Exhibit 10.1

Execution Version

SEVENTH AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

DATED AS OF NOVEMBER 18, 2011

AMONG

DUKE REALTY LIMITED PARTNERSHIP

AS BORROWER,

DUKE REALTY CORPORATION

AS GENERAL PARTNER AND GUARANTOR,

JPMORGAN CHASE BANK, N.A.

AS ADMINISTRATIVE AGENT AND LENDER,

J.P. MORGAN SECURITIES LLC AND

WELLS FARGO SECURITIES, LLC

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS,

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT

AND

REGIONS BANK,

UBS SECURITIES LLC,

MORGAN STANLEY BANK, N.A., AND

THE BANK OF NOVA SCOTIA,

AS DOCUMENTATION AGENTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I    DEFINITIONS

     1   

ARTICLE II    THE CREDIT

     21   

2.1.

 

Commitment

     21   

2.2.

 

Final Principal Payment

     22   

2.3.

 

Loans

     22   

2.4.

 

Applicable Margins

     22   

2.5.

 

Facility Fee

     22   

2.6.

 

Other Fees

     22   

2.7.

 

Voluntary Reduction of Aggregate Commitment Amount

     23   

2.8.

 

Minimum Amount of Each Advance

     23   

2.9.

 

Optional Principal Payments

     23   

2.10.

 

Method of Selecting Types and Interest Periods for New Advances

     23   

2.11.

 

Conversion and Continuation of Outstanding Advances

     24   

2.12.

 

Changes in Interest Rate, Etc.

     24   

2.13.

 

Rates Applicable After Default

     25   

2.14.

 

Swing Line Loans

     25   

2.15.

 

Competitive Bid Loans

     26   

2.16.

 

Method of Payment

     30   

2.17.

 

Notes; Telephonic Notices

     30   

2.18.

 

Interest Payment Dates; Interest and Fee Basis

     31   

2.19.

 

Notification of Advances, Interest Rates and Prepayments

     31   

2.20.

 

Lending Installations

     31   

2.21.

 

Non-Receipt of Funds by the Administrative Agent

     32   

2.22.

 

Usury

     32   

2.23.

 

Applications of Moneys Received

     33   

2.24.

 

Defaulting Lenders

     34   

ARTICLE III    THE LETTER OF CREDIT SUBFACILITY

     35   

3.1.

 

Obligations to Issue

     35   

3.2.

 

Types and Amounts

     36   

3.3.

 

Conditions

     36   

3.4.

 

Procedure for Issuance of Facility Letters of Credit

     37   

3.5.

 

Administration; Reimbursement by Lenders

     38   

3.6.

 

Reimbursement by Borrower

     39   

3.7.

 

Obligations Absolute

     39   

3.8.

 

Actions of Issuing Bank

     40   

3.9.

 

Indemnification

     40   

3.10.

 

Lenders’ Indemnification

     41   

3.11.

 

Participation

     41   

3.12.

 

Compensation for Facility Letters of Credit

     42   

3.13.

 

Expiration after the Termination Date

     42   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.14.

 

Letter of Credit Collateral Account

     42   

ARTICLE IV    CHANGE IN CIRCUMSTANCES

     44   

4.1.

 

Yield Protection

     44   

4.2.

 

Changes in Capital Adequacy Regulations

     45   

4.3.

 

Availability of Types of Advances

     45   

4.4.

 

Funding Indemnification

     46   

4.5.

 

Taxes

     46   

4.6.

 

Lender Statements; Survival of Indemnity

     48   

4.7.

 

Replacement of Lenders under Certain Circumstances

     48   

ARTICLE V    CONDITIONS PRECEDENT

     49   

5.1.

 

Effective Date

     49   

5.2.

 

Each Credit Extension

     51   

ARTICLE VI    REPRESENTATIONS AND WARRANTIES

     52   

6.1.

 

Existence

     52   

6.2.

 

Authorization and Validity

     52   

6.3.

 

No Conflict; Government Consent

     52   

6.4.

 

Financial Statements; Material Adverse Change

     53   

6.5.

 

Taxes

     53   

6.6.

 

Litigation and Guarantee Obligations

     53   

6.7.

 

Subsidiaries

     53   

6.8.

 

ERISA

     53   

6.9.

 

Accuracy of Information

     54   

6.10.

 

Margin Stock

     54   

6.11.

 

Material Agreements

     54   

6.12.

 

Compliance With Laws

     54   

6.13.

 

Ownership of Properties

     54   

6.14.

 

Investment Company Act

     54   

6.15.

 

Public Utility Holding Company Act

     54   

6.16.

 

Solvency

     54   

6.17.

 

Insurance

     55   

6.18.

 

REIT Status

     55   

6.19.

 

Environmental Matters

     55   

6.20.

 

Unencumbered Assets

     56   

6.21.

 

Plan Assets; Prohibited Transactions

     58   

ARTICLE VII    COVENANTS

     58   

7.1.

 

Financial Reporting

     58   

7.2.

 

Use of Proceeds

     60   

7.3.

 

Notice of Default

     61   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.4.

 

Conduct of Business

     61   

7.5.

 

Taxes

     61   

7.6.

 

Insurance

     61   

7.7.

 

Compliance with Laws

     61   

7.8.

 

Maintenance of Properties

     61   

7.9.

 

Inspection

     62   

7.10.

 

Maintenance of Status

     62   

7.11.

 

Dividends

     62   

7.12.

 

Merger; Sale of Assets

     62   

7.13.

 

General Partner’s Ownership and Control of Borrower

     63   

7.14.

 

Sale and Leaseback

     63   

7.15.

 

Liens

     63   

7.16.

 

Affiliates

     64   

7.17.

 

Interest Rate Hedging

     64   

7.18.

 

Subsidiary Guaranty

     64   

7.19.

 

Consolidated Net Worth

     65   

7.20.

 

Indebtedness and Cash Flow Covenants

     65   

7.21.

 

Environmental Matters

     66   

7.22.

 

Intentionally Omitted

     67   

7.23.

 

Borrower’s Partnership Agreement

     67   

7.24.

 

Intentionally Omitted

     67   

7.25.

 

Notice of Rating Change

     67   

ARTICLE VIII    DEFAULTS

     67   

ARTICLE IX    ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     70   

9.1.

 

Acceleration

     70   

9.2.

 

Amendments

     71   

9.3.

 

Preservation of Rights

     72   

ARTICLE X    GENERAL PROVISIONS

     72   

10.1.

 

Survival of Representations

     72   

10.2.

 

Governmental Regulation

     73   

10.3.

 

Headings

     73   

10.4.

 

Entire Agreement

     73   

10.5.

 

Several Obligations; Benefits of this Agreement

     73   

10.6.

 

Expenses; Indemnification

     73   

10.7.

 

Numbers of Documents

     74   

10.8.

 

Accounting

     74   

10.9.

 

Severability of Provisions

     74   

10.10.

 

Nonliability of Lenders

     74   

10.11.

 

Publicity

     74   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.12.

 

CHOICE OF LAW

     75   

10.13.

 

CONSENT TO JURISDICTION

     75   

10.14.

 

WAIVER OF JURY TRIAL

     75   

10.15.

 

Agent Responsibilities

     75   

10.16.

 

USA PATRIOT ACT NOTIFICATION

     76   

ARTICLE XI    THE ADMINISTRATIVE AGENT AND AGREEMENTS AMONG LENDERS

     76   

11.1.

 

Appointment; Nature of Relationship

     76   

11.2.

 

Powers

     76   

11.3.

 

General Immunity

     77   

11.4.

 

No Responsibility for Loans, Recitals, etc.

     77   

11.5.

 

Action on Instructions of Lenders

     77   

11.6.

 

Employment of Agents and Counsel

     77   

11.7.

 

Reliance on Documents; Counsel

     77   

11.8.

 

Administrative Agent’s Reimbursement and Indemnification

     78   

11.9.

 

Rights as a Lender

     78   

11.10.

 

Lender Credit Decision

     78   

11.11.

 

Successor Administrative Agent

     79   

11.12.

 

Notice of Defaults

     80   

11.13.

 

Copies of Documents

     80   

ARTICLE XII    SETOFF; RATABLE PAYMENTS

     80   

12.1.

 

Setoff

     80   

12.2.

 

Ratable Payments

     80   

ARTICLE XIII    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     80   

13.2.

 

Participations

     81   

13.3.

 

Assignments

     82   

13.4.

 

Designation of Lender to Make Competitive Bid Loans

     83   

13.5.

 

Dissemination of Information

     84   

13.6.

 

Tax Treatment

     84   

ARTICLE XIV    NOTICES

     85   

14.1.

 

Notices; Effectiveness; Electronic Communication

     85   

14.2.

 

Change of Address, Etc.

     86   

ARTICLE XV    COUNTERPARTS

     86   

15.1.

 

Counterparts; Effectiveness

     86   

15.2.

 

Electronic Execution of Assignments

     86   

ARTICLE XVI    TRANSITIONAL ARRANGEMENTS

     86   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

16.1.

 

Existing Credit Agreement Superseded

     86   

16.2.

 

Interest and Fees Under Existing Credit Agreement

     86   

16.3.

 

Existing Guaranties

     87   

 

 

v



--------------------------------------------------------------------------------

Exhibits

Exhibit A - Pricing Schedule

Exhibit B1 - Form of Note

Exhibit B2 - Form of Competitive Bid Note

Exhibit C1 - Form of Competitive Bid Quote Request

Exhibit C2 - Invitation Competitive Bid Quotes

Exhibit C3 - Competitive Bid Quote

Exhibit D - Form of Opinion

Exhibit E - Loan/Credit Related Money Transfer Instruction

Exhibit F - Compliance Certificate

Exhibit H - Assignment and Assumption Agreement

Exhibit I - Designation Agreement

Exhibit J - Amendment to Seventh Amended and Restated Revolving Credit Agreement

Exhibit K - Form of Subsidiary Guaranty

Schedules

Schedule SG - Subsidiary Guarantors

Schedule EG - Eligible Ground Leases

Schedule L - Commitments of Lenders

Schedule 1 - Subsidiaries and Other Investments

Schedule 2 - Indebtedness and Liens

Schedule 3 - Unencumbered Assets

Schedule 6.19 - Environmental Matters

 

vi



--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

This Agreement, dated as of November 18, 2011, is among Duke Realty Limited
Partnership, an Indiana limited partnership (the “Borrower”), Duke Realty
Corporation, an Indiana corporation (the “General Partner” and the “Guarantor”),
J.P. Morgan Securities LLC, as Lead Left Arranger (“JPMorgan”) and Wells Fargo
Securities, LLC, as Lead Right Arranger (together with JPMorgan, the
“Arrangers”), JPMorgan Chase Bank, N.A. (“JPMCB”) as a Lender and not
individually, but as “Administrative Agent”, and the several banks, financial
institutions and other entities from time to time parties to this Agreement (the
“Lenders”).

RECITALS

A. The Borrower is primarily engaged in the business of purchasing, developing,
owning, operating, leasing and managing industrial, office and retail
properties.

B. The General Partner, the Borrower’s sole general partner, is listed on the
New York Stock Exchange and is qualified as a real estate investment trust. The
General Partner owns approximately 97.3% of the total partnership units in the
Borrower and various limited partners in the Borrower own approximately 2.7% of
such partnership units.

C. The Borrower, General Partner, the Administrative Agent, and certain of the
Lenders are parties to a Sixth Amended and Restated Revolving Credit Agreement
dated as of November 20, 2009 (as previously amended, the “Existing Credit
Agreement”) pursuant to which the Lenders that are parties thereto agreed to
make loans to the Borrower.

D. The Borrower and the General Partner have requested that the Lenders amend
and restate the Existing Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto amend and restate in its entirety the Existing
Credit Agreement as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“ABR Advance” means an Advance which bears interest at the ABR Rate.

“ABR Applicable Margin” means, as of any date, the Applicable Margin in effect
on such date with respect to ABR Advances and ABR Loans.

“ABR Loan” means a Loan which bears interest at the ABR Rate.



--------------------------------------------------------------------------------

“ABR Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) ABR Applicable Margin for such day, in each case
changing when and as the Alternate Base Rate changes.

“Absolute Interest Period” means, with respect to a Competitive Bid Loan made at
an Absolute Rate, a period of one, two, three or six months as requested by
Borrower in a Competitive Bid Quote Request and confirmed by a Lender in a
Competitive Bid Quote but in no event extending beyond the Termination Date. If
an Absolute Interest Period would end on a day which is not a Business Day, such
Absolute Interest Period shall end on the next succeeding Business Day.

“Absolute Rate” means a fixed rate of interest (rounded to the nearest 1/100 of
1%) for an Absolute Interest Period with respect to a Competitive Bid Loan
offered by a Lender and accepted by the Borrower at such rate.

“Acquisition Asset” means, as of any date of determination, any improved,
income-producing Project that has been owned by the Borrower, the General
Partner or their Subsidiaries for fewer than twenty-four (24) months, unless the
Borrower has made a one-time election to treat such Project as a Stabilized
Property (and no longer treat such Project as an Acquisition Asset).

“Administrative Agent” means JPMCB in its capacity as contractual representative
for the Lenders pursuant to Article XI, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article XI.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans (including Swing Line Loans and Competitive Bid Loans) made by
some or all of the Lenders to the Borrower of the same Type and, in the case of
LIBOR Advances, for the same Interest Period.

“Adjusted EBITDA” means EBITDA less Capital Expenditure Reserve Amount.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 15% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. In no event shall
the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, which initially shall be $850,000,000, and which may be increased to an
amount not exceeding $1,250,000,000 in accordance with Section 2.1.

“Agreement” means this Seventh Amended and Restated Revolving Credit Agreement,
as it may be amended or modified and in effect from time to time.

 

-2-



--------------------------------------------------------------------------------

“Allocated Facility Amount” means, at any time, the sum of all then outstanding
Advances and the then outstanding Facility Letter of Credit Obligations.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.5% per annum and (iii) the LIBOR Base
Rate for a one month LIBOR Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the LIBOR Base Rate for any day shall be based on
the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the LIBOR Base Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Base Rate, respectively.

“Applicable Margin” means the applicable margin set forth in the table in
Exhibit A used in calculating the interest rate applicable to the various Types
of Advances which shall vary from time to time in accordance with the Borrower’s
long term unsecured debt ratings.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Wells Fargo Securities, LLC and
their respective successors, in their capacities as Joint Lead Arrangers and
Joint Book Runners.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assets Under Development” means, as of any date of determination, any Project
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing building or buildings has been commenced and is continuing.
Any such Project shall be treated as an Asset Under Development until the
earlier of 18 months after the date of completion of construction or the
achievement of an occupancy rate of 85%, unless the Borrower has made a one-time
election to treat such Project as a Stabilized Property (and no longer treat
such Project as an Asset Under Development).

“Authorized Officer” means any of Christie B. Kelly, Mark J. Milnamow, Dennis D.
Oklak, Howard L. Feinsand, Mark A. Denien, Michael D. Pitts or James R.
Windmiller acting singly. The list of Authorized Officers may be changed by a
notice to Administrative Agent from one of the Authorized Officers.

“Borrower” means Duke Realty Limited Partnership, an Indiana limited
partnership, and its successors and permitted assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.10.

 

-3-



--------------------------------------------------------------------------------

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in New York, New York for the conduct of substantially
all of their commercial lending activities and on which dealings in United
States dollars are carried on in the London interbank market and (ii) for all
other purposes, a day (other than a Saturday or Sunday) on which banks generally
are open in New York, New York for the conduct of substantially all of their
commercial lending activities.

“Capital Expenditure Reserve Amount” means, for any quarter, $0.20 per square
foot multiplied by the total square footage of all in-service Projects owned by
the Borrower, General Partner and their Subsidiaries as of the last day of such
quarter, as publicly reported in the consolidated quarterly or annual financial
statements of the General Partner, the Borrower and their Subsidiaries included
in the General Partner’s filings with the SEC on Forms 10Q or 10K, divided by
four.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents” means, as of any date, (i) securities issued or directly and
fully guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposit having maturities of not
more than one year from such date and issued by any domestic commercial bank
having (A) senior long-term unsecured debt rated at least A or the equivalent
thereof by S&P, A or the equivalent thereof by Fitch or A2 or the equivalent
thereof by Moody’s and (B) capital and surplus in excess of $500,000,000, and
(iii) commercial paper rated at least A-2 or the equivalent thereof by S&P, at
least A-2 or the equivalent thereof by Fitch or P-2 or the equivalent thereof by
Moody’s and in any such case maturing within three hundred and sixty (360) days
from such date.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law or governmental
or quasi-governmental rule, regulation or treaty, (b) any change in any law or
governmental or quasi-governmental rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and

 

-4-



--------------------------------------------------------------------------------

all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Closing Date” means the date of this Agreement.

“Co-Agents” means the Co-Agents identified in the cover page to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Swing Line Loans and in Facility Letters of Credit issued
upon the application of, the Borrower in an aggregate amount not exceeding the
amount set forth on Schedule L hereto or as set forth in any Notice of
Assignment relating to any assignment that has become effective pursuant to
Section 13.3.2, as such amount may be modified from time to time pursuant to the
terms hereof.

“Competitive Bid Borrowing Notice” is defined in Section 2.15(f).

“Competitive Bid Lender” means a Lender or Designated Lender which has a
Competitive Bid Loan outstanding.

“Competitive Bid Loan” is a Loan made pursuant to Section 2.15 hereof.

“Competitive Bid Note” means the promissory note payable to the order of each
Lender in the form attached hereto as Exhibit B-2 to be used to evidence any
Competitive Bid Loans which such Lender elects to make (collectively, the
“Competitive Bid Notes”).

“Competitive Bid Quote” means a response submitted by a Lender to the
Administrative Agent or the Borrower, as the case may be with respect to an
Invitation for Competitive Bid Quotes in the form attached as Exhibit C-3.

“Competitive Bid Quote Request” means a written request from Borrower to
Administrative Agent in the form attached as Exhibit C-1.

“Competitive LIBOR Margin” means, with respect to any Competitive Bid Loan for a
LIBOR Interest Period, the percentage established in the applicable Competitive
Bid Quote which is to be used to determine the interest rate applicable to such
Competitive Bid Loan.

“Condemnation” is defined in Section 8.9.

“Consolidated Net Income” means, for any period, consolidated net income (or
loss) of the General Partner, the Borrower and their Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded (a) the income (or deficit) of any other Person accrued
prior to the date it becomes a Subsidiary of the

 

-5-



--------------------------------------------------------------------------------

General Partner or the Borrower or is merged into or consolidated with the
General Partner, the Borrower or any of their Subsidiaries and (b) the
undistributed earnings of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation or requirement of law
applicable to such Subsidiary.

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to total equity (as reported on the consolidated balance sheet of the Borrower
in accordance with GAAP) plus accumulated depreciation (as reported on such
balance sheet in accordance with GAAP).

“Consolidated Secured Indebtedness” means, as of any date of determination, the
sum of (a) the aggregate principal amount of all Indebtedness of the General
Partner, the Borrower and their respective Subsidiaries outstanding at such date
which is secured by a Lien on any asset of the General Partner, the Borrower or
any of their respective Subsidiaries and (b) the excess, if any, of (i) the
aggregate principal amount of all Unsecured Indebtedness of the Subsidiaries of
the General Partner or the Borrower over (ii) $5,000,000, determined on a
consolidated basis in accordance with GAAP and (c) the General Partner’s and
Borrower’s pro rata share of any secured debt in Investment Affiliates.

“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness of the General Partner, the Borrower and their respective
Subsidiaries outstanding at such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Unsecured Indebtedness” means, as of any date of determination,
the sum of the aggregate principal amount of all Funded Debt of the General
Partner, the Borrower and their wholly-owned Subsidiaries outstanding at such
date which does not constitute Consolidated Secured Indebtedness of such
Persons.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the General Partner, the Borrower or any of their
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.11.

“Credit Extension” means the making of an Advance or the issuance of a Facility
Letter of Credit.

“Debt Service” means, for any fiscal quarter, Interest Expense plus scheduled
principal amortization payments (excluding balloon payments), provided that in
the case of amortization payments made less frequently than quarterly, 25% of
the aggregate amortization payments for the fiscal year including such fiscal
quarter shall be included in Debt Service for such quarter.

“Default” means a Default described in Article VIII.

 

-6-



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Facility Letters of Credit or Swing Line Loans within three
(3) Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank, the Swing
Line Lender or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under any other agreements with any Person in which it
commits to extend credit, unless, in the case of such a statement with respect
to another agreement, such Lender has affirmed in writing to the Borrower and
the Administrative Agent that it intends to comply with its obligations under
this Agreement, (c) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (d) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in such Lender or parent company thereof by a Governmental Authority or agency
thereof.

“Designated Lender” means any Person who has been designated by a Lender to fund
Competitive Bid Loans.

“Designating Lender” is defined in Section 13.4.

“Designation Agreement” means a designation agreement entered into by a Lender
(other than a Designated Lender) and a Designated Lender, and accepted by the
Administrative Agent and Borrower, in substantially the form of Exhibit I
hereto.

“Earnings From Service Operations” means the sum of “general contractor revenue”
minus “general contractor costs” plus revenues from other service fee-based
services, such as property management, asset management and construction
management minus “service operations general expenses” plus gains (or minus
losses) from “disposition of build-for-sale properties”, as each of such terms
is reported on the consolidated financial statements of the General Partner, the
Borrower and their Subsidiaries.

“EBITDA” means operating income before extraordinary and non-recurring items,
non-cash impairment charges, losses/gains on sales of Properties that are not
merchant building Properties, gains on merchant building Properties to the
extent of impairment charges previously taken in connection with such merchant
building Properties, equity in earnings of Investment Affiliates and minority
interest in earnings, as reported by the General Partner, the Borrower and their
Subsidiaries in accordance with GAAP, plus (i) Interest Expense (excluding the
General Partner’s and the Borrower’s pro rata share of interest expense of
Investment Affiliates),

 

-7-



--------------------------------------------------------------------------------

depreciation, amortization and income tax (if any) expense plus (ii) (without
redundancy) the General Partner’s and the Borrower’s pro rata share of Net
Operating Income from Investment Affiliates. For avoidance of doubt,
“nonrecurring items” include, but is not limited to, gains and losses on early
retirement or extinguishment of debt; severance and other restructuring charges;
and transaction costs of acquisitions that are not permitted to be capitalized.
Notwithstanding the above, gains on merchant build Properties representing
greater than 5% of EBITDA will be excluded from the calculation of EBITDA.

“Eligible Ground Lease” means a ground lease that (i) (a) provides for the fee
interest to be mortgaged as additional security for any leasehold mortgage at
the option of the tenant, so long as there is no superior mortgage on the fee
interest, (b) contains an option for the tenant to purchase the fee interest at
a nominal sum, so long as such option can be collaterally assigned to a lender
and there is no superior mortgage on the fee interest or (c) contains notice
rights, default cure rights, bankruptcy new lease rights and other customary
provisions in the lease (or provides for similar provisions in a separate
agreement) that taken as a whole would constitute a financeable ground lease to
a prudent institutional lender in the business of making commercial real estate
loans, and (ii) in the case of clause (i) (a) or (c) above, has a minimum
remaining term of thirty (30) years, including tenant controlled renewal or
extension options, as of the date of determination. The Eligible Ground Leases
as of the date of this Agreement are listed on Schedule EG.

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other requirements of law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the General Partner, the Borrower or any Subsidiary
or any of their respective assets or Projects.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Value” means, with respect to any Subsidiary of the General Partner or
the Borrower, Net Operating Income of the assets of such Subsidiary capitalized
at an 7.75% rate less any Indebtedness of such Subsidiary or, in the case of
assets acquired by such Subsidiary after the closing of the Facility and for a
period of one year after acquisition, the purchase price of such asset less any
Indebtedness at such Subsidiary attributable to such asset.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall income
or net worth, and franchise taxes imposed on it, by (i) the jurisdiction under
the laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

-8-



--------------------------------------------------------------------------------

“Facility Fee” is defined in Section 2.5.

“Facility Letter of Credit” means a Letter of Credit issued hereunder.

“Facility Letter of Credit Exposure” means, at any time, the sum of the Facility
Letter of Credit Obligations at such time. The Facility Letter of Credit
Exposure of any Lender at any time shall be its Percentage of the total Facility
Letter of Credit Exposure at such time.

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

“Fixed Charges” means, for any fiscal quarter, Debt Service for such quarter
plus Preferred Dividends.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, with respect to any Person, the sum, without duplication,
of (a) all indebtedness of such Person for borrowed money, (b) all obligations
of such Person for the deferred purchase price of property or services (other
than current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
and (d) all Capitalized Lease Obligations. For the avoidance of doubt, Funded
Debt shall not include Guarantee Obligations or reimbursement obligations in
respect of letters of credit.

“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to Borrower by such Lender at such time (including Swing Line Loans
and Competitive Bid Loans), and the denominator of which is the total amount
disbursed and outstanding to Borrower by all of the Lenders at such time
(including Swing Line Loans and Competitive Bid Loans).

 

-9-



--------------------------------------------------------------------------------

“Funds From Operations” means, for any period, Consolidated Net Income for such
period without giving effect to depreciation and amortization, gains or losses
from extraordinary items, gains or losses on sales of previously depreciated
real estate, non-cash, non-recurring charges, including adjustments for
repurchase or redemption of preferred stock and real estate impairment charges,
and non-cash adjustments made pursuant to ASC 480.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.4.

“General Partner” means Duke Realty Corporation, an Indiana corporation, the
sole general partner of the Borrower, and its successors and assigns.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith. Notwithstanding the foregoing, the term Guarantee Obligation shall only
include the portion of a Guarantee by Borrower or General Partner of
Indebtedness of an Investment Affiliate which is secured by a Lien on any assets
(“Investment Affiliate Debt”) that is greater than 50% of the value of the
properties securing the Investment Affiliate Debt. (with value computed by
capitalizing the Property Operating Income from Stabilized Properties at a rate
of 7.75%, and for other properties at lower of GAAP book value or appraised
value based on appraisals received by the Borrower, if any); provided that the
aggregate amount so excluded as Guarantee Obligations cannot exceed 2.5% of
Total Asset Value. For purposes of

 

-10-



--------------------------------------------------------------------------------

this definition, to the extent that the Borrower is required to include any
guarantees given on tax increment financing (or any other type of public
financing where a government entity contributes to the project costs) and the
amount contributed by the government entity is deducted from the book value of
the property in accordance with GAAP, then the Borrower shall adjust the
property value to exclude the deduction if the Borrower is using GAAP book value
to determine property value.

“Guarantor” means the General Partner in its capacity as the guarantor under the
Guaranty.

“Guaranty” means that certain Seventh Amended and Restated Guaranty of even date
herewith executed by the Guarantor in favor of the Administrative Agent, for the
ratable benefit of the Lenders, as it may be amended or modified and in effect
from time to time.

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capitalized Lease Obligations, (e) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (f) all
Guarantee Obligations of such Person (excluding in any calculation of
consolidated indebtedness of the Borrower, Guarantee Obligations of the Borrower
in respect of primary obligations of any Subsidiary), (g) all Reimbursement
Obligations of such Person for letters of credit and other contingent
liabilities to the extent not otherwise included under another clause of this
definition, (h) Rate Management Obligations, (i) all liabilities secured by any
lien (other than liens for taxes not yet due and payable) on any property owned
by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, (j) any repurchase obligation or liability of
such Person or any of its Subsidiaries with respect to accounts or notes
receivable sold by such Person or any of its Subsidiaries, (k) any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheet of such Person, (l) such Person’s pro rata share of debt in Investment
Affiliates and (m) any loans where such Person is liable as a general partner.

“Indemnified Parties” means the Arrangers and the Administrative Agent.

“Interest Expense” means all interest expense of the General Partner, the
Borrower and their Subsidiaries determined in accordance with GAAP plus (i) the
General Partner’s and the Borrower’s pro rata share of interest expense in
Investment Affiliates, (ii) capitalized interest not covered by an interest
reserve from a loan facility, (iii) 100% of any accrued, or paid interest
incurred on any obligation for which the Borrower or the General Partner is
wholly or partially liable under repayment, interest carry, or performance
guarantees, or other relevant liabilities, provided that (x) no expense shall be
included more than once in such calculation even if it falls within more than
one of the foregoing categories and (y) all non-cash interest expense shall be
excluded from the definition of Interest Expense.

 

-11-



--------------------------------------------------------------------------------

“Interest Period” means a LIBOR Interest Period or Absolute Interest Period.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

“Investment Affiliate” means any Person in which the General Partner or the
Borrower, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
General Partner or the Borrower on the consolidated financial statements of the
General Partner or the Borrower.

“Invitation for Competitive Bid Quotes” means a written notice to the Lenders
from the Administrative Agent in the form attached as Exhibit C-2 for
Competitive Bid Loans made pursuant to Section 2.15.

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns and any other lending
institutions that subsequently become parties to this Agreement pursuant to
Section 13.3 and except when used in reference to an obligation of the Lenders
which is based on their Percentage of the Aggregate Commitment, each Designated
Lender.

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Letter of Credit Collateral Account” is defined in Section 3.14.

“LIBOR Advance” means an Advance which bears interest at a LIBOR Rate, whether a
ratable Advance based on the LIBOR Applicable Margin or a Competitive Bid Loan
based on a Competitive LIBOR Margin.

 

-12-



--------------------------------------------------------------------------------

“LIBOR Applicable Margin” means, as of any date with respect to any LIBOR
Interest Period, the Applicable Margin in effect for such LIBOR Interest Period
as determined in accordance with Section 2.4 hereof.

“LIBOR Base Rate” means, with respect to a LIBOR Advance for the relevant LIBOR
Interest Period, the rate appearing on Reuters BBA Libor Rates Page 01 (or on
any successor or substitute page of such page) providing rate quotations
comparable to those currently provided on such page of such page, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such LIBOR Interest Period, as the rate for dollar
deposits with a maturity comparable to such LIBOR Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBOR
Base Rate” with respect to such LIBOR Advance for such LIBOR Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such LIBOR Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such LIBOR Interest Period.

“LIBOR Interest Period” means with respect to a LIBOR Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such LIBOR Interest Period shall end on (but
exclude) the day which corresponds numerically to such date one, two, three or
six months thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
LIBOR Interest Period shall end on the last Business Day of such next, second,
third or sixth succeeding month. If a LIBOR Interest Period would otherwise end
on a day which is not a Business Day, such LIBOR Interest Period shall end on
the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such LIBOR Interest
Period shall end on the immediately preceding Business Day. In no event shall a
LIBOR Interest Period extend beyond the then current Termination Date.

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

“LIBOR Rate” means, with respect to a LIBOR Advance for the relevant LIBOR
Interest Period, the sum of (i) the quotient of (a) the LIBOR Base Rate
applicable to such LIBOR Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such LIBOR Interest Period,
plus (ii) the LIBOR Applicable Margin in effect on the day that such LIBOR Base
Rate was determined. The LIBOR Rate shall be rounded to the next higher multiple
of 1/100 of 1% if the rate is not a multiple of 1/16 of 1% or of 1/100 of 1%.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.

 

-13-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Subsidiary
Guaranties, and any other document from time to time evidencing or securing
indebtedness or obligations incurred by the General Partner or the Borrower
under this Agreement, as any of the foregoing may be amended or modified from
time to time.

“Managing Agent” means the managing agent(s) identified in the cover page to
this Agreement.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the General Partner,
the Borrower and their Subsidiaries, taken as a whole, (ii) the ability of the
General Partner or the Borrower to perform their obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders thereunder.

“Material Subsidiary” means a Subsidiary owning assets with a value greater than
$2,000,000.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the General Partner, the Borrower or
any member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

“Net Operating Income” means, with respect to any Investment Affiliate or
Subsidiary, for any period, such entity’s operating income minus all operating
expenses (as determined in accordance with GAAP) incurred in connection with and
directly attributable to the generation of such operating income but excluding
interest expense and other debt service charges and any non-cash charges such as
depreciation or amortization of financing costs.

“Note” means a promissory note, in substantially the form of Exhibit B-1 hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note or a competitive bid note, in substantially the form of
Exhibit B-2 hereto, duly executed by the Borrower and payable to the order of a
Competitive Bid Lender, including any amendment, modification, renewal or
replacement of such note.

 

-14-



--------------------------------------------------------------------------------

“Notice of Assignment” is defined in Section 13.3.2.

“Obligations” means the Advances, the Facility Letter of Credit Obligations and
all accrued and unpaid fees and all other obligations of Borrower to the
Administrative Agent or the Lenders arising under this Agreement or any of the
other Loan Documents.

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Percentage of the Facility Letter of Credit
Obligations at such time plus (iii) an amount equal to its Percentage of the
aggregate principal amount of Swing Line Loans outstanding at such time.

“Other Taxes” is defined in Section 4.5(ii).

“Participants” is defined in Section 13.2.1.

“Payment Date” means, with respect to the payment of interest accrued on any ABR
Advance, the first Business Day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Percentage” means, with respect to any Lender, the percentage of the Aggregate
Commitments represented by such Lender’s Commitment; provided that solely for
the purposes of Section 2.24(c) when a Defaulting Lender shall exist,
“Percentage” shall mean the percentage of the Aggregate Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Percentages shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments.

“Permitted Liens” are defined in Section 7.15.

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the General Partner, the Borrower or any member of the Controlled
Group may have any liability.

“Preferred Dividends” shall mean, for any period, without duplication of such
amounts as constitute intercompany debts or distributions, the sum of
(a) dividends or distributions due and payable or accrued during such period on
preferred stock issued by General Partner or a Subsidiary, and (b) distributions
which are the functional equivalent of preferred dividends (i.e., which the
issuer is required to make prior to distributions on another class or other
classes of partnership interests) and which are due and payable or accrued
during such period on preferred partnership interests issued by Borrower or any
other Subsidiary.

 

-15-



--------------------------------------------------------------------------------

“Pre-Stabilized Property” means, as of any date of determination, any
income-producing Project in which construction has been completed for more than
18 months but which has not yet achieved an occupancy rate of 85%. Any such
Project shall be treated as a Pre-Stabilized Property until it achieves an
occupancy rate of 85%, unless the Borrower has made a one-time election to treat
such Project as a Stabilized Property (and no longer treat such Project as a
Pre-Stabilized Property).

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by Administrative Agent or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

“Project” means any real estate asset owned or operated by the Borrower or any
Subsidiary and operated or intended to be operated as an office, medical office,
industrial or retail property.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Property Operating Income” means, with respect to any Project or other real
estate asset, for any period, earnings from rental operations (computed in
accordance with GAAP) attributable to such Project or other real estate asset
plus depreciation, amortization and interest expense for such period, and, if
such period is less than a year, adjusted by straight lining various ordinary
operating expenses which are payable less frequently than once during every such
period (e.g. real estate taxes and insurance).

“Purchasers” is defined in Section 13.3.1.

“Rate Management Obligations” of a Person means any and all payment obligations
of such Person then due under (i) any and all Rate Management Transactions, and
(ii) any and all cancellations, buybacks, reversals, terminations or assignments
of any Rate Management Transactions, in each case net of liabilities owed by the
counterparties thereto and net of any collateral consisting of cash, cash
equivalents or letters of credit held solely for such payment obligations.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

-16-



--------------------------------------------------------------------------------

“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Agent under or in respect of the Facility Letters of
Credit.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
meet the minimum funding standard of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.

“Required Lenders” means Lenders having in the aggregate greater than 50% of the
Aggregate Commitment (not held by Defaulting Lenders who are not entitled to
vote) or, if the Aggregate Commitment has been terminated, Lenders holding in
the aggregate greater than 50% of the aggregate Outstanding Credit Exposure (not
held by Defaulting Lenders who are not entitled to vote).

“Reserve Requirement” means, with respect to a LIBOR Interest Period, the
maximum aggregate reserve requirement on Eurocurrency liabilities.

“SEC” means the Securities and Exchange Commission.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by the General Partner or the
Borrower or any member of the Controlled Group for employees of the General
Partner or the Borrower or any member of the Controlled Group.

“Stabilized Property” means, as of any date of determination, any
income-producing Project in which construction of improvements has been
completed and which has achieved an occupancy rate of 85%.

“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person,
including all subsidiaries consolidated pursuant to GAAP (other than
subsidiaries that are so consolidated because of the application of FASB
Accounting Standards Codification 810-10 and do not otherwise meet the control
tests described above). Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower or the General Partner.

 

-17-



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means a Subsidiary of Borrower or General Partner which
executes and delivers a Subsidiary Guaranty so that the Project owned by such
Subsidiary shall qualify as an Unencumbered Asset. The Subsidiary Guarantors as
of the date of this Agreement are listed on Schedule SG.

“Subsidiary Guaranty” means any guaranty executed and delivered by any
Subsidiary Guarantor, substantially in the form of Exhibit K, as the same may be
amended, supplemented or otherwise modified from time to time.

“Substantial Portion” means, with respect to the Property of the General
Partner, the Borrower or their Subsidiaries, taken as a whole, Property which
(i) represents more than 25% of the consolidated assets of the General Partner,
the Borrower and their Subsidiaries as disclosed on the most recently issued
quarterly consolidated financial statements of the General Partner, the Borrower
and their Subsidiaries, or (ii) is responsible for more than 25% of the
consolidated net sales of the General Partner, the Borrower and their
Subsidiaries as reflected in the financial statements referred to in clause
(i) above.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Percentage of the total Swing Line Exposure at such
time.

“Swing Line Lender” shall mean Administrative Agent, in its capacity as a
Lender.

“Swing Line Loans” means loans of up to $80,000,000 made by the Swing Line
Lender in accordance with Section 2.14 hereof.

“Syndication Agent” means the Syndication Agents identified on the cover page of
this Agreement.

“S&P” means Standard & Poor’s Ratings Group and its successors.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Termination Date” means December 1, 2015 or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof. The Borrower may extend the originally scheduled Termination Date
for a period of up to one (1) year provided that (x) the Borrower provides
written notice of such extension at least thirty (30) days but not more than
ninety (90) days prior to the originally scheduled Termination Date, (y) no
Default exists on the date of such notice, and (z) the Borrower pays an
extension fee equal to 0.20% of the Aggregate Commitment by or on the originally
scheduled Termination Date.

“Total Asset Value” means the sum without duplication of: (a) Total Property
Operating Income for all Stabilized Properties for the preceding quarter
multiplied by four, capitalized at 7.75%, plus (b) Earnings From Service
Operations for the preceding 12 full calendar months capitalized at 12.5%, plus
(c) 100% of the GAAP book value of Assets Under Development plus (d) 50% of the
GAAP book value of Pre-Stabilized Assets, plus (e) the GAAP book value of

 

-18-



--------------------------------------------------------------------------------

Acquisition Assets plus (f) the amount of any Unrestricted Cash and Cash
Equivalents (excluding restricted tenant security deposits, cash pledged to
secure letters of credit and other indebtedness and other restricted deposits);
provided that any amount of Unrestricted Cash and Cash Equivalents netted
against Consolidated Total Indebtedness or Consolidated Secured Indebtedness per
Sections 7.20 (ii) or (iv) shall be excluded from the calculation of Total Asset
Value, plus (g) the lower of book value or appraised value based on appraisals
received by the Borrower, if any, of land not under development. The amount
described in clause (b) excludes gains on merchant build Properties from
Earnings From Service Operations, and the amount described in clause (c) cannot
exceed 10% of Total Asset Value. For purposes of this definition, if the
Borrower has included guarantees related to any tax increment financing (or any
other type of public financing where a government entity contributes to the
project costs) as described in the definition of “Guarantee Obligation”, then
the Total Asset Value of any Project subject to such financing shall be adjusted
to exclude the related deduction in book value of such Project if the Borrower
is using GAAP book value to determine the Total Asset Value of such Project.

For purposes of determining Total Asset Value, the contributions to Total Asset
Value from investments in (i) land not under development,
(ii) non-office/medical office/industrial/retail property holdings (excluding
cash), (iii) stock holdings, (iv) mortgages, (v) passive non-real estate
investments, and (vi) joint ventures and partnerships, will be capped as
follows: (1) the Total Asset Value attributable to the first category (land not
under development) shall not exceed 13% of Total Asset Value, (2) the Total
Asset Value attributable to any one of categories (ii) through (v) shall not
exceed 10% of Total Asset Value, (3) the Total Asset Value attributable to the
sixth category (joint ventures and partnerships) shall not exceed 25% of Total
Asset Value, and (4) the Total Asset Value attributable to all the foregoing
investment categories will be limited, in the aggregate, to not more than 30% of
Total Asset Value. Notwithstanding the foregoing Borrower shall be permitted to
include investments in assets based in Canada or Mexico in the determination of
Total Asset Value provided the leases on those assets are paid in United States
Dollars or Canadian Dollars and Total Asset Value attributable to same shall not
exceed 10% of Total Asset Value.

For purposes of the preceding paragraph, non-revenue-generating investments and
non-Project-revenue-generating assets will be valued at the lower of GAAP book
value or appraised value based on appraisals received by the Borrower, if any.

“Total Liabilities” means all Indebtedness plus all other GAAP liabilities of
the Borrower, General Partner and their respective Subsidiaries.

“Total Property Operating Income” means the sum of (i) earnings from rental
operations (computed in accordance with GAAP) plus depreciation, amortization
and interest expense (adjusted for any acquisitions and divestitures), and
(ii) (without redundancy) the Borrower’s pro rata share of Net Operating Income
from Investment Affiliates. The earnings from rental operations shall be
adjusted to include pro forma earnings (as substantiated to the satisfaction of
the Administrative Agent) for an entire quarter for any property acquired or
placed in service during the quarter and to exclude earnings during such quarter
from any property not owned as of the end of the quarter.

“Transferee” is defined in Section 13.5.

 

-19-



--------------------------------------------------------------------------------

“Type” means, with respect to any Advance, its nature as a ABR Advance or a
LIBOR Advance.

“Unencumbered Asset” means, with respect to any Project which is in service, as
of the end of any fiscal quarter, the circumstance that such asset on such date
(a) is not subject to any Liens or claims (including restrictions on
transferability or assignability) of any kind (including any such Lien, claim or
restriction imposed by the organizational documents of the Borrower or any
Subsidiary, but excluding Permitted Liens other than those identified in
Sections 7.15(v) and (vi)), (b) is not subject to any agreement (including
(i) any agreement governing Indebtedness incurred in order to finance or
refinance the acquisition of such asset, and (ii) if applicable, the
organizational documents of the Borrower or any Subsidiary) which prohibits or
limits the ability of the General Partner, the Borrower or any of their
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any
assets or Capital Stock of the General Partner, the Borrower or any of their
Subsidiaries, and (c) is not subject to any agreement (including any agreement
governing Indebtedness incurred in order to finance or refinance the acquisition
of such asset) which entitles any Person to the benefit of any Lien (but
excluding Permitted Liens other than those identified in Sections 7.15(v) and
(vi)) on any assets or Capital Stock of the General Partner, the Borrower or any
of their Subsidiaries, or would entitle any Person to the benefit of any Lien
(but excluding Permitted Liens other than those identified in Sections 7.15(v)
and (vi)) on such assets or Capital Stock upon the occurrence of any contingency
(including, without limitation, pursuant to an “equal and ratable” clause),
(d) is 100% owned in fee simple or ground-leased under an Eligible Ground Lease
by (i) the Borrower, (ii) a Subsidiary Guarantor or (iii) a wholly-owned
Subsidiary of the Borrower (x) that is not a Guarantor, (y) that is not liable
for any Indebtedness (including any guarantees of Indebtedness of another
Person) and (z) that is not the subject of an event of the type described in
Sections 8.7 or 8.8 (an “Unencumbered Property Subsidiary”), and (e) is in
compliance with the representations in Section 6.20. For the purposes of this
Agreement, any Property of a Subsidiary shall not be deemed to be unencumbered
unless both (i) such Property and (ii) all Capital Stock of such Subsidiary held
by the General Partner or the Borrower is unencumbered.

“Unencumbered Property Subsidiary” is defined in the definition of “Unencumbered
Asset” above.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash then held by the
Borrower or any of its consolidated Subsidiaries and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at the lower of cost and fair market
value) then held by the Borrower or any of its consolidated Subsidiaries. As
used in this definition, “Unrestricted” means the specified asset is not subject
to any Liens or claims of any kind in favor of any Person.

 

-20-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDIT

2.1. Commitment. From and including the date of this Agreement and prior to the
Termination Date, each Lender severally agrees, subject to the terms and
conditions set forth in this Agreement, to make Loans to the Borrower from time
to time prior to the Termination Date, provided that the making of any such Loan
will not cause the total of the outstanding principal balance of all Loans
(including Swing Line Loans and Competitive Bid Loans) and the Facility Letter
of Credit Obligations to exceed the Aggregate Commitment. Except for Swing Line
Loans and Competitive Bid Loans, each Lender shall fund its Percentage of each
Advance and no Lender will be required to fund any amount, which when aggregated
with such Lender’s Percentage of: (i) all other Advances (other than Competitive
Bid Loans) then outstanding, (ii) Facility Letter of Credit Obligations, and
(iii) all Swing Line Loans, would exceed such Lender’s Commitment. Subject to
the terms of this Agreement, the Borrower may borrow, repay and reborrow at any
time prior to the Termination Date. The Commitments of each Lender to lend
hereunder shall expire on the Termination Date. The Aggregate Commitment may be
increased by up to $400,000,000 in the aggregate from time to time by the
addition of a new Lender or the increase of the Commitment of an existing Lender
with the consent of only the Borrower, the Administrative Agent, and the new or
existing Lender providing such additional Commitment so long as the Aggregate
Commitment does not exceed $1,250,000,000 less any voluntary reductions pursuant
to Section 2.7. Such increases shall be evidenced by the execution and delivery
of an Amendment Regarding Increase in the form of Exhibit J attached hereto by
the Borrower, the Administrative Agent and the new Lender or existing Lender
providing such additional Commitment, a copy of which shall be forwarded to each
Lender by the Administrative Agent promptly after execution thereof. On the
effective date of each such increase in the Aggregate Commitment, the Borrower
and the Administrative Agent shall cause the new or existing Lenders providing
such increase to hold its or their Percentage of all ratable Advances
outstanding at the close of business on such day, by either funding more than
its or their Percentage of new ratable Advances made on such date or purchasing
shares of outstanding ratable Loans held by the other Lenders or a combination
thereof. The Lenders agree to cooperate in any required sale and purchase of
outstanding ratable Advances to achieve such result. Borrower agrees to pay all
fees associated with the increase in the Aggregate Commitment including any
amounts due under Section 4.4 in connection with any reallocation of LIBOR
Advances. In no event will such new or existing Lenders providing the increase
be required to fund or purchase a portion of any Competitive Bid Loan or Swing
Line Loan to comply with this Section on such date. No Lender shall be required
to increase its Commitment in connection with the increase in the Aggregate
Commitment herein described.

 

-21-



--------------------------------------------------------------------------------

2.2. Final Principal Payment. The Borrower promises to pay and shall pay all
outstanding Advances and all other unpaid Obligations in full on the Termination
Date.

2.3. Loans. Each Advance hereunder shall consist of Loans made from the several
Lenders ratably in proportion to the ratio that their respective Commitments
bear to the Aggregate Commitment except for Swing Line Loans which shall be made
by the Swing Line Lender in accordance with Section 2.14 and Competitive Bid
Loans made in accordance with Section 2.15. The Advances may be ABR Advances or
LIBOR Advances, or a combination thereof, selected by the Borrower in accordance
with Sections 2.10 and 2.11.

2.4. Applicable Margins. The ABR Applicable Margin and the LIBOR Applicable
Margin to be used in calculating the interest rate applicable to different Types
of Advances shall vary from time to time in accordance with the long-term
unsecured debt ratings of the Borrower as set forth in the table attached as
Exhibit A. In the event that a rating agency shall discontinue its ratings of
the REIT industry or the Borrower, a mutually agreeable substitute rating agency
may be selected by the Required Lenders and the Borrower.

If a rating agency downgrade or discontinuance results in an increase in the ABR
Applicable Margin, the LIBOR Applicable Margin or Facility Fee Rate and if such
downgrade or discontinuance is reversed and the affected Applicable Margin is
restored within ninety (90) days thereafter, at the Borrower’s request, the
Borrower shall receive a credit against interest next due the Lenders equal to
interest accrued from time to time during such period of downgrade or
discontinuance and actually paid by the Borrower on the Advances at the
differential between such Applicable Margins, and the differential of the
Facility Fees paid during such period of downgrade.

If a rating agency upgrade results in a decrease in the ABR Applicable Margin,
LIBOR Applicable Margin or Facility Fee Rate and if such upgrade is reversed and
the affected Applicable Margin is restored within ninety (90) days thereafter,
Borrower shall be required to pay an amount to the Lenders equal to the interest
differential on the Advances and the differential on the Facility Fees during
such period of upgrade.

2.5. Facility Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee (the “Facility Fee”) calculated at a
per annum percentage (“Facility Fee Rate”) of the total Aggregate Commitment.
The Facility Fee Rate shall vary from time to time based on the Borrower’s long
term unsecured debt rating as set forth in the table attached hereto as Exhibit
A, and determined in a manner consistent with the provisions of Section 2.4
relating to Applicable Margins, and the Facility Fee shall be payable quarterly
in arrears on the last day of each calendar quarter hereafter beginning
December 31, 2011 and on the Termination Date.

2.6. Other Fees. The Borrower will pay to the Arrangers, to the Administrative
Agent and to Administrative Agent for the benefit of the Lenders on or before
the date hereof the fees specified in that certain Fee Letter dated
September 23, 2011.

 

-22-



--------------------------------------------------------------------------------

2.7. Voluntary Reduction of Aggregate Commitment Amount. Upon at least fifteen
(15) days prior irrevocable written notice (or telephone notice promptly
confirmed in writing) to the Administrative Agent, Borrower shall have the
right, without premium or penalty, to terminate permanently the Aggregate
Commitment in whole or in part provided that (a) Borrower may not reduce the
Aggregate Commitment below the Allocated Facility Amount at the time of such
requested reduction, and (b) any such partial termination shall be in the
minimum aggregate amount of Five Million Dollars ($5,000,000.00) or any integral
multiple of Five Million Dollars ($5,000,000.00) in excess thereof. Any partial
termination of the Aggregate Commitment shall be applied pro rata to each
Lender’s Commitment.

2.8. Minimum Amount of Each Advance. Each LIBOR Advance shall be in the minimum
amount of $2,000,000 (and in multiples of $1,000,000 if in excess thereof), and
each ABR Advance shall be in the minimum amount of $1,000,000 (and in multiples
of $500,000 if in excess thereof), provided, however, that any ABR Advance may
be in the amount of the unused Aggregate Commitment.

2.9. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all or any part of outstanding ABR Advances provided
Administrative Agent receives notice of the payment by 10:00 a.m. Chicago time
and the payment by 3:00 p.m. Chicago time. The Administrative Agent will notify
the Lenders by 11:00 a.m. of any such notice received. The Borrower may from
time to time pay a LIBOR Advance, provided a LIBOR Advance may not be paid prior
to the last day of the applicable Interest Period unless accompanied by any
amount due pursuant to Section 4.4. A Competitive Bid Loan may not be paid prior
to its maturity, provided, however, that if a Competitive Bid Loan becomes due
prior to its stated maturity due to acceleration of the Obligations, then
payment of such Competitive Bid Loan shall be accompanied by any amount due
pursuant to Section 4.4.

2.10. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each LIBOR
Advance, the Interest Period applicable to each Advance from time to time. The
Borrower shall give the Administrative Agent irrevocable notice (a “Borrowing
Notice”) (i) not later than 10:00 a.m. Chicago time, at least one (1) Business
Day before the Borrowing Date of each ABR Advance, (ii) not later than 10:00
a.m. Chicago time, at least three (3) Business Days before the Borrowing Date
for each LIBOR Advance, and (iii) not later than 11:00 a.m. Chicago time on the
Borrowing Date for each Swing Line Loan, specifying:

(a) the Borrowing Date, which shall be a Business Day, of such Advance,

(b) the aggregate amount of such Advance,

(c) the Type of Advance selected (which must be a ABR Advance in the case of the
Swing Line Loans), and

(d) in the case of each LIBOR Advance, the Interest Period applicable thereto.

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Loan or Loans, in funds immediately available in Chicago to
the Administrative Agent at its address specified pursuant to Article XIV. The
Lenders shall not be obligated to match fund their LIBOR Advances. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower.

 

-23-



--------------------------------------------------------------------------------

No Interest Period may end after the Termination Date and, unless all of the
Lenders otherwise agree in writing, in no event may there be more than seven
(7) different Interest Periods for LIBOR Advances (other than Competitive Bid
Loans) outstanding at any one time.

2.11. Conversion and Continuation of Outstanding Advances. ABR Advances shall
continue as ABR Advances unless and until such ABR Advances are converted into
LIBOR Advances. Each LIBOR Advance shall continue as a LIBOR Advance until the
end of the then applicable Interest Period therefor, at which time such LIBOR
Advance shall be automatically converted into an ABR Advance unless the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice
requesting that, at the end of such Interest Period, such LIBOR Advance continue
as a LIBOR Advance for the same or another Interest Period. Subject to the terms
of Section 2.8, the Borrower may elect from time to time to convert all or any
part of an Advance of any Type into any other Type of Advance; provided that any
conversion of any LIBOR Advance shall be made on, and only on, the last day of
the Interest Period applicable thereto. The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance or continuation of a LIBOR Advance not later than
10:00 a.m. (Chicago time) at least one (1) Business Day, in the case of a
conversion into an ABR Advance, or three (3) Business Days, in the case of a
conversion into or continuation of a LIBOR Advance, prior to the date of the
requested conversion or continuation, specifying:

(i) the requested date which shall be a Business Day, of such conversion or
continuation;

(ii) the aggregate amount and Type of the Advance which is to be converted or
continued; and

(iii) the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Advance, the duration of the Interest Period applicable thereto.

2.12. Changes in Interest Rate, Etc. Each ABR Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is converted from a LIBOR Advance into a ABR Advance
pursuant to Section 2.11 to but excluding the date it becomes due or is
converted into a LIBOR Advance pursuant to Section 2.11 hereof, at a rate per
annum equal to the ABR Rate for such day. Changes in the rate of interest on
that portion of any Advance maintained as a ABR Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each LIBOR Advance
shall bear interest from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined as applicable to such LIBOR Advance.

 

-24-



--------------------------------------------------------------------------------

2.13. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.10, 2.11 or 2.12, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued beyond its current term as a LIBOR Advance. During
the continuance of a Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each LIBOR Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus
2% per annum and (ii) each ABR Advance shall bear interest at a rate per annum
equal to the ABR Rate otherwise applicable to the ABR Advance plus 2% per annum
and the Facility Letter of Credit Fee shall increase by 2% per annum; provided
that such rates and increase in the Facility Letter of Credit Fee shall become
applicable automatically without notice to the Borrower or an election or action
by the Administrative Agent or any Lender if a Default occurs under Section 8.7
or Section 8.8, or a Default occurs relating to the payment of principal or
interest, unless waived by the Required Lenders.

2.14. Swing Line Loans. In addition to the other options available to Borrower
hereunder, up to $80,000,000 shall be available for Swing Line Loans subject to
the following terms and conditions. Swing Line Loans shall be made available for
same day borrowings provided that notice is given in accordance with
Section 2.10 hereof. All Swing Line Loans shall bear interest at the ABR Rate.
In no event shall the Swing Line Lender be required to fund a Swing Line Loan if
it would increase the sum of (i) the Swing Line Lender’s Percentage of the total
aggregate outstanding Swing Line Loans hereunder, plus (ii) its Percentage of
Facility Letter of Credit Obligations, plus (iii) its other outstanding Loans
(other than Competitive Bid Loans) to an amount in excess of its Commitment or
if it would cause the Allocated Facility Amount to exceed the Aggregate
Commitment. Each Swing Line Loan shall be paid in full by the Borrower on or
before the fifth (5th) day after the Borrowing Date for such Swing Line Loan. In
addition, the Swing Line Lender (i) may at any time in its sole discretion with
respect to any outstanding Swing Line Loan, or (ii) shall on the fifth (5th) day
after the Borrowing Date of any Swing Line Loan, require each Lender (including
the Swing Line Lender) to make a Loan in the amount of such Lender’s Percentage
of such Swing Line Loan (including, without limitation, any interest accrued and
unpaid thereon), for the purpose of repaying such Swing Line Loan. Not later
than noon (Chicago time) on the date of any notice received pursuant to this
Section 2.14 (provided such notice is given by 10:00 A.M. Chicago time), each
Lender shall make available its required Loan, in funds immediately available in
Chicago to the Administrative Agent at its address specified pursuant to Article
XIV. Revolving Loans made pursuant to this Section 2.14 shall initially be ABR
Loans and thereafter may be continued as ABR Loans or converted into LIBOR Loans
in the manner provided in Section 2.11 and subject to the other conditions and
limitations set forth in this Article II. Unless a Lender shall have notified
the Swing Line Lender, prior to its making any Swing Line Loan, that any
applicable condition precedent set forth in Sections 5.1 or 5.2 had not then
been satisfied, such Lender’s obligation to make Loans pursuant to this
Section 2.14 to repay Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (a) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Administrative Agent, the
Swing Line Lender or any other Person, (b) the occurrence or continuance of a
Default or Unmatured Default, (c) any adverse change in the

 

-25-



--------------------------------------------------------------------------------

condition (financial or otherwise) of the Borrower, or (d) any other
circumstances, happening or event whatsoever. In the event that any Lender fails
to make payment to the Administrative Agent of any amount due under this
Section 2.14, the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied. In addition to the
foregoing, if for any reason any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.14, such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such payment not made by such Lender, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. Swing Line Loans may be outstanding for a maximum of ten (10) days
during any calendar month. On the Termination Date, the Borrower shall repay in
full the outstanding principal balance of the Swing Line Loans.

2.15. Competitive Bid Loans.

(a) Competitive Bid Option. In addition to ratable Advances pursuant to
Section 2.3, but subject to the terms and conditions of this Agreement
(including, without limitation the limitation set forth in Section 2.1 as to the
maximum amount of all Loans and the Facility Letter of Credit Obligations not
exceeding the Aggregate Commitment), the Borrower may, as set forth in this
Section 2.15, request the Lenders, prior to the Termination Date, to make offers
to make Competitive Bid Loans to the Borrower. Each Lender may, but shall have
no obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.15. Competitive Bid Loans shall be evidenced by the Competitive Bid
Notes.

(b) Competitive Bid Quote Request. When the Borrower wishes to request offers to
make Competitive Bid Loans under this Section 2.15, it shall transmit to the
Administrative Agent by telecopy a Competitive Bid Quote Request substantially
in the form of Exhibit C-1 hereto so as to be received no later than (i) 10:00
a.m. (Chicago time) at least five (5) Business Days prior to the Borrowing Date
proposed therein, in the case of a request for a Competitive LIBOR Margin or
(ii) 9:00 a.m. (Chicago time) at least one (1) Business Day prior to the
Borrowing Date proposed therein, in the case of a request for an Absolute Rate
specifying:

(i) the proposed Borrowing Date for the proposed Competitive Bid Loan,

(ii) the requested aggregate principal amount of such Competitive Bid Loan which
must be at least $10,000,000 and an integral multiple of $1,000,000,

(iii) whether the Competitive Bid Quotes requested are to set forth a
Competitive LIBOR Margin or an Absolute Rate, or both, and

 

-26-



--------------------------------------------------------------------------------

(iv) the LIBOR Interest Period, if a Competitive LIBOR Margin is requested, or
the Absolute Interest Period, if an Absolute Rate is requested.

The Borrower may request offers to make Competitive Bid Loans for more than one
(but not more than five) Interest Periods in a single Competitive Bid Quote
Request. No Competitive Bid Quote Request shall be given within five
(5) Business Days (or such other number of days as the Borrower and the
Administrative Agent may agree) of any other Competitive Bid Quote Request. A
Competitive Bid Quote Request that does not conform substantially to the form of
Exhibit C-1 hereto shall be rejected, and the Administrative Agent shall
promptly notify the Borrower of such rejection by telecopy.

(c) Invitation for Competitive Bid Quotes. Promptly and in any event before the
close of business on the same Business Day of receipt of a Competitive Bid Quote
Request that is not rejected pursuant to Section 2.15(b), the Administrative
Agent shall send to each of the Lenders by telecopy an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit C-2 hereto, which
shall constitute an invitation by the Borrower to each Lender to submit
Competitive Bid Quotes offering to make the Competitive Bid Loans to which such
Competitive Bid Quote Request relates in accordance with this Section 2.15.

(d) Submission and Contents of Competitive Bid Quotes.

(i) Each Lender may, in its sole discretion, submit a Competitive Bid Quote
containing an offer or offers to make Competitive Bid Loans in response to any
Invitation for Competitive Bid Quotes. Each Competitive Bid Quote must comply
with the requirements of this Section 2.15(d) and must be submitted to the
Administrative Agent by telex or telecopy at its offices not later than (a) 9:00
a.m. (Chicago time) at least three (3) Business Days prior to the proposed
Borrowing Date, in the case of a request for a Competitive LIBOR Margin or
(b) 9:00 a.m. (Chicago time) on the proposed Borrowing Date, in the case of a
request for an Absolute Rate (or, in either case upon reasonable prior notice to
the Lenders, such other time and rate as the Borrower and the Administrative
Agent may agree); provided that Competitive Bid Quotes submitted by the
Administrative Agent may only be submitted if the Administrative Agent notifies
the Borrower of the terms of the Offer or Offers contained therein no later than
60 minutes prior to the latest time at which the relevant Competitive Bid Quotes
must be submitted by the other Lenders. Subject to the Borrower’s compliance
with all other conditions to disbursement herein, any Competitive Bid Quote so
made shall be irrevocable except with the written consent of the Administrative
Agent given on the instructions of the Borrower.

(ii) Each Competitive Bid Quote shall be in substantially the form of Exhibit
C-3 hereto and shall in any case specify:

(1) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes,

 

-27-



--------------------------------------------------------------------------------

(2) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (x) may be greater than, less than or
equal to the Commitment of the quoting Lender, (y) must be at least $5,000,000
and an integral multiple of $1,000,000, and (z) may not exceed the principal
amount of Competitive Bid Loans for which offers are requested,

(3) as applicable, the Competitive LIBOR Margin and Absolute Rate offered for
each such Competitive Bid Loan,

(4) the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Borrower, and

(5) the identity of the quoting Lender, provided that such Competitive Bid Loan
may be funded by such Lender’s Designated Lender as provided in Section 2.15(j),
regardless of whether that is specified in the Competitive Bid Quote.

(iii) The Administrative Agent shall reject any Competitive Bid Quote that:

(1) is not substantially in the form of Exhibit C-3 hereto or does not specify
all of the information required by Section 2.15(d)(ii),

(2) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit C-3 hereto,

(3) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or

(4) arrives after the time set forth in Section 2.15(d)(i).

If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.15(d)(iii), then the Administrative Agent shall notify the relevant
Lender of such rejection as soon as practical.

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (i) of any Competitive Bid Quote submitted by a Lender
that is in accordance with Section 2.15(d) and (ii) of any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Lender with respect to the same Competitive Bid
Quote Request. Any such subsequent Competitive Bid Quote shall be disregarded by
the Administrative Agent unless such subsequent Competitive Bid Quote
specifically states that it is submitted solely to correct a manifest error in
such former Competitive Bid Quote. The Administrative Agent’s notice to the
Borrower shall specify the aggregate principal amount of Competitive Bid Loans
for which offers have been received for each Interest Period specified in the
related Competitive Bid Quote Request and the respective principal amounts and
Competitive LIBOR Margins or Absolute Rate, as the case may be, so offered.

 

-28-



--------------------------------------------------------------------------------

(f) Acceptance and Notice by Borrower. Not later than (i) 10:00 a.m. (Chicago
time) at least three (3) Business Days prior to the proposed Borrowing Date in
the case of a request for a Competitive LIBOR Margin or (ii) 10:00 a.m. (Chicago
time) on the proposed Borrowing Date, in the case of a request for an Absolute
Rate (or, in either case upon reasonable prior notice to the Lenders, such other
time and date as the Borrower and the Administrative Agent may agree), the
Borrower shall notify the Administrative Agent of its acceptance or rejection of
the offers so notified to it pursuant to Section 2.15(e); provided, however,
that the failure by the Borrower to give such notice to the Administrative Agent
shall be deemed to be a rejection of all such offers. In the case of acceptance,
such notice (a “Competitive Bid Borrowing Notice”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Competitive Bid Quote in whole or in part (subject to
the terms of Section 2.15(d)(iii)); provided that:

(i) the aggregate principal amount of all Competitive Bid Loans to be disbursed
on a given Borrowing Date may not exceed the applicable amount set forth in the
related Competitive Bid Quote Request,

(ii) acceptance of offers may only be made on the basis of ascending Competitive
LIBOR Margins or Absolute Rates, as the case may be, and

(iii) the Borrower may not accept any offer that is described in
Section 2.15(d)(iii) or that otherwise fails to comply with the requirements of
this Agreement.

(g) Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive LIBOR Margins or Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which offers are accepted for the related Interest Period, the principal amount
of Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Lenders as nearly as possible
(in such multiples, not greater than $1,000,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amount of such offers
provided, however, that no Lender shall be allocated any Competitive Bid Loan
which is less than the minimum amount which such Lender has indicated that it is
willing to accept. Allocations by the Administrative Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error. The
Administrative Agent shall promptly, but in any event on the same Business Day,
notify each Lender of its receipt of a Competitive Bid Borrowing Notice and the
principal amounts of the Competitive Bid Loans allocated to each participating
Lender.

(h) Administration Fee. The Borrower hereby agrees to pay to the Administrative
Agent an administration fee of $2,500 per each Competitive Bid Quote Request
transmitted by the Borrower to the Administrative Agent pursuant to
Section 2.15(b). Such administration fee shall be payable monthly in arrears on
the first Business Day of each month and on the Final Termination Date (or such
earlier date on which the Aggregate Commitment shall terminate or be cancelled)
for any period then ending for which such fee, if any, shall not have been
theretofore paid.

 

-29-



--------------------------------------------------------------------------------

(i) Other Terms. Any Competitive Bid Loan shall not reduce the Commitment of the
Lender making such Competitive Bid Loan, and each such Lender shall continue to
be obligated to fund its full Percentage of all pro rata Advances and
participate in Swing Line Loans and Facility Letters of Credit under the
Facility. In no event can the aggregate amount of all Competitive Bid Loans at
any time exceed fifty percent (50%) of the then Aggregate Commitment.
Competitive Bid Loans shall not be prepaid prior to the end of the applicable
Interest Period. Competitive Bid Loans may not be continued and, if not repaid
at the end of the Interest Period applicable thereto, shall (subject to the
conditions set forth in this Agreement) be replaced by new Competitive Bid Loans
made in accordance with this Section 2.15 or by ratable Advances in accordance
with Section 2.11.

(j) Designated Lenders. A Lender may designate its Designated Lender to fund a
Competitive Bid Loan on its behalf as described in Section 2.15(d)(ii)(5). Any
Designated Lender which funds a Competitive Bid Loan shall on and after the time
of such funding become the obligee under such Competitive Bid Loan and be
entitled to receive payment thereof when due. No Lender shall be relieved of its
obligation to fund a Competitive Bid Loan, and no Designated Lender shall assume
such obligation, prior to the time such Competitive Bid Loan is funded.

2.16. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIV, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (Chicago time) on the date when due and shall be applied by
the Administrative Agent among the Lenders in accordance with the class or type
of Obligation being paid. Each payment delivered to the Administrative Agent for
the account of any Lender shall be delivered by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at such
Lender’s address specified pursuant to Article XIV or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender promptly, which payment is expected to be made to such Lender by the
close of business on the same Business Day received by Administrative Agent if
received by noon (Chicago time) but shall in any event not be made to such
Lender later than the next Business Day, provided that the Administrative Agent
shall pay to each such Lender interest thereon, at the lesser of (i) the Federal
Funds Effective Rate and (ii) the rate of interest applicable to such Loans,
from the Business Day such funds are received by the Administrative Agent in
immediately available funds (provided, if such funds are not received by the
Administrative Agent by noon (Chicago time), such period shall commence on the
Business Day immediately following the day such funds are received) until such
funds are paid to each such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with Administrative
Agent for each payment of any of the Obligations as it becomes due hereunder.

2.17. Notes; Telephonic Notices. Each Lender is hereby authorized to record the
principal amount of each of its Loans and each repayment on the schedule
attached to its Note, provided, however, that the failure to so record shall not
affect the Borrower’s obligations under such Note. Each Lender’s books and
records, including without limitation, the information, if any, recorded by the
Lender on the Schedule attached to its Note, shall be deemed to be prima facia
correct. The Borrower hereby authorizes the Lenders and the Administrative Agent
to

 

-30-



--------------------------------------------------------------------------------

extend, convert or continue Advances, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the Borrower. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation signed by an Authorized Officer of each telephonic
notice, if such confirmation is requested by the Administrative Agent or any
Lender. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.

2.18. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
ABR Advance shall be payable on each Payment Date, commencing with the first
such date to occur after the date hereof, on any date on which such ABR Advance
is prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on that portion of the outstanding principal amount of any ABR Advance
converted into a LIBOR Advance on a day other than a Payment Date shall be
payable on the date of conversion. Interest accrued on each LIBOR Advance shall
be payable on the last day of its applicable Interest Period, on any date on
which such LIBOR Advance is prepaid, whether by acceleration or otherwise, and
at maturity. Interest accrued on each LIBOR Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest accruing at the rate
set forth in Section 2.13 shall be payable on demand. Interest, Facility Fees
and Facility Letter of Credit Fees shall be calculated for actual days elapsed
on the basis of a 360-day year. Interest shall be payable for the day an Advance
is made but not for the day of any payment on the amount paid if payment is
received prior to noon (Chicago time) at the place of payment. If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

2.19. Notification of Advances, Interest Rates and Prepayments. Promptly after
receipt thereof (but in no event later than one (1) Business Day prior to the
proposed Borrowing Date for a ABR Advance or three (3) Business Days prior to
the proposed Borrowing Date for a LIBOR Advance) the Administrative Agent will
notify each Lender of the contents of each Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
The Administrative Agent will notify each Lender of the interest rate applicable
to each LIBOR Advance promptly upon determination of such interest rate and will
give each Lender prompt notice of each change in the Alternate Base Rate.

2.20. Lending Installations. Each Lender may book its Loans and its
participation in Facility Letters of Credit at any Lending Installation selected
by such Lender and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Notes shall be deemed held by each Lender for the benefit of such Lending
Installation. Each Lender may, by written or telex notice to the Administrative
Agent and the Borrower, designate a Lending Installation through which Loans
will be made by it or Facility Letters of Credit will be issued by it and for
whose account Loan payments or payments with respect to Facility Letters of
Credit are to be made.

 

-31-



--------------------------------------------------------------------------------

2.21. Non-Receipt of Funds by the Administrative Agent. (a) Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.

(b) Notwithstanding anything to the contrary in Section 2.23, if any Lender
shall fail to make any payment required to be made by it pursuant to Sections
2.10, 2.14, 2.21(a), 3.5, 3.11 or 11.8 hereof, then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent, the
Swing Line Lender or the Issuing Bank to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) so long as such Lender has unsatisfied obligations under such Sections,
hold any such amounts in a segregated account as cash collateral for, and
application to, any such unsatisfied obligations or any contingent reimbursement
obligations of such Lender with respect to then outstanding Swing Line Loans and
outstanding Facility Letters of Credit; in the case of each of (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

2.22. Usury. This Agreement and each Note are subject to the express condition
that at no time shall the Borrower be obligated or required to pay interest on
the principal balance of the Loan at a rate which could subject any Lender
(including the Swing Line Lender or any Designated Lender) to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate. If
by the terms of this Agreement or the Loan Documents, the Borrower is at any
time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the interest rate or
the Default Rate, as the case may be, shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to a Lender for the use, forbearance, or detention of the sums due under the
Loan, shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

 

-32-



--------------------------------------------------------------------------------

2.23. Applications of Moneys Received. All moneys collected or received by the
Administrative Agent on account of the Facility directly or indirectly, shall be
applied in the following order of priority with respect to each payment so
collected or received:

(i) to the payment of all reasonable costs incurred in the collection of such
moneys of which the Administrative Agent shall have given notice to the
Borrower;

(ii) to the reimbursement of any yield protection due to the Lenders in
accordance with Section 4.1;

(iii) (A) to the payment of any fee due pursuant to Section 3.12(b) in
connection with the issuance of a Facility Letter of Credit to the Issuing Bank,
(B) subject to Section 2.24, to the payment of the Facility Fee to the Lenders,
if then due, in accordance with their respective Percentages and (C) to the
payment of the Administrative Agent’s Fee to the Administrative Agent if then
due;

(iv) (a) in case the entire unpaid principal of the Obligations shall not have
become due and payable, the whole amount received as interest and Facility
Letter of Credit Fee then due to the Lenders (other than Defaulting Lenders) as
their respective Percentages appear (except to the extent there are Swing Line
Loans or Competitive Bid Loans outstanding in which event the full amount of
interest attributable to the Swing Line Loans and Competitive Bid Loans shall be
payable to the Swing Line Lender and Competitive Bid Lenders, respectively,
unless the Swing Line Lender or Competitive Bid Lender shall be a Defaulting
Lender), and the whole amount, if any, received as principal then due to the
Lenders, first to the Swing Line Lender, unless the Swing Line Lender shall be a
Defaulting Lender, to repay any outstanding Swing Line Loans and then to the
Lenders as their respective Funded Percentages appear, or (b) in case the entire
unpaid principal of the Obligations shall have become due and payable, as a
result of a Default or otherwise, to the payment of the whole amount then due
and payable on the Loan for principal, together with interest thereon at the
Default Rate or the interest rate, as applicable, first to the Swing Line
Lender, unless the Swing Line Lender shall be a Defaulting Lender, for all such
amounts due in connection with Swing Line Loans and then to the Lenders (other
than Defaulting Lenders) as their respective Funded Percentages appear until
paid in full and then to the Letter of Credit Collateral Account until the full
amount of Facility Letter of Credit Obligations is on deposit therein; and

(v) subject to Section 2.24, to the payment of any sums due to each Defaulting
Lender (provided that Administrative Agent shall have the right to setoff
against such sums any amounts due from such Defaulting Lender).

 

-33-



--------------------------------------------------------------------------------

2.24. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.5, and fees shall continue to accrue on
the used portion of the Commitment of such Defaulting Lender pursuant to
Section 2.5, but shall not be payable to such Defaulting Lender by the Borrower
until such Defaulting Lender ceases to be a Defaulting Lender;

(b) the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.2), provided that any waiver,
amendment or modification that increases the Commitment of a Defaulting Lender,
forgives all or any portion of the principal amount of any Loan or Reimbursement
Obligation or interest thereon owing to a Defaulting Lender, reduces the
Applicable Margin on the underlying interest rate options owing to a Defaulting
Lender or extends the Termination Date shall require the consent of such
Defaulting Lender;

(c) if any Swing Line Exposure or Facility Letter of Credit Exposure exists at
the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Swing Line Exposure and Facility Letter of Credit
Exposure shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Outstanding Credit Exposures plus such Defaulting
Lender’s Swing Line Exposure and Facility Letter of Credit Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments, (y) the sum of each
non-Defaulting Lender’s Outstanding Credit Exposures would not exceed its
Commitment and (z) the conditions set forth in Section 5.2 are satisfied at such
time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall (x) first, within one (1) Business
Day following notice by the Administrative Agent, prepay such Swing Line
Exposure and (y) second, within five (5) Business Days following notice by the
Administrative Agent, cash collateralize such Defaulting Lender’s Facility
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 3.14 for so long as such Facility Letter of Credit Exposure is
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Facility Letter of Credit Exposure pursuant to Section 2.24(c), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.12(a) with respect to such Defaulting Lender’s Facility
Letter of Credit Exposure during the period such Defaulting Lender’s Facility
Letter of Credit Exposure is cash collateralized;

 

-34-



--------------------------------------------------------------------------------

(iv) if the Facility Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to Section 2.24(c), then the fees payable to the Lenders
pursuant to Section 2.5 and Section 3.12(a) shall be adjusted in accordance with
such non-Defaulting Lenders’ Percentages; or

(v) if any Defaulting Lender’s Facility Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to Section 2.24(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all Facility Fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such Facility Letter of Credit Exposure) and
Facility Letter of Credit Fees payable under Section 3.12(a) with respect to
such Defaulting Lender’s Facility Letter of Credit Exposure shall be payable to
the Issuing Bank until such Facility Letter of Credit Exposure is cash
collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend or increase any Facility Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in the amount of the Defaulting Lender’s Facility Letter of Credit
Exposure in accordance with Section 2.24(c), and participating interests in any
such newly issued or increased Facility Letter of Credit or newly made Swing
Line Loan shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.24(c)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposure and Facility Letter of Credit Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Competitive Loans and Swing Line Loans) as the Administrative shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Percentage.

ARTICLE III

THE LETTER OF CREDIT SUBFACILITY

3.1. Obligations to Issue. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Borrower and the
General Partner herein set forth, the Issuing Bank hereby agrees to issue for
the account of Borrower, one or more Facility Letters of Credit in accordance
with this Article III, and to renew, extend, increase, decrease, or otherwise
modify each Facility Letter of Credit (“Modify”, and each such action, a

 

-35-



--------------------------------------------------------------------------------

“Modification”) from time to time during the period commencing on the date
hereof and ending on the Business Day prior to the Termination Date. Any Lender
shall have the right to decline to be the Issuing Bank for a Facility Letter of
Credit provided that if no other Lender agrees to be the Issuing Bank then
Administrative Agent shall agree to do so.

3.2. Types and Amounts. The Issuing Bank shall not have any obligation to:

(i) issue or Modify any Facility Letter of Credit if the aggregate maximum
amount then available for drawing under Letters of Credit issued by such Issuing
Bank, after giving effect to the Facility Letter of Credit or Modification
requested hereunder shall exceed any limit imposed by law or regulation upon
such Issuing Bank;

(ii) issue or Modify any Facility Letter of Credit if, after giving effect
thereto, the Facility Letter of Credit Obligations would exceed $80,000,000 or
the Allocated Facility Amount would exceed the Aggregate Commitment;

(iii) issue any Facility Letter of Credit having an expiration date after the
Termination Date; provided that (a) a Facility Letter of Credit may contain a
provision providing for automatic extension of the expiration date in the
absence of a non-renewal from the Administrative Agent, but in no event shall
any such provision permit the extension of the expiration date of such Facility
Letter of Credit beyond the Termination Date except in accordance with clause
(b) of this proviso, and (b) the Issuing Bank may issue a Facility Letter of
Credit having an expiration date which is after the Termination Date so long as
such expiration date is not later than the first anniversary of the Termination
Date and the Borrower complies with Sections 3.13 and 3.14 hereof; or

(iv) issue any Facility Letter of Credit having an expiration date which is more
than fifteen (15) months after the date of its issuance; provided that (a) a
Facility Letter of Credit may contain a provision providing for automatic
extension of the expiration date in the absence of a non-renewal from the
Administrative Agent, but in no event shall any such provision permit the
extension of the expiration date of such Facility Letter of Credit beyond the
Termination Date except in accordance with clause (b) of this proviso, and
(b) the Issuing Bank may issue a Facility Letter of Credit having an expiration
date which is after the Termination Date so long as such expiration date is not
later than the first anniversary of the Termination Date and the Borrower
complies with Sections 3.13 and 3.14 hereof.

3.3. Conditions. In addition to being subject to the satisfaction of the
conditions contained in Section 5.2 hereof, the obligation of the Issuing Bank
to issue any Facility Letter of Credit is subject to the satisfaction in full of
the following conditions:

(i) the Borrower shall have delivered to the Issuing Bank at such times and in
such manner as the Issuing Bank may reasonably prescribe such documents and
materials as may be reasonably required pursuant to the terms of the proposed
Facility Letter of Credit (it being understood that if any inconsistency exists
between such documents and the Loan Documents, the terms of the Loan Documents
shall control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;

 

-36-



--------------------------------------------------------------------------------

(ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter or Credit in particular; and

(iii) there shall not exist any Default or Unmatured Default.

3.4. Procedure for Issuance of Facility Letters of Credit.

(a) Borrower shall give the Issuing Bank and the Administrative Agent at least
five (5) Business Days’ prior written notice of any requested issuance of a
Facility Letter of Credit under this Agreement (a “Letter of Credit Request”)
(except that, in lieu of such written notice, the Borrower may give the Issuing
Bank and the Administrative Agent telephonic notice of such request if confirmed
in writing by delivery to the Issuing Bank and the Administrative Agent
(i) immediately (A) of a telecopy of the written notice required hereunder which
has been signed by an Authorized Officer, or (B) of a telex containing all
information required to be contained in such written notice and (ii) promptly
(but in no event later than the requested date of issuance) of the written
notice required hereunder containing the original signature of an authorized
officer); such notice shall specify:

(1) the stated amount of the Facility Letter of Credit requested (which stated
amount shall not be less than $50,000);

(2) the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);

(3) the date on which such requested Facility Letter of Credit is to expire
(which date shall be a Business Day and, except as otherwise permitted by
Section 3.2(iii) or 3.2(iv), shall in no event be later than the earlier of
fifteen months after the Issuance Date and the Termination Date);

(4) the purpose for which such Facility Letter of Credit is to be issued; and

(5) the Person for whose benefit the requested Facility Letter of Credit is to
be issued.

 

-37-



--------------------------------------------------------------------------------

At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued, which shall
be subject to the approval of the Issuing Bank and Administrative Agent. Such
notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than 2:00 p.m. (Chicago time) on the last
Business Day on which notice can be given under this Section 3.4(a).
Administrative Agent shall promptly give a copy of the Letter of Credit Request
to the other Lenders.

(b) Subject to the terms and conditions of this Article III and provided that
the applicable conditions set forth in Section 4.2 hereof have been satisfied,
such Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit
on behalf of the Borrower in accordance with the Letter of Credit Request and
the Issuing Bank’s usual and customary business practices (including the
execution of a letter of credit application on the Issuing Bank’s standard
forms) unless the Issuing Bank has actually received (i) written notice from the
Borrower specifically revoking the Letter of Credit Request with respect to such
Facility Letter of Credit, (ii) written notice from a Lender, which complies
with the provisions of Section 3.11(a), or (iii) written or telephonic notice
from the Administrative Agent stating that the issuance of such Facility Letter
of Credit would violate Section 3.2.

(c) The Issuing Bank shall give the Administrative Agent and the Borrower
written or telex notice, or telephonic notice confirmed promptly thereafter in
writing, of the issuance of a Facility Letter of Credit (the “Issuance Notice”)
and Administrative Agent shall promptly give a copy of the Issuance Notice to
the other Lenders.

(d) The Issuing Bank shall not extend or modify any Facility Letter of Credit
unless the requirements of this Section 3.4 are met as though a new Facility
Letter of Credit was being requested and issued.

3.5. Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
of any Facility Letter of Credit of any demand for payment under such Facility
Letter of Credit, the Issuing Bank shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid by the Issuing Bank as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of the Issuing
Bank to the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility
Letter of Credit in connection with such presentment shall be in conformity in
all material respects with such Facility Letter of Credit. The Issuing Bank
shall endeavor to exercise the same care in the issuance and administration of
the Facility Letter of Credits as it does with respect to letters of credit in
which no participations are granted, it being understood that in the absence of
any gross negligence or willful misconduct by the Issuing Bank, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the Issuing
Bank on demand for (i) such Lender’s Percentage of the amount of each payment
made by the Issuing Bank under each Facility Letter of Credit to the extent such
amount is not reimbursed by the Borrower pursuant to Section 3.6 below, plus
(ii) interest on the foregoing amount to be reimbursed by such Lender, for each
day from the date of the Issuing Bank’s demand for such reimbursement (or, if
such demand is made after 11:00 a.m. (Chicago time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate for the first three (3) days and, thereafter, at a rate of
interest equal to the rate applicable to ABR Advances.

 

-38-



--------------------------------------------------------------------------------

3.6. Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the Issuing Bank on or before the
applicable LC Payment Date for any amounts to be paid by the Issuing Bank upon
any drawing under any Facility Letter of Credit, without presentment, demand,
protest or other formalities of any kind; provided that neither the Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not consequential) damages suffered by the Borrower or such Lender to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of the Issuing Bank in determining whether a request presented under
any Facility Letter of Credit issued by it complied with the terms of such
Facility Letter of Credit or (ii) the Issuing Bank’s failure to pay under any
Facility Letter of Credit issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility Letter of
Credit. All such amounts paid by the Issuing Bank and remaining unpaid by the
Borrower shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to (x) the rate applicable to ABR Advances for such day if
such day falls on or before the applicable LC Payment Date and (y) the sum of 2%
plus the rate applicable to ABR Advances for such day if such day falls after
such LC Payment Date. The Issuing Bank will pay to each Lender ratably in
accordance with its Percentage all amounts received by it from the Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility Letter of Credit issued by the Issuing Bank, but only to
the extent such Lender has made payment to the Issuing Bank in respect of such
Facility Letter of Credit pursuant to Section 3.5. Subject to the terms and
conditions of this Agreement (including without limitation the submission of a
Borrowing Notice in compliance with Section 2.10 and the satisfaction of the
applicable conditions precedent set forth in Article V), the Borrower may
request an Advance hereunder for the purpose of satisfying any Reimbursement
Obligation.

3.7. Obligations Absolute. The Borrower’s obligations under Section 3.6 shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower may have or
have had against the Issuing Bank, any Lender or any beneficiary of a Facility
Letter of Credit. The Borrower further agrees with the Issuing Bank and the
Lenders that the Issuing Bank and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility Letter of
Credit shall not be affected by, among other things, the validity or genuineness
of documents or of any endorsements thereon, even if such documents should in
fact prove to be in any or all respects invalid, fraudulent or forged, or any
dispute between or among the Borrower, any of its Affiliates, the beneficiary of
any Facility Letter of Credit or any financing institution or other party to
whom any Facility Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower or of any of its Affiliates against the beneficiary
of any Facility Letter of Credit or any such transferee. The Issuing Bank shall
not be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Facility Letter of Credit. The Borrower agrees that any
action taken or omitted by the Issuing Bank or any Lender under or in connection
with each Facility Letter of Credit and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the Issuing Bank or any Lender under any liability to
the Borrower. Nothing in this Section 3.7 is intended to limit the right of the
Borrower to make a claim against the Issuing Bank for damages as contemplated by
the proviso to the first sentence of Section 3.6.

 

-39-



--------------------------------------------------------------------------------

3.8. Actions of Issuing Bank. The Issuing Bank shall be entitled to rely, and
shall be fully protected in relying, upon any Facility Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Issuing Bank.
The Issuing Bank shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Article 3.8, the Issuing Bank shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility Letter of
Credit.

3.9. Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Lender, the Issuing Bank and the Administrative Agent, and their respective
directors, officers, agents, attorneys, professional advisors and employees from
and against any and all claims and damages, losses, liabilities, costs or
expenses which such Lender, the Issuing Bank, the Administrative Agent or their
respective directors, officers, agents, attorneys, professional advisors and
employees, may incur (or which may be claimed against such Lender, the Issuing
Bank or the Administrative Agent by any Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any Facility Letter of Credit or any actual or proposed
use of any Facility Letter of Credit, including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which the Issuing Bank may incur
by reason of or in connection with (i) the failure of any other Lender to
fulfill or comply with its obligations to the Issuing Bank hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any defaulting Lender) or (ii) by reason of or on account of the Issuing Bank
issuing any Facility Letter of Credit which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility Letter of Credit does not require that any
drawing by any such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to the Issuing Bank, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, the Issuing Bank or the Administrative Agent or their
respective directors, officers, agents, attorneys, professional advisors and
employees for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (x) the willful misconduct or gross
negligence of the Issuing Bank in determining whether a request presented under
any Facility Letter of Credit complied with the terms of such Facility Letter of
Credit or (y) the Issuing Bank’s failure to pay under any Facility Letter of
Credit after the presentation to it of a request strictly complying with the
terms and conditions of such Facility Letter of Credit. Nothing in this
Section 3.9 is intended to limit the obligations of the Borrower under any other
provision of this Agreement.

 

-40-



--------------------------------------------------------------------------------

3.10. Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Percentage, indemnify the Issuing Bank, its affiliates and their respective
directors, officers, agents, attorneys, professional advisors and employees (to
the extent not reimbursed by the Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct or the Issuing Bank’s failure to pay under any Facility
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of the Facility Letter of Credit) that such
indemnitees may suffer or incur in connection with this Article III or any
action taken or omitted by such indemnitees hereunder.

3.11. Participation.

(a) Immediately upon issuance by the Issuing Bank of any Facility Letter of
Credit or Modification in accordance with the procedures set forth in
Section 3.4, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Issuing Bank, without recourse, representation
or warranty, an undivided interest and participation equal to such Lender’s
Percentage in such Facility Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto) and any security therefor or
guaranty pertaining thereto; provided that a Letter of Credit issued by the
Issuing Bank shall not be deemed to be a Facility Letter of Credit for purposes
of this Section 3.11 if the Issuing Bank shall have received written notice from
any Lender on or before the Business Day prior to the date of its issuance of
such Letter of Credit that one or more of the conditions contained in
Section 5.2 is not then satisfied, and in the event the Issuing Bank receives
such a notice it shall have no further obligation to issue any Facility Letter
of Credit until such notice is withdrawn by that Lender or the Issuing Bank
receives a notice from the Administrative Agent that such condition has been
effectively waived in accordance with the provisions of this Agreement. Each
Lender’s obligation to make further Loans to the Borrower (other than any
payments such Lender is required to make under subparagraph (b) below) or issue
any letters of credit on behalf of Borrower shall be reduced by such Lender’s
pro rata share of each Facility Letter of Credit outstanding.

(b) Whenever the Issuing Bank receives a payment on account of a Reimbursement
Obligation, including any interest thereon, the Issuing Bank shall promptly pay
to the Administrative Agent and the Administrative Agent shall promptly pay to
each Lender which has funded its participating interest therein, in immediately
available funds, an amount equal to such Lender’s Percentage thereof.

(c) Upon the request of the Administrative Agent or any Lender, an Issuing Bank
shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which that Issuing Bank is party and such other
documentation as may reasonably be requested by the Administrative Agent or
Lender.

(d) The obligations of a Lender to make payments to the Administrative Agent for
the account of each Issuing Bank with respect to a Facility Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever other than a failure
of any such Issuing Bank to comply with the terms of this Agreement relating to
the issuance of such Facility Letter of Credit and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances.

 

-41-



--------------------------------------------------------------------------------

3.12. Compensation for Facility Letters of Credit.

(a) The Borrower shall pay to the Administrative Agent, for the ratable account
of the Lenders, based upon the Lenders’ respective Percentages, a per annum fee
(the “Facility Letter of Credit Fee”) with respect to each Facility Letter of
Credit that is equal to the LIBOR Applicable Margin in effect from time to time.
The Facility Letter of Credit Fee relating to any Facility Letter of Credit
shall be due and payable in arrears in equal installments on each Payment Date
and, to the extent any such fees are then due and unpaid, on the Termination
Date. The Administrative Agent shall promptly remit such Facility Letter of
Credit Fees, when paid, to the other Lenders in accordance with their
Percentages thereof.

(b) The Issuing Bank also shall have the right to receive solely for its own
account an issuance fee of 0.15% of the face amount of each Facility Letter of
Credit, payable by the Borrower on the Issuance Date for each such Facility
Letter of Credit. The Issuing Bank shall also be entitled to receive its
reasonable out-of-pocket costs and the Issuing Bank’s standard charges of
issuing, amending and servicing Facility Letters of Credit and processing draws
thereunder.

3.13. Expiration after the Termination Date. Notwithstanding anything contained
herein to the contrary, if any Facility Letters of Credit, by their terms, shall
mature after the Termination Date, then, on and after the Termination Date, the
provisions of this Agreement shall remain in full force and effect with respect
to such Facility Letters of Credit, and the Borrower shall comply with the
provisions of Section 3.14.

3.14. Letter of Credit Collateral Account.

(a) If, at any time and from time to time, any Facility Letter of Credit shall
have been issued, renewed or extended hereunder so that such Facility Letter of
Credit shall expire on a date after the Termination Date, then, on the date that
such Facility Letter of Credit is so issued, renewed or extended, the Borrower
shall pay to the Administrative Agent, on behalf of the Lenders, in same day
funds at the Administrative Agent’s office specified in Article XIV, for deposit
in a special cash collateral account (the “Letter of Credit Collateral Account”)
to be maintained in the name of the Administrative Agent (on behalf of the
Lenders) and under its sole dominion and control at such place as shall be
designated by the Administrative Agent, an amount equal to 100% of the amount of
the Letter of Credit Obligations under such Facility Letter of Credit. Such
Letter of Credit Account shall also be funded to the extent required by
Section 9.1. Interest shall accrue on the Letter of Credit Collateral Account at
a rate equal to the rate on overnight funds.

(b) The Borrower hereby pledges, assigns and grants to the Administrative Agent,
as Administrative Agent for its benefit and the ratable benefit of the Lenders a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

(i) the Letter of Credit Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;

 

-42-



--------------------------------------------------------------------------------

(ii) all notes, certificates of deposit and other instruments from time to time
hereafter delivered to or otherwise possessed by the Administrative Agent for or
on behalf of the Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Letter of Credit Collateral; and

(iv) to the extent not covered by the above clauses, all proceeds of any or all
of the foregoing Letter of Credit Collateral.

(c) The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

(d) The Borrower hereby authorizes the Administrative Agent for the ratable
benefit of the Lenders to apply, from time to time after funds are deposited in
the Letter of Credit Collateral Account and for so long as a Default has
occurred and is continuing, funds then held in the Letter of Credit Collateral
Account to the payment of any amounts, in such order as the Administrative Agent
may elect, as shall have become due and payable by the Borrower to the Lenders
in respect of the Facility Letters of Credit.

(e) Neither the Borrower nor any Person claiming or acting on behalf of or
through the Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account. Notwithstanding the foregoing, the
Borrower may from time to time at the end of any fiscal quarter request that the
Administrative Agent return to the Borrower any funds on deposit in the Letter
of Credit Collateral Account in excess of the amounts required to be on deposit
therein pursuant to Section 3.14(a), and, so long as no Default or Unmatured
Default has occurred and is continuing, the Administrative Agent shall comply
with such request.

(f) The Borrower agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 3.14.

(g) If any Default shall have occurred and be continuing:

(i) The Administrative Agent may, in its sole discretion, without notice to the
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of first, (x) amounts previously
drawn on any Facility Letter of Credit that have not been reimbursed by the
Borrower and (y) any Facility Letter of Credit Obligations described in clause
(b) of the definition thereof that are then due and payable and second, any
other unpaid Obligations then due and payable against the Letter of Credit
Collateral Account or any part thereof, in such order as the Administrative
Agent shall elect. The rights of the Administrative Agent under this
Section 3.14 are in addition to any rights and remedies which any Lender may
have.

 

-43-



--------------------------------------------------------------------------------

(ii) The Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the Uniform Commercial Code
in effect in the State of New York at that time.

(iii) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Letter of Credit Collateral if the Letter
of Credit Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that,
assuming such treatment, the Administrative Agent shall not have any
responsibility or liability with respect thereto.

(iv) At such time as all Defaults have been cured or waived in writing, all fees
and expenses, if any, owing to the Lenders paid in full, and all Facility
Letters of Credit returned to the Issuing Bank and cancelled, all amounts
remaining in the Letter of Credit Collateral Account shall be promptly returned
to the Borrower. Absent such cure or written waiver, any surplus of the funds
held in the Letter of Credit Collateral Account and remaining after return of
all Facility Letters of Credit to the Issuing Bank and payment in full of all of
the Obligations of the Borrower hereunder and under any other Loan Document
after the Termination Date shall be paid promptly to the Borrower or to
whomsoever may be lawfully entitled to receive such surplus.

The terms of this Section 3.14 shall only apply in the event that (a) a Facility
Letter of Credit will expire by its terms after the Termination Date or (b) the
Borrower must otherwise cash-collateralize Facility Letters of Credit pursuant
to Section 2.24(c) or Section 9.1.

ARTICLE IV

CHANGE IN CIRCUMSTANCES

4.1. Yield Protection.

If any Change in Law:

(a) subjects any Lender or any applicable Lending Installation or the Issuing
Bank to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or any applicable Lending Installation
or the Issuing Bank in respect of its LIBOR Loans, Facility Letters of Credit or
participations therein, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the Issuing Bank (other than reserves and assessments
taken into account in determining the interest rate applicable to LIBOR
Advances), or

 

-44-



--------------------------------------------------------------------------------

(c) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or the Issuing Bank of making,
funding or maintaining its LIBOR Loans, or of issuing or participating in
Facility Letters of Credit, or reduces any amount receivable by any Lender or
any applicable Lending Installation or the Issuing Bank in connection with its
LIBOR Loans, Facility Letters of Credit or participations therein, or requires
any Lender or any applicable Lending Installation or the Issuing Bank to make
any payment calculated by reference to the amount of LIBOR Loans, Facility
Letters of Credit or participations therein held or interest or LC Fees received
by it, by an amount deemed material by such Lender or the Issuing Bank as the
case may be,

and the result of any of the foregoing would be to increase the cost to such
Lender or applicable Lending Installation or the Issuing Bank, as the case may
be, of making or maintaining its LIBOR Loans or Commitment or of issuing or
participating in Facility Letters of Credit or to reduce the return received by
such Lender or applicable Lending Installation or the Issuing Bank, as the case
may be, in connection with such LIBOR Loans, Commitment, Facility Letters of
Credit or participations therein, then, within 15 days after demand by such
Lender or the Issuing Bank, as the case may be, the Borrower shall pay such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such increased cost or reduction in amount received.

4.2. Changes in Capital Adequacy Regulations.

If a Lender or the Issuing Bank in good faith determines the amount of capital
required or expected to be maintained by such Lender or the Issuing Bank, any
Lending Installation of such Lender or the Issuing Bank or any corporation
controlling such Lender or the Issuing Bank is increased as a result of a Change
in Law regarding capital or liquidity adequacy, then, within fifteen (15) days
after demand by such Lender or the Issuing Bank, the Borrower shall pay such
Lender or the Issuing Bank the amount necessary to compensate for any shortfall
in the rate of return on the portion of such increased capital which such Lender
or the Issuing Bank in good faith determines is attributable to this Agreement,
its Outstanding Credit Exposure or its obligation to make Loans and issue or
participate in Facility Letters of Credit, as the case may be, hereunder (after
taking into account such Lender’s or the Issuing Bank’s policies as to capital
adequacy).

4.3. Availability of Types of Advances.

If any Lender in good faith determines that maintenance of any of its LIBOR
Loans at a suitable Lending Installation would violate any applicable law, rule,
regulation or directive, whether or not having the force of law, the
Administrative Agent shall suspend the availability of the affected Type of
Advance and require any LIBOR Advances of the affected Type to be repaid
(together with any amounts due pursuant to Section 4.4); or if the Required
Lenders in good faith determine that (i) deposits of a type or maturity
appropriate to match fund LIBOR Advances are not available, or (ii) an interest
rate applicable to a Type of Advance does not accurately reflect the cost of
making a LIBOR Advance of such Type, then, the Administrative

 

-45-



--------------------------------------------------------------------------------

Agent shall suspend the availability of the affected Type of Advance with
respect to any LIBOR Advances made after the date of any such determination. If
the Borrower is required to so repay a LIBOR Advance, the Borrower may
concurrently with such repayment borrow from the Lenders, in the amount of such
repayment, a Loan bearing interest at the Alternate Base Rate.

4.4. Funding Indemnification.

If any payment of a ratable LIBOR Advance or a Competitive Bid Loan is made by
the Borrower on a date which is not the last day of the applicable Interest
Period, or otherwise occurs because of acceleration or prepayment, or a ratable
LIBOR Advance or a Competitive Bid Loan is not made, continued, converted or
prepaid on the date specified by the Borrower for any reason other than default
by the Lenders or as a result of unavailability pursuant to Section 4.3, or the
assignment of a LIBOR Advance or Competitive Bid Loan pursuant to Section 4.7 or
the conversion of a LIBOR Advance shall occur on a day other than the last day
of an Interest Period therefor, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain the ratable LIBOR Advance or Competitive Bid Loan, as the case may be,
and shall pay all such losses or costs within fifteen (15) days after written
demand therefor. Nothing in this Section 4.4 shall authorize the prepayment of a
Competitive Bid Loan prior to the end of the applicable Interest Period.

4.5. Taxes.

(i) All payments by the Borrower to or for the account of any Lender, the
Issuing Bank or the Administrative Agent hereunder or under any Note shall be
made free and clear of and without deduction for any and all Taxes. If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender or the Administrative Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.5) such Lender, the Issuing Bank or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (b) the Borrower shall make such deductions,
(c) the Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.

(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

(iii) The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 4.5) paid by the Administrative Agent or such Lender as a result of its
Commitment, any Loans made by it hereunder, or otherwise in connection with its
participation in this Agreement and

 

-46-



--------------------------------------------------------------------------------

any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto. Payments due under this indemnification shall be made
within thirty (30) days after the date the Administrative Agent or such Lender
makes demand therefor pursuant to Section 4.6.

(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten (10) Business Days after the date of this Agreement, (i) deliver
to the Administrative Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, certifying in either case that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States.

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.

 

-47-



--------------------------------------------------------------------------------

(vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 4.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.

4.6. Lender Statements; Survival of Indemnity.

Each Lender shall use its reasonable efforts to designate an alternate Lending
Installation with respect to its LIBOR Loans to reduce any liability of the
Borrower to such Lender under Sections 4.1, 4.2 and 4.5 or to avoid the
unavailability of Advances under Section 4.3, so long as such designation does
not reduce such Lender’s income or increase such Lender’s liabilities and is
made on terms that, in the sole judgment of such Lender, do not cause such
Lender to suffer any economic, legal or regulatory disadvantage. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Section 4.1, 4.2,
4.4 or 4.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a LIBOR
Loan shall be calculated as though each Lender funded its LIBOR Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the LIBOR Rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 4.1, 4.2, 4.4 and 4.5 shall survive payment of the
Obligations and termination of this Agreement.

4.7. Replacement of Lenders under Certain Circumstances.

The Borrower shall be permitted to replace any Lender which (a) is subject to
claims for additional payments under Section 4.1 or Section 4.2, (b) is not
capable of receiving payments without any deduction or withholding of United
States federal income tax pursuant to Section 4.5, (c) cannot maintain its LIBOR
Loans at a suitable Lending Installation pursuant to Section 4.6 or (d) becomes
a Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement eliminates the circumstances giving rise to
such replacement right and does not conflict with any applicable legal or
regulatory requirements affecting the remaining Lenders, (ii) no Default or
(after notice thereof to Borrower) no Unmatured Default shall have occurred and
be continuing at the time of such replacement, (iii) the Borrower shall repay
(or the replacement bank or institution shall purchase, at par) all Loans and
other amounts owing to such replaced Lender prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Sections 4.4 and
4.6 if any LIBOR Loan

 

-48-



--------------------------------------------------------------------------------

owing to such replaced Lender shall be prepaid (or purchased) other than on the
last day of the Interest Period relating thereto, (v) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 13.3 (provided that the Borrower shall
be obligated to pay the processing fee referred to therein), (vii) until such
time as such replacement shall be consummated, the Borrower shall continue to
pay all amounts payable hereunder without setoff, deduction, counterclaim or
withholding and (viii) any such replacement shall not be deemed to be a waiver
of any rights which the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.

ARTICLE V

CONDITIONS PRECEDENT

5.1. Effective Date. This Agreement shall not become effective, and the Lenders
shall not be required to make the initial Credit Extension hereunder unless
(a) the Borrower shall have paid all fees due and payable to the Lenders and the
Administrative Agent hereunder, and (b) the Borrower shall have complied with
the requirements below and furnished to the Administrative Agent, in form and
substance satisfactory to the Lenders and their counsel and with sufficient
copies for the Lenders, the following:

(i) The duly executed originals of the Loan Documents, including the Notes,
payable to the order of each of the Lenders, the Guaranty, the Subsidiary
Guaranties from each Subsidiary Guarantor on the Closing Date, and this
Agreement;

(ii) Certified copies of (a) the articles of incorporation of the General
Partner and the certificate of limited partnership of the Borrower, both with
all amendments and certified by the appropriate governmental officer of the
State of Indiana as of a recent date, and (b) the articles of incorporation,
articles of formation or certificate of limited partnership of each of the
Subsidiary Guarantors on the Closing Date, certified by the appropriate
governmental officer of the state of formation, as well as any other information
required by Section 326 of the USA PATRIOT Act or necessary for the
Administrative Agent or any Lender to verify the identity of the General Partner
and Borrower as required by Section 326 of the USA PATRIOT Act;

(iii) Certificates of good standing for the General Partner and the Borrower,
certified by the appropriate governmental officer of the State of Indiana,
certificates of good standing for each Subsidiary Guarantor on the Closing Date,
certified by the appropriate governmental officer of the state of formation, and
if requested by Administrative Agent, foreign qualification certificates for the
General Partner, the Borrower and the Subsidiary Guarantors, certified by the
appropriate governmental officer, for each jurisdiction where the failure to so
qualify or be licensed (if required) would have a Material Adverse Effect;

(iv) Copies, certified by an officer of the General Partner, of (1) its
formation documents (including by-laws), together with all amendments thereto,
(2) the formation documents (including the Partnership Agreement) of the
Borrower, together with all amendments thereto and (3) the formation documents
of each of the Subsidiary Guarantors on the Closing Date;

 

-49-



--------------------------------------------------------------------------------

(v) An incumbency certificate, executed by an officer of the General Partner,
which shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of the General Partner, the
Borrower and each Subsidiary Guarantor and to make borrowings hereunder on
behalf of the Borrower, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Borrower;

(vi) Copies, certified by the Secretary or Assistant Secretary, of the General
Partner’s Board of Directors’ resolutions (and resolutions of other bodies, if
any are deemed necessary by counsel for any Lender) authorizing the Advances
provided for herein and the execution, delivery and performance of the Loan
Documents to be executed and delivered by the General Partner, the Borrower and
the Subsidiary Guarantors hereunder;

(vii) A written opinion of counsel to the General Partner, the Borrower and the
Subsidiary Guarantors, addressed to the Lenders in substantially the form of
Exhibit D hereto;

(viii) A certificate, signed by an officer of the General Partner on behalf of
the Borrower and for itself, stating that on the initial Borrowing Date no
Default or Unmatured Default has occurred and is continuing and that all
representations and warranties of the General Partner and the Borrower are true
and correct as of the initial Borrowing Date, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;

(ix) The most recent financial statements of the General Partner and the
Borrower and a certificate from an officer of the General Partner that no
material adverse change in the General Partner’s or the Borrower’s financial
condition has occurred since September 30, 2011;

(x) UCC financing statement, judgment, and tax lien searches with respect to the
General Partner, the Borrower and the Subsidiary Guarantors from their states of
organization and the states where they have their principal place of business;

(xi) Evidence of sufficient Unencumbered Assets (which evidence if requested by
Administrative Agent may include mortgage releases and title policies) to assist
the Administrative Agent in determining the Borrower’s compliance with the
covenants set forth in Article VII herein;

(xii) Written money transfer instructions, in substantially the form of
Exhibit E hereto, addressed to the Administrative Agent and signed by an
Authorized Officer, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested;

 

-50-



--------------------------------------------------------------------------------

(xiii) Evidence that all parties whose consent is required for Borrower, General
Partner or the Subsidiary Guarantors to execute the Loan Documents have provided
such consents;

(xiv) The Administrative Agent shall have determined that (i) since
September 30, 2011 there is an absence of any material adverse change or
disruption in primary or secondary loan syndication markets, financial markets
or in capital markets generally that would likely impair syndication of the
Loans hereunder and (ii) the Borrower has fully cooperated with the
Administrative Agent’s syndication efforts including, without limitation, by
providing the Administrative Agent with information regarding the Borrower’s
operations and prospects and such other information as the Administrative Agent
deems necessary to successfully syndicate the Loans hereunder;

(xv) Such other documents as any Lender or its counsel may have reasonably
requested, the form and substance of which documents shall be acceptable to the
parties and their respective counsel.

Until such time as the foregoing conditions are satisfied, the initial
disbursement hereunder has been made, and all indebtedness under the Existing
Credit Agreement is paid in full, the Existing Credit Agreement shall remain in
effect. From and after the satisfaction of such conditions, this Agreement shall
be in effect, the Existing Credit Agreement shall be of no further force or
effect, and each of the new Lenders that are parties to this Agreement shall be
added as Lenders and the Commitments of all Lenders shall be as set forth on
Schedule L hereto.

5.2. Each Credit Extension. The Lenders shall not be required to make any Credit
Extension (including Swing Line Loans) other than an Advance or Swing Line Loan
that, after giving effect thereto and to the application of the proceeds
thereof, does not increase the aggregate amount of outstanding Advances
(including Swing Line Loans) and Competitive Bid Loans and other than an
extension, renewal or amendment of a Facility Letter of Credit that does not
increase the face amount thereof, unless on the applicable Borrowing Date (or
date of such Credit Extension):

(i) There exists no Default or Unmatured Default;

(ii) The representations and warranties contained in Article VI are true and
correct as of such Borrowing Date (or date of such Credit Extension) with
respect to the General Partner, the Borrower and to any Subsidiary in existence
(as applicable) on such Borrowing Date (or date of such Credit Extension),
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
be true and correct on and as of such earlier date provided that for those
representations made to the Borrower’s best knowledge, Borrower shall not be
required to make any specific inquiry to determine the accuracy of a
representation and warranty as of a Borrowing Date, as long as such inquiry is
made on a quarterly basis in connection with the delivery of its quarterly
compliance certificate; and

 

-51-



--------------------------------------------------------------------------------

(iii) All legal matters incident to the making of such Advance (including Swing
Line Loans) or Credit Extension shall be satisfactory to the Lenders and their
counsel.

Each Borrowing Notice or request for issuance of a Facility Letter of Credit
with respect to each such Credit Extension (including Swing Line Loans) shall
constitute a representation and warranty by the Borrower that the conditions
contained in Sections 5.2(i) and (ii) have been satisfied. Any Lender may
require a duly completed compliance certificate in substantially the form of
Exhibit F hereto (including all schedules or exhibits) as a condition to making
an Advance (including Swing Line Loans); provided that the calculations
contained therein shall be based on the most recent quarterly information
available.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The General Partner and the Borrower each respectively (unless otherwise noted)
represents and warrants to the Lenders that:

6.1. Existence. It is duly organized, validly existing and in good standing
under the laws of the State of Indiana, with its principal place of business in
Indianapolis, Indiana and is duly qualified as a foreign corporation or
partnership, properly licensed (if required), in good standing and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted. Each of its Material Subsidiaries is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

6.2. Authorization and Validity. It has the power and authority and legal right
to execute and deliver the Loan Documents and to perform its obligations
thereunder. The execution and delivery by it of the Loan Documents and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of, respectively, the General Partner or the Borrower enforceable
against such entity in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and general principles of equity.

6.3. No Conflict; Government Consent. Neither the execution and delivery by it
of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on,
respectively, the General Partner or the Borrower or any of such entity’s
Material Subsidiaries or such entity’s or any Material Subsidiary’s articles of
incorporation, by-laws, certificate of limited partnership or partnership
agreement or the provisions of any indenture, instrument or agreement to which
such entity or any of its Material Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien in, of or on the
Property of such entity or a Material Subsidiary pursuant to the terms of any
such indenture, instrument or agreement. No order, consent, approval, license,
authorization, or

 

-52-



--------------------------------------------------------------------------------

validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Loan Documents.

6.4. Financial Statements; Material Adverse Change. The September 30, 2011
consolidated financial statements of the General Partner, the Borrower and their
Subsidiaries heretofore delivered to the Lenders were prepared in accordance
with GAAP in effect on the date such statements were prepared and fairly present
the consolidated financial condition and operations of the General Partner, the
Borrower and their Subsidiaries at such date and the consolidated results of
their operations for the period then ended. Since September 30, 2011, there has
been no change in the business, Property, financial condition or results of
operations of the General Partner, the Borrower and their Subsidiaries
(including any litigation, arbitration, governmental investigation, proceeding
or inquiry) which could have a Material Adverse Effect.

6.5. Taxes. It and its Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received
by, respectively, the General Partner or the Borrower or any of its Subsidiaries
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided. No tax liens have been filed and no claims
are being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of the General Partner, the Borrower and its Subsidiaries
in respect of any taxes or other governmental charges are adequate.

6.6. Litigation and Guarantee Obligations. Except as disclosed in the General
Partner’s most recent filings with the SEC on Form 10-K and Form 10-Q, as of the
Closing Date, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of its officers,
threatened against or affecting the General Partner, the Borrower or any of
their Subsidiaries which could have a Material Adverse Effect. It has no
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 7.1.

6.7. Subsidiaries. Schedule 1 hereto contains an accurate list of all of the
presently existing Subsidiaries of such entity, setting forth their respective
jurisdictions of incorporation and the percentage of their respective capital
stock owned by it or its Subsidiaries. All of the issued and outstanding shares
of capital stock of such Subsidiaries have been duly authorized and issued and
are fully paid and non-assessable.

6.8. ERISA. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $1,000,000. Neither it nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, any withdrawal liability
to Multiemployer Plans in excess of $250,000 in the aggregate. Each Plan
complies in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
it nor any other members of the Controlled Group has withdrawn from any Plan or
initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan.

 

-53-



--------------------------------------------------------------------------------

6.9. Accuracy of Information. All factual information furnished by or on behalf
of such entity or any of its Subsidiaries to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated hereby is, and all other such factual information hereafter
furnished by or on behalf of such entity or any of its Subsidiaries to the
Administrative Agent or any Lender will be, true and accurate (taken as a whole)
on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time.

6.10. Margin Stock. It does not hold any margin stock (as defined in Regulation
U).

6.11. Material Agreements. Neither it nor any Subsidiary is a party to any
agreement or instrument or subject to any charter or other corporate restriction
which could have a Material Adverse Effect. Neither it nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default could have a Material Adverse Effect or (ii) any agreement or
instrument evidencing or governing Indebtedness.

6.12. Compliance With Laws. It and its Subsidiaries have complied, to the best
of their knowledge, with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property. Neither it nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable federal, state
and local environmental, health and safety statutes and regulations or the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
have a Material Adverse Effect.

6.13. Ownership of Properties. On the date of this Agreement, it and its
Subsidiaries will have good title, free of all Liens other than those permitted
by Section 7.15, to all of the Property and assets reflected in the financial
statements as owned by it.

6.14. Investment Company Act. Neither it nor any Subsidiary is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

6.15. Public Utility Holding Company Act. Neither it nor any Subsidiary is a
“holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

6.16. Solvency. (i) Immediately after the Closing Date and immediately following
the making of each Loan and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the General Partner,
the Borrower and their Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the General Partner, the Borrower and their Subsidiaries on a

 

-54-



--------------------------------------------------------------------------------

consolidated basis; (b) the present fair saleable value of the Property of the
General Partner, the Borrower and their Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the General Partner, the Borrower and their Subsidiaries on a
consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the General Partner, the Borrower and their Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the General Partner, the Borrower and their
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(ii) It does not intend to, or to permit any of its Subsidiaries to, and does
not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

6.17. Insurance. It and its Subsidiaries carry insurance on their Projects with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are at least comparable to the coverage
maintained by institutional owners of similar properties as evidenced by
insurance certificates provided to Administrative Agent, including, without
limitation:

(i) Property and casualty insurance (including coverage for flood and other
water damage for any Project located within a 100-year flood plain) in the
amount of the replacement cost of the improvements at the Project;

(ii) Loss of rental income insurance in the amount not less than one year’s
gross revenues from the Projects; and

(iii) Comprehensive general liability insurance in the amount of $20,000,000 per
occurrence.

6.18. REIT Status. The General Partner is in good standing on the New York Stock
Exchange, is qualified as a real estate investment trust and currently is in
compliance with all provisions of the Code applicable to qualification as a real
estate investment trust.

6.19. Environmental Matters. Except as set forth on Schedule 6.19, each of the
following representations and warranties is true and correct on and as of the
Closing Date (taking into account the effects of any operation and maintenance,
remediation, clean-up or similar plans that have been entered into in accordance
with any applicable Environment Laws) except to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

(i) To the best knowledge of, respectively, the General Partner or the Borrower,
the Projects of such entity and its Subsidiaries do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which constitute or constituted a violation of, or could
reasonably give rise to liability under, Environmental Laws. In making this
statement, General Partner and Borrower are assuming (except to the extent that
either of them has actual knowledge to the contrary) that any Person handling
any Materials of Environmental Concern at any Project will do so in a reasonable
manner and in accordance with all legal requirements.

 

-55-



--------------------------------------------------------------------------------

(ii) To the best knowledge of such entity, the Projects of such entity and its
Subsidiaries and all operations at the Projects are in compliance, and have in
the last two years been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about the Projects of such entity and
its Subsidiaries, or violation of any Environmental Law with respect to the
Projects of such entity and its Subsidiaries.

(iii) Neither it nor any of its Subsidiaries has received from any governmental
authority any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Projects, nor does it have
knowledge or reason to believe that any such notice will be received or is being
threatened, nor has any proceeding been brought or complaint filed by any party
alleging any such violation, non-compliance, liability or potential liability.

(iv) To the best knowledge of such entity, Materials of Environmental Concern
have not been transported or disposed of from the Projects of such entity and
its Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability under, Environmental Laws, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Projects of such entity and its Subsidiaries in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws.

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of such entity, threatened, under any Environmental Law to
which such entity or any of its Subsidiaries is or will be named as a party with
respect to the Projects of such entity and its Subsidiaries, nor to Borrower’s
knowledge are there any consent decrees or other decrees, consent orders,
administrative order or other orders, or other administrative of judicial
requirements outstanding under any Environmental Law with respect to the
Projects of such entity and its Subsidiaries.

(vi) To the best knowledge of such entity, there has been no release or threat
of release of Materials of Environmental Concern at or from the Projects of such
entity and its Subsidiaries, or arising from or related to the operations of
such entity and its Subsidiaries in connection with the Projects in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws.

6.20. Unencumbered Assets. Schedule 3 hereto contains a complete and accurate
description of Unencumbered Assets as of the Closing Date and as supplemented
from time to time in connection with the delivery of a compliance certificate
pursuant to Section 7.1 hereof, including the entity that owns or ground leases
each Unencumbered Asset. Any supplements in

 

-56-



--------------------------------------------------------------------------------

connection with the delivery of a compliance certificate shall specifically
highlight the changes in Schedule 3. With respect to each Project identified
from time to time as an Unencumbered Asset, except to the extent disclosed in
writing to the Lenders and approved by the Required Lenders (which approval
shall not be unreasonably withheld), Borrower hereby represents and warrants as
follows except to the extent the failure of such representation and warranty to
be true would not materially adversely affect the use and operation of such
Project for its intended use or its marketability or value:

6.20.1 No portion of any improvement on the Unencumbered Asset is located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area,
Borrower has obtained and will maintain the insurance prescribed in Section 7.6
hereof.

6.20.2 To the Borrower’s knowledge, the Unencumbered Asset and the present use
and occupancy thereof are in material compliance with all applicable zoning
ordinances (without reliance upon adjoining or other properties except to the
extent allowed by applicable laws), building codes, land use and Environmental
Laws, and other similar laws (“Applicable Laws”).

6.20.3 The Unencumbered Asset is served by all utilities required for the
current or contemplated use thereof. All utility service is provided by public
utilities and the Unencumbered Asset has accepted or is equipped to accept such
utility service.

6.20.4 All public roads and streets necessary for service of and access to the
Unencumbered Asset for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public.

6.20.5 The Unencumbered Asset is served by public water and sewer systems or, if
the Unencumbered Asset is not serviced by a public water and sewer system, such
alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise complies in all material respects
with, all Applicable Laws with respect to such alternate systems.

6.20.6 Borrower is not aware of any latent or patent structural or other
significant deficiency of the Unencumbered Asset. The Unencumbered Asset is free
of damage and waste that would materially and adversely affect the value of the
Unencumbered Asset other than damage which has been covered by insurance, is in
good repair and there is no material deferred maintenance other than ordinary
deferred maintenance given the age of the asset for which adequate reserves
exist. The Unencumbered Asset is free from material damage caused by fire or
other casualty. There is no pending or, to the actual knowledge of Borrower
threatened condemnation proceedings affecting the Unencumbered Asset, or any
material part thereof.

 

-57-



--------------------------------------------------------------------------------

6.20.7 Except for matters insured by title insurance, all improvements on the
Unencumbered Asset lie within the boundaries and building restrictions of the
legal description of record of the Unencumbered Asset, no such improvements
encroach upon easements benefiting the Unencumbered Asset other than
encroachments that do not materially adversely affect the use or occupancy of
the Unencumbered Asset and no improvements on adjoining properties encroach upon
the Unencumbered Asset or easements benefiting the Unencumbered Asset other than
encroachments that do not materially adversely affect the use or occupancy of
the Unencumbered Asset. All material amenities, access routes or other items
that materially benefit the Unencumbered Asset are under direct control of
Borrower, constitute permanent easements that benefit all or part of the
Unencumbered Asset or are public property, and the Unencumbered Asset, by virtue
of such easements or otherwise, is contiguous to a physically open, dedicated
all weather public street, and has the necessary permits for ingress and egress.

6.20.8 There are no material delinquent taxes, ground rents, water charges,
sewer rents, assessments, insurance premiums, leasehold payments, or other
outstanding charges affecting the Unencumbered Asset except to the extent such
items are being contested in good faith and as to which adequate reserves have
been provided.

A breach of any of the representations and warranties contained in this
Section 6.20 with respect to a Project shall disqualify such Project from being
an Unencumbered Asset for so long as such breach continues (unless otherwise
approved by the Required Lenders) but shall not constitute a Default (unless the
elimination of such Property as an Unencumbered Asset and the failure to
designate a replacement Unencumbered Asset or otherwise cure such breach in
accordance with this Agreement results in a Default under one of the other
provisions of this Agreement).

6.21. Plan Assets; Prohibited Transactions. Neither Borrower, any Subsidiary nor
any member of the Controlled Group maintains any Plan. The Borrower is not an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.

ARTICLE VII

COVENANTS

During the term of this Agreement and until payment in full of the Obligations
and termination of the Commitments, unless the Required Lenders shall otherwise
consent in writing:

7.1. Financial Reporting. The General Partner and the Borrower will maintain,
for themselves and each Subsidiary, a system of accounting established and
administered in accordance with GAAP, and furnish to the Lenders:

(i) As soon as available, but in any event not later than fifty (50) days after
the close of each fiscal quarter, for the General Partner (consolidated with the
Borrower and their Subsidiaries), an unaudited consolidated balance sheet as of
the close of each such period and the related unaudited consolidated statements
of income and retained earnings and of cash flows of the General Partner, the
Borrower and their Subsidiaries for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, all certified by the General Partner’s
chief financial officer or chief accounting officer;

 

-58-



--------------------------------------------------------------------------------

(ii) As soon as available, but in any event not later than fifty (50) days after
the close of each fiscal quarter, for the General Partner, the Borrower and
their Subsidiaries, related reports in form and substance satisfactory to the
Lenders, all certified by the entity’s chief financial officer or chief
accounting officer, including a statement of Funds From Operations, a
description of Unencumbered Assets, a statement of Guarantee Obligations,
including a description of any guaranties of Investment Affiliate Debt excluded
from Guarantee Obligations pursuant to the definition thereof, along with a
certification that the conditions for exclusion are met and such back-up
information as may be requested by Administrative Agent, a report listing and
describing all newly acquired Projects, including their Property Operating
Income, cost and secured or unsecured Indebtedness assumed in connection with
such acquisition, if any, summary Project information for all Projects,
including, without limitation, their Property Operating Income, occupancy rates,
square footage, property type and date acquired or built, and such other
information as may be requested;

(iii) As soon as available, but in any event not later than ninety (90) days
after the close of each fiscal year, for the General Partner (consolidated with
the Borrower and their Subsidiaries), audited financial statements, including a
consolidated balance sheet as at the end of such year and the related
consolidated statements of income and retained earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on by KPMG LLP, or the other top four accounting firms
by size (or other independent certified public accountants of nationally
recognized standing acceptable to Administrative Agent) without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit;

(iv) As soon as available, but in any event not later than ninety (90) days
after the close of each fiscal year, for the General Partner, the Borrower and
their Subsidiaries, related reports in form and substance satisfactory to the
Lenders, certified by the entity’s chief financial officer or chief accounting
officer, including reports containing taxable income and Property Operating
Income for each individual property;

(v) Together with the quarterly and annual financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit F
hereto signed by the General Partner’s and the Borrower’s chief financial
officers or chief accounting officers showing the calculations and computations
necessary to determine compliance with this Agreement and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof;

(vi) As soon as possible and in any event within ten (10) days after the General
Partner or the Borrower knows that any Reportable Event has occurred with
respect to any Plan, a statement, signed by the chief financial officer of such
entity, describing said Reportable Event and the action which such entity
proposes to take with respect thereto;

 

-59-



--------------------------------------------------------------------------------

(vii) As soon as possible and in any event within ten (10) days after receipt by
the General Partner or the Borrower, a copy of (a) any notice or claim to the
effect that the General Partner, the Borrower or any of their Subsidiaries is or
may be liable to any Person as a result of the release by such entity, any of
its Subsidiaries, or any other Person of any toxic or hazardous waste or
substance into the environment, and (b) any notice alleging any violation of any
federal, state or local environmental, health or safety law or regulation by the
General Partner or the Borrower or any of their Subsidiaries, which, in either
case, could have a Material Adverse Effect;

(viii) Promptly upon the furnishing thereof to the shareholders of the General
Partner or the partners of the Borrower, copies of all proxy statements so
furnished which may be made available by electronic means;

(ix) Promptly upon the filing thereof, copies of all financial statements and
reports on Form 10-K and Form 10-Q which the General Partner, the Borrower or
any of their Subsidiaries files with the SEC, which may be made available by
electronic means;

(x) Promptly upon the distribution thereof to the press or the public, copies of
all press releases, which may be made available by electronic means; and

(xi) Such other information (including, without limitation, financial
statements, information regarding operations and business affairs, public
information filed with the SEC, and financial statements, reports and other
information distributed to the shareholders of the General Partner or the
partners of the Borrower) as the Administrative Agent or any Lender may from
time to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 7.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date than is hereby required, then the information
required hereunder shall be furnished to the Lenders at such earlier date.

7.2. Use of Proceeds. The General Partner and the Borrower will, and will cause
each of their Subsidiaries to, use the proceeds of the Advances for the general
business purposes of the Borrower, including, but not limited to, working
capital needs and interim financing for property acquisitions of new Projects,
construction of new improvements or expansions of existing improvements on
Projects, to repay outstanding Advances and to purchase the preferred or common
stock of the General Partner. The General Partner and the Borrower will not, nor
will they permit any Subsidiary to, use any of the proceeds of the Advances
(i) to purchase or carry any “margin stock” (as defined in Regulation G or U) or
(ii) to fund any purchase of, or offer for, any Capital Stock of any Person,
unless such Person has consented to such offer prior to any public announcements
relating thereto and the Required Lenders have consented to such use of the
proceeds of such Advance, except that the General Partner may repurchase any of
its preferred or common stock that constitutes “margin stock” so long as such
repurchase does not violate Regulations U or X or otherwise constitute a Default
or an Unmatured Default.

 

-60-



--------------------------------------------------------------------------------

7.3. Notice of Default. The General Partner and the Borrower will give, and will
cause each of their Subsidiaries to give, prompt notice in writing to the
Lenders of the occurrence of (i) any Default or Unmatured Default and (ii) of
any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect.

7.4. Conduct of Business. The General Partner and the Borrower will do, and will
cause each of their Subsidiaries to do, all things necessary to remain duly
incorporated and/or duly qualified, validly existing and in good standing as a
real estate investment trust, corporation, general partnership or limited
partnership, as the case may be, in its jurisdiction of incorporation/formation
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted and to carry on and conduct its
businesses in substantially the same manner as it is presently conducted and,
specifically, neither the General Partner, the Borrower nor their respective
Subsidiaries will undertake any business other than the acquisition,
development, ownership, management, operation and leasing of office, medical
office, industrial and retail properties and ancillary businesses specifically
related thereto, including its third party construction business and investments
in (i) land, (ii) non-office, non-medical office, non-industrial, and non-retail
property holdings (excluding cash), (iii) stock holdings, (iv) mortgages
(v) passive non-real estate investments and (vi) joint ventures and
partnerships.

7.5. Taxes. The General Partner and the Borrower will pay, and will cause each
of their Subsidiaries to pay, when due all taxes, assessments and governmental
charges and levies upon them of their income, profits or Projects, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside.

7.6. Insurance. The General Partner and the Borrower will, and will cause each
of their Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on all their Property in such amounts and covering
such risks as is consistent with sound business practice and the representation
made by Borrower in Section 6.17, and the General Partner and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.

7.7. Compliance with Laws. The General Partner and the Borrower will, and will
cause each of their Subsidiaries to, comply in all material respects with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which they may be subject.

7.8. Maintenance of Properties. The General Partner and the Borrower will, and
will cause each of their Subsidiaries to, do all things necessary to maintain,
preserve, protect and keep its Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that their businesses carried on in connection therewith may be properly
conducted at all times.

 

-61-



--------------------------------------------------------------------------------

7.9. Inspection. The General Partner and the Borrower will, and will cause each
of their Subsidiaries to, permit the Lenders, by their respective
representatives and agents, to inspect any of the Projects, corporate books and
financial records of the General Partner, the Borrower and each of their
Subsidiaries, to examine and make copies of the books of accounts and other
financial records of the General Partner, the Borrower and each of their
Subsidiaries, and to discuss the affairs, finances and accounts of the General
Partner, the Borrower and each of their Subsidiaries, and to be advised as to
the same by, their respective officers at such reasonable times and intervals as
the Lenders may designate.

7.10. Maintenance of Status. The General Partner shall at all times (i) remain a
corporation listed and in good standing on the New York Stock Exchange, and
(ii) maintain its status as a real estate investment trust in compliance with
all applicable provisions of the Code.

7.11. Dividends. Provided there is not a continuing Default under Section 8.1 or
Section 8.2, and there is not a continuing Default under Section 8.3 relating to
a breach of any of the covenants contained in Section 7.20, the General Partner
and its Subsidiaries shall be permitted to declare and pay dividends on their
Capital Stock from time to time in amounts determined by the General Partner,
provided, however, that subject to the terms of the next sentence, in no event
shall the General Partner or any of its Subsidiaries declare or pay dividends on
their Capital Stock if dividends paid in any period of four fiscal quarters, in
the aggregate, would exceed 95% of Funds From Operations for such period.
Notwithstanding the foregoing, the General Partner shall be permitted to
distribute whatever amount of dividends is necessary to maintain its tax status
as a real estate investment trust, provided there is not a continuing Default
under Sections 8.1 or 8.2.

7.12. Merger; Sale of Assets. (a) The General Partner and the Borrower will not,
nor will they permit any of their Subsidiaries to, enter into any merger,
consolidation, reorganization or liquidation or transfer or otherwise dispose of
all or a Substantial Portion of their Property, except for such transactions
that occur between the General Partner, the Borrower and/or the Wholly-Owned
Subsidiaries of Borrower or General Partner, provided, however, the General
Partner or the Borrower may merge with or acquire other companies as
partnerships so long as:

(i) After giving effect to such merger or acquisition, no provision of this
Agreement will have been violated; and

(ii) the General Partner or the Borrower will be the surviving entity.

The Borrower will notify all of the Lenders of all material acquisitions,
dispositions, mergers or asset purchases regardless of whether or not the
Required Lenders must first give their written consent.

(b) The General Partner and the Borrower will not, and will not permit any of
their Subsidiaries to, sell, transfer or otherwise dispose of any Property
unless after giving effect thereto no Default or Unmatured Default exists or
would exist; provided that the Borrower shall deliver to the Administrative
Agent and the Lenders written notice not less than five (5) Business Days prior
to a sale, transfer or other disposition of any Unencumbered Assets, in a single
transaction or series of related transactions, for consideration in excess of
$500,000,000. In addition, simultaneously with delivery of any such notice, the
Borrower shall deliver to the Administrative Agent a certificate of the General
Partner’s and the Borrower’s chief financial officers or chief accounting
officers certifying that the Borrower is in compliance in all material

 

-62-



--------------------------------------------------------------------------------

respects with this Agreement and the other Loan Documents and would be in
compliance with the financial covenants set forth in Sections 7.19 and 7.20 on a
pro-forma basis using the most recent quarterly financial statements then
available and after giving effect to the proposed transaction (or will be after
making the required prepayments described in the next paragraph), along with a
certification that the Borrower has no knowledge of any facts or circumstances
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect.

To the extent such proposed transaction would result in a failure to comply with
the covenants set forth herein, the Borrower shall apply the proceeds of such
transaction (together with such additional amounts as may be required), to
prepay the Obligations in an amount, as determined by the Administrative Agent,
equal to that which would be required to reduce the Obligations so that Borrower
will be in compliance with the covenants set forth herein upon the consummation
of the contemplated transaction. Amounts so prepaid shall be applied to the
Obligations in accordance with Section 2.23.

7.13. General Partner’s Ownership and Control of Borrower. The General Partner
will not relinquish, and will not allow any reduction in, its ownership or
control of the Borrower and will not allow or suffer to exist any pledge, other
encumbrance or the conversion to limited partnership interests of any of the
general partnership interests in the Borrower; provided that (i) the General
Partner’s ownership of the Borrower, including any interests held by Wholly
Owned Subsidiaries of the General Partner, may be reduced to 67% by the issuance
of additional limited partnership units, so long as the General Partner remains
the sole general partner of Borrower, (ii) the General Partner shall not
transfer any partnership interest in the Borrower to a Wholly Owned Subsidiary
of the General Partner unless such Subsidiary does not own any material assets
other than its partnership interests in Borrower and (iii) the General Partner
shall not pledge its partnership interest in the Borrower.

7.14. Sale and Leaseback. The General Partner and the Borrower will not, nor
will they permit any of their Subsidiaries to, sell or transfer any of its
Projects in order to concurrently or subsequently lease as lessee such or
similar Projects.

7.15. Liens. The General Partner and the Borrower will not, nor will they permit
any of their Subsidiaries to, create, incur, or suffer to exist any Lien in, of
or on the Property of the General Partner, the Borrower or any of their
Subsidiaries, except:

(i) Liens for taxes, assessments or governmental charges or levies on their
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on their
books;

(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than ninety (90) days past due or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;

 

-63-



--------------------------------------------------------------------------------

(iii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(iv) Utility easements, access easements, building restrictions, license
agreements, park association covenants and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way impair
the marketability of the same or interfere with the use thereof in the business
of the General Partner, the Borrower or their Subsidiaries;

(v) Liens existing on the date hereof and described in Schedule 2 hereto;

(vi) Liens arising in connection with any Indebtedness permitted hereunder to
the extent such Liens will not result in a violation of any of the provisions of
this Agreement; and

(vii) Liens which are rights of first offer, refusal or options to purchase
granted to third parties which grant such third party the right to purchase.

Liens permitted pursuant to this Section 7.15 shall be deemed to be “Permitted
Liens”.

7.16. Affiliates. The General Partner and the Borrower will not, nor will they
permit any of their Subsidiaries to, enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate except in the ordinary course of
business and pursuant to the reasonable requirements of the General Partner’s,
the Borrower’s or such Subsidiary’s business and upon fair and reasonable terms
no less favorable to the General Partner, the Borrower or such Subsidiary than
the General Partner, the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction.

7.17. Interest Rate Hedging. The General Partner and the Borrower will not enter
into or remain liable upon, nor will they permit any Subsidiary to enter into or
remain liable upon, any agreements, devices or arrangements designed to protect
at least one of the parties thereto from the fluctuations of interest rates,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options unless
such agreement, device or arrangement was entered into by the General Partner or
the Borrower in the ordinary course of its business for the purpose of hedging
interest rate risk to the General Partner or the Borrower or any Subsidiary.

7.18. Subsidiary Guaranty. (a) The Borrower will cause any Subsidiary which
(i) owns or ground leases an Unencumbered Asset and (ii) is liable for any
Indebtedness (including any guarantees of debt of another person) to enter into
a Subsidiary Guaranty, if the Borrower desires that the Project owned by such
Subsidiary qualify as an Unencumbered Asset and be included in the calculation
of the financial covenant in Section 7.20(iii), and will also deliver to the
Administrative Agent for the benefit of the Lenders (concurrently with the
inclusion of any Project as an Unencumbered Asset) the following items:

(i) a Subsidiary Guaranty, or a joinder agreement in respect of any existing
Subsidiary Guaranty;

 

-64-



--------------------------------------------------------------------------------

(ii) a certificate signed by the President, a Vice President, or a chief
financial officer or chief accounting officer of the Borrower making
representations and warranties to the effect of those contained in Section 6.1,
Section 6.2 and Section 6.3, with respect to such Subsidiary Guarantor and the
Subsidiary Guaranty and in Section 6.20 with respect to the Unencumbered Assets
owned by such Subsidiary Guarantor, as applicable; and

(iii) an opinion of counsel addressed to each Lender and reasonably satisfactory
to the Administrative Agent, to the effect that the Subsidiary Guaranty has been
duly authorized, executed and delivered by such Subsidiary Guarantor and that
the Subsidiary Guaranty constitutes the legal, valid and binding contract and
agreement of such Subsidiary Guarantor enforceable in accordance with its terms,
except as an enforcement of such terms may be limited by bankruptcy, insolvency,
fraudulent conveyance and similar laws affecting creditors’ rights generally and
be general equitable principles.

(b) Other than during the continuance of a Default or an Unmatured Default, the
Subsidiary Guaranty of any Subsidiary Guarantor shall be released without the
further consent of the Lenders if and when (i) a Project is sold or transferred
by a Subsidiary Guarantor and all of the Projects owned by such Subsidiary
Guarantor shall thereby cease (not thereby creating a Default or an Unmatured
Default) to be Unencumbered Assets or (ii) such Subsidiary becomes an
Unencumbered Property Subsidiary and is therefore no longer required to be a
Subsidiary Guarantor in order for the Projects owned by such Subsidiary to
qualify as Unencumbered Assets, provided the foregoing shall never permit the
release of the Guaranty of the General Partner. At the request and expense of
the Borrower, the Administrative Agent shall execute and deliver an instrument
confirming such release.

7.19. Consolidated Net Worth. The Borrower, as of the last day of any fiscal
quarter, shall maintain a Consolidated Net Worth of not less than the sum of
(i) $3,100,000,000, plus (ii) seventy percent (70%) of the aggregate increases
in total equity (as reported on the consolidated balance sheet of the Borrower)
after September 30, 2011, by reason of the issuance and sale of Equity Interests
of the Borrower (other than (x) the issuance and sale of preferred Equity
Interests in substitution and replacement of other preferred Equity Interests of
the Borrower that have been redeemed or otherwise acquired to the extent that
the net proceeds from such issuance and sale do not exceed the amount that was
redeemed or otherwise acquired, (y) issuances to the Borrower and (z) the
issuance of common Equity Interests in exchange for preferred Equity Interests),
including upon any conversion of debt securities of the Borrower into such
Equity Interests.

7.20. Indebtedness and Cash Flow Covenants. The General Partner on a
consolidated basis with the Borrower and their Subsidiaries shall not, as of the
last day of any fiscal quarter, permit:

(i) the ratio of Adjusted EBITDA to Fixed Charges to be less than 1.50 to 1.0
for the preceding 12 full calendar months throughout the remaining term of the
Facility;

 

-65-



--------------------------------------------------------------------------------

(ii) Consolidated Total Indebtedness (net of, as of such date of determination,
an amount equal to the lesser of (x) the amount of Unrestricted Cash and Cash
Equivalents in excess of $30,000,000 and (y) the amount of Consolidated Total
Indebtedness that matures within twenty-four (24) months of such date of
determination) to exceed sixty percent (60%) of Total Asset Value, provided that
such ratio may exceed sixty percent (60%) but may not exceed sixty-five percent
(65%) as at the end of no more than two quarters during the term of this
Agreement;

(iii) The ratio obtained by dividing (a) the sum of (i) Property Operating
Income from Unencumbered Assets that are wholly-owned by the Borrower, a
Subsidiary Guarantor or an Unencumbered Property Subsidiary for such quarter
minus the Capital Expenditure Reserve Amount for such wholly-owned Unencumbered
Assets for such quarter plus (ii) Earnings from Service Operations for such
quarter (limited to 15% of the sum of Property Operating Income from wholly
owned Unencumbered Assets and Earnings from Service Operations) by (b) the
interest incurred on all Consolidated Unsecured Indebtedness for such quarter to
be less than 1.75 to 1.0 for the quarter then ended; or

(iv) Consolidated Secured Indebtedness (net of, as of such date of
determination, an amount equal to the lesser of (x) the amount of Unrestricted
Cash and Cash Equivalents in excess of $30,000,000 and (y) the amount of
Consolidated Secured Indebtedness that matures within twenty-four (24) months of
such date of determination) to exceed thirty percent (30%) of Total Asset Value.

7.21. Environmental Matters. The General Partner and the Borrower will and will
cause each of their Subsidiaries to:

(i) Subject to any remediation programs described on Schedule 6.19, comply with,
and use its commercially reasonable efforts to ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use its best efforts to ensure that all tenants
and subtenants obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except to the extent that failure to do so could not be
reasonably expected to have a Material Adverse Effect;

(ii) Subject to any remediation programs described on Schedule 6.19, conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws and promptly comply
in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except to the extent that
(a) the same are being contested in good faith by appropriate proceedings and
the pendency of such proceedings could not be reasonably expected to have a
Material Adverse Effect, or (b) the General Partner has determined in good faith
that contesting the same is not in the best interests of the General Partner,
the Borrower and their Subsidiaries and the failure to contest the same could
not be reasonably expected to have a Material Adverse Effect; and

 

-66-



--------------------------------------------------------------------------------

(iii) defend, indemnify and hold harmless the Administrative Agent and each
Lender, and their respective employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of the General Partner, the Borrower, their Subsidiaries or the
Projects, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, attorney’s and consultant’s
fees, investigation and laboratory fees, response costs, court costs and
litigation expenses, except to the extent that any of the foregoing arise out of
the gross negligence or willful misconduct of the party seeking indemnification
therefor.

The indemnity contained in (iii) above shall continue in full force and effect
regardless of the termination of this Agreement.

7.22. Intentionally Omitted.

7.23. Borrower’s Partnership Agreement. The General Partner shall not consent to
any changes to Borrower’s partnership agreement, other than changes in the
ordinary course of business, without providing prior written notice to the
Administrative Agent. The General Partner shall not consent to any change to
Borrower’s Partnership Agreement that would be materially adverse to the Lenders
without obtaining the prior written consent of the Administrative Agent.

7.24. Intentionally Omitted.

7.25. Notice of Rating Change. The Borrower shall notify the Administrative
Agent promptly if there is any change in the long term unsecured debt rating of
the Borrower from Moody’s or S&P.

ARTICLE VIII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

8.1. Nonpayment of any principal payment on any Note, Loan or Reimbursement
Obligation when due.

8.2. Nonpayment of interest upon any Note or Loan or of any Facility Fee or
Facility Letter of Credit Fee or other payment Obligations under any of the Loan
Documents within five (5) Business Days after the same becomes due.

8.3. The breach of any of the terms or provisions of Sections 7.2, 7.3, 7.10
through 7.20 and 7.23.

 

-67-



--------------------------------------------------------------------------------

8.4. Any representation or warranty made or deemed made by or on behalf of the
General Partner, the Borrower or any of their Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be untrue or inaccurate in any
material respect on the date as of which made; provided, however, that as to any
such untrue or inaccurate representation, warranty, acknowledgement or statement
which was unintentionally submitted to the Administrative Agent or the Lenders
and which can be made true and correct by action of Borrower, Borrower shall
have a period of thirty (30) days following the date of such representation,
warranty acknowledgement or statement to undertake and complete all action
necessary to make such representation, warranty, acknowledgement or statement
true and correct in all material respects.

8.5. The breach (other than a breach which constitutes a Default under
Section 8.1, 8.2, 8.3 or 8.4) of any of the terms or provisions of this
Agreement which is not remedied within thirty (30) days after written notice
from the Administrative Agent or any Lender; provided, however, if such breach
is susceptible of cure but cannot be cured within such 30-day period and
Borrower is proceeding diligently and in good faith to cure such breach, such
thirty (30) day period shall be extended for up to an additional thirty
(30) days, not to exceed a total of sixty (60) days, as shall be necessary for
Borrower in the exercise of due diligence to cure such breach.

8.6. Failure of the General Partner, the Borrower or any of their Subsidiaries
to pay when due any Indebtedness (other than (a) Indebtedness that is
non-recourse to the General Partner, the Borrower or the Subsidiaries and
(b) the Indebtedness hereunder) aggregating in excess of $50,000,000 and such
failure shall continue after the applicable grace or cure period, if any,
specified in any agreement or instrument relating to such Indebtedness; or the
General Partner, the Borrower or any of their Subsidiaries defaults in the
performance or observance of any agreement or condition relating to such
Indebtedness that results in any such Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such
Indebtedness or any trustee or agent on its or their behalf to cause any such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
Section 8.6 shall not apply (x) to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness or (y) to secured Indebtedness for which a forbearance, extension
or restructuring agreement is in effect that prevents the holder or holders of
such Indebtedness or any trustee or agent on its or their behalf from declaring
such Indebtedness to become due prior to its scheduled maturity. For purposes of
clause (a) of this Section 8.6, the term “non-recourse” shall mean Indebtedness
for which the General Partner, the Borrower or any Subsidiary is not liable
other than (i) as to its interest in a specifically identified property or asset
and (ii) with respect to fraud, misappropriation, and other customary “bad act
carve-outs” under the applicable agreements relating to such Indebtedness, but
only so long as no such “bad act carve-out” event has occurred. For purposes of
this Section 8.6, the $50,000,000 threshold for Indebtedness to which this
Section 8.6 applies shall include only the portion of Indebtedness that is
recourse to the General Partner, the Borrower or any Subsidiary.

 

-68-



--------------------------------------------------------------------------------

8.7. The General Partner, the Borrower or any Subsidiary having more than
$10,000,000 of Equity Value shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it as a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, or have an
involuntary proceeding seeking such relief filed against it and such proceeding
shall continue undismissed for sixty (60) days, (v) take any corporate action to
authorize or effect any of the foregoing actions set forth in this Section 8.7,
(vi) fail to contest in good faith any appointment or proceeding described in
Section 8.8 and maintain adequate reserves for such contest in accordance with
GAAP or (vii) not pay, or admit in writing its inability to pay, its debts
generally as they become due.

8.8. A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the General Partner, the Borrower or any Subsidiary having more
than $10,000,000 of Equity Value or any Substantial Portion of its Property, or
a proceeding described in Section 8.7(iv) shall be instituted against the
General Partner, the Borrower or any such Subsidiary and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of sixty (60) consecutive days.

8.9. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of (each a “Condemnation”),
all or any portion of the Projects of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion of their Property.

8.10. The General Partner, the Borrower or any of their Subsidiaries shall fail
within sixty (60) days to pay, bond or otherwise discharge any judgments or
orders for the payment of money in an amount which, when added to all other
judgments or orders outstanding against the General Partner, the Borrower or any
Subsidiary would exceed $10,000,000 in the aggregate, which have not been stayed
on appeal or otherwise appropriately contested in good faith, with adequate
reserves therefor having been maintained in accordance with GAAP.

8.11. The General Partner, the Borrower or any other member of the Controlled
Group shall have been notified by the sponsor of a Multiemployer Plan that it
has incurred withdrawal liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans by the General Partner, the Borrower or any other member of the Controlled
Group as withdrawal liability (determined as of the date of such notification),
exceeds $1,000,000 or requires payments exceeding $100,000 per annum.

8.12. The General Partner, the Borrower or any other member of the Controlled
Group shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the General Partner, the
Borrower and the other members of the Controlled Group (taken as a whole) to all

 

-69-



--------------------------------------------------------------------------------

Multiemployer Plans which are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the respective plan years of each such Multiemployer Plan immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $1,000,000.

8.13. Failure to remediate within the time period permitted by law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems
related to Projects of the Borrower and its Subsidiaries if the affected
Projects have an aggregate book value in excess of $20,000,000.

8.14. The occurrence of any default under any Loan Document or the breach of any
of the terms or provisions of any Loan Document, which default or breach
continues beyond any period of grace therein provided.

8.15. Any of the Loan Documents shall be revoked, rescinded, repudiated or
otherwise cease to be in full force and effect, or any of the General Partner,
the Borrower or the Subsidiary Guarantors shall assert that any of the Loan
Documents has been revoked, rescinded or terminated (other than in accordance
with its terms).

8.16. The breach by the Borrower or any Subsidiary of any term, provision or
condition contained in any Rate Management Transaction or any transaction of the
type described in the definition of “Rate Management Transaction,” whether or
not any Lender or Affiliate of a Lender is a party thereto, which continues
beyond any applicable grace period.

8.17. (a) The acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
of Equity Interests of the General Partner representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the General Partner; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the General Partner by
Persons who were neither (i) nominated by the board of directors of the General
Partner nor (ii) appointed by directors so nominated; or (c) the acquisition by
any Person or group, directly or indirectly, by contract or otherwise of the
power to exercise control over Equity Interests of the General Partner
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the General Partner.

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

9.1. Acceleration. If any Default described in Section 8.7 or 8.8 occurs with
respect to the Borrower, the Commitments and all other obligations of the
Lenders to make Loans and of the Issuing Bank to issue Facility Letters of
Credit hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender and without presentment, demand, protest
or notice of any kind, all of which the Borrower hereby expressly waives. If any
other Default

 

-70-



--------------------------------------------------------------------------------

occurs, the Administrative Agent may, and will if directed by the Required
Lenders, terminate or suspend the Commitments and all other obligations of the
Lenders to make Loans hereunder and to issue Facility Letters of Credit,
whereupon (in the case of termination) the Commitments shall terminate, or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives.

In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Administrative Agent
(which Administrative Agent agrees to make if requested to by the Required
Lenders) and automatically upon the occurrence of any Default described in
Section 8.7 or 8.8 the Borrower shall deposit in the Letter of Credit Collateral
Account cash in an amount equal to 100% of the aggregate undrawn face amount of
all outstanding Facility Letters of Credit and all fees and other amounts due or
which may become due with respect thereto. The funds in the Letter of Credit
Collateral Account shall be subject to the provisions of Section 3.14 hereof.

If, within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder or to issue Facility Letters of Credit as a result of any Default
(other than any Default as described in Section 8.7 or 8.8 with respect to the
Borrower) and before any judgment or decree for the payment of the Obligations
shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Administrative Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

9.2. Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders), the Borrower and the General Partner may enter into written agreements
supplemental hereto for the purpose of amending or modifying any provisions to
the Loan Documents or changing in any manner the rights of the Lenders or the
Borrower hereunder or waiving any Default or any provision hereunder; provided,
however, that no such supplemental agreement shall, without the consent of all
Lenders:

(i) Extend the Termination Date or forgive all or any portion of the principal
amount of any Loan or Reimbursement Obligation or accrued interest thereon or
the Facility Fee or Facility Letter of Credit Fee, reduce the Applicable Margins
on the underlying interest rate options or otherwise modify or add to such
Applicable Margins or interest rate options, or extend the time of payment of
any of the Obligations.

(ii) Release the General Partner from the Guaranty, or materially modify the
Guaranty or waive a material provision of the Guaranty.

(iii) Change the percentage specified in the definition of Required Lenders.

(iv) Increase the amount of the Aggregate Commitment to an amount in excess of
$1,250,000,000.

 

-71-



--------------------------------------------------------------------------------

(v) Permit the Borrower to assign or allow another Person to assume its rights
under this Agreement.

(vi) Amend this Section 9.2.

(vii) Amend Section 2.23 such that the order of priority of payments is changed
or payments that are now required to be applied in accordance with the
Percentages or Funded Percentages of the Lenders shall be applied in any other
manner.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, no amendment of any provision relating to the Issuing Bank shall be
effective without the consent of the Issuing Bank, and no amendment increasing
the Commitment of any Lender shall be effective without the written consent of
such Lender. No amendment of Section 2.24 shall be effective without the written
consent of the Administrative Agent, the Swing Line Lender and the Issuing Bank.
The approval of the Required Lenders shall not be required to increase the
Aggregate Commitment in accordance with Section 2.1.

Notwithstanding the foregoing: (1) no amendment, waiver, or consent shall,
unless in writing and signed by the Designating Lender on behalf of its
respective Designated Lender affected thereby, (a) subject such Designated
Lender to any additional obligations, (b) reduce the principal of, interest on,
or the amounts due with respect to, the Competitive Bid Loan Note made payable
to such Designated Lender, (c) postpone any date fixed for any payment of
principal of, or interest on, or other amounts due with respect to, the
Competitive Bid Note made payable to such Designated Lender, or (d) amend the
definition of Required Lenders hereunder in a manner which adversely affects the
rights of such Designated Lender.

9.3. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 9.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

ARTICLE X

GENERAL PROVISIONS

10.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of the Notes and the
making of the Loans herein contemplated.

 

-72-



--------------------------------------------------------------------------------

10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

10.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the General Partner, the Administrative Agent,
the Issuing Bank and the Lenders and supersede all prior commitments, agreements
and understandings among the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders relating to the subject matter thereof, except for the
agreement of the Borrower to pay certain fees to the Administrative Agent and
the agreement of the Administrative Agent to pay certain fees to the Lenders.

10.5. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.

10.6. Expenses; Indemnification. The Borrower shall reimburse the Indemnified
Parties on demand for any costs, internal charges and reasonable out-of-pocket
expenses (including, without limitation, all reasonable fees for consultants and
reasonable fees and expenses for attorneys for the Indemnified Parties, which
attorneys may be employees of the Indemnified Parties) paid or incurred by the
Indemnified Parties (whether in their capacity as arrangers, or, in the case of
JPMCB in its capacity as Administrative Agent) in connection with the
preparation, negotiation, execution, delivery, review, amendment, modification,
and administration of the Loan Documents. The Borrower also agrees to reimburse
the Indemnified Parties, the Issuing Bank and the Lenders for any costs,
internal charges and reasonable out-of-pocket expenses (including, without
limitation, all reasonable fees and expenses for attorneys for the Indemnified
Parties, the Issuing Bank and the Lenders, which attorneys may be employees of
the Indemnified Parties, the Issuing Bank or the Lenders) paid or incurred by
the Indemnified Parties (whether in their capacity as arrangers, or, in the case
of JPMCB, in its capacity as Administrative Agent), the Issuing Bank or any
Lender in connection with the collection and enforcement of the Loan Documents
(including, without limitation, any workout). The Borrower further agrees to
indemnify the Indemnified Parties, the Issuing Bank and each Lender and their
directors, officers, employees, agents, attorneys and professional advisors
against all losses, claims, damages, penalties, judgments, liabilities and
reasonable expenses (including, without limitation, all expenses of litigation
or preparation therefor whether or not such entity is a party thereto) which any
of them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the Projects, the transactions contemplated hereby or the direct
or indirect application or proposed application of the proceeds of any Credit
Extension hereunder. The obligations of the Borrower under this Section 10.7
shall survive the termination of this Agreement.

 

-73-



--------------------------------------------------------------------------------

10.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

10.8. Accounting. All computations of financial ratios and covenants to be made
in this Agreement (including in the definitions) shall be made without giving
effect to required GAAP adjustments regarding treatment of non-cash interest on
Indebtedness that is convertible to Equity Interests. Except as provided to the
contrary herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP in a
manner consistent with that used in preparing the financial statements referred
to in Section 6.4. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein. If at any time any change in reporting on the consolidated
financial statements of the General Partner, the Borrower and their Subsidiaries
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in reporting (subject to the
approval of the Required Lenders), provided that, until so amended, such ratio
or requirement shall continue to be computed in accordance with the reporting
prior to such change therein

10.9. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

10.10. Nonliability of Lenders. The relationship between the General Partner and
the Borrower, on the one hand, and the Lenders, the Issuing Bank, the Arrangers
and the Administrative Agent, on the other, shall be solely that of borrower and
lender. Neither the Administrative Agent, the Arrangers, the Issuing Bank nor
any Lender shall have any fiduciary responsibilities to the General Partner and
the Borrower. Neither the Administrative Agent, the Arrangers, the Issuing Bank,
nor any Lender undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.

10.11. Publicity. The Lenders shall have the right to do a tombstone publicizing
the transaction contemplated hereby without the consent of the Borrower or
General Partner.

 

-74-



--------------------------------------------------------------------------------

10.12. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

10.13. CONSENT TO JURISDICTION. THE GENERAL PARTNER AND THE BORROWER EACH HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF
THE LOAN DOCUMENTS AND THE GENERAL PARTNER AND THE BORROWER EACH HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST THE GENERAL PARTNER OR THE BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE GENERAL PARTNER OR THE
BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN SUCH COURTS.

10.14. WAIVER OF JURY TRIAL. THE GENERAL PARTNER, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

10.15. Agent Responsibilities. Borrower, the Administrative Agent and each
Lender acknowledges and agrees that the obligations of the Syndication Agent,
the Documentation Agent, the Managing Agents, and the Co-Agents (collectively,
the “Other Agents”) hereunder shall be limited to those obligations that are
expressly set forth herein, if any, or in any other written agreement with such
parties, and the Other Agents shall not be required to take any other action or
assume any liability except as may be required in their capacity as a Lender
hereunder. Borrower, the Administrative Agent and each Lender agrees that the
indemnifications set forth herein for the benefit of the Administrative Agent
shall also run to the benefit of each Other Agent to the extent such Other Agent
incurs any loss, cost or damage arising from its agency capacity hereunder.

 

-75-



--------------------------------------------------------------------------------

10.16. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual,
Administrative Agent and the Lenders will ask for Borrower’s name, residential
address, tax identification number, date of birth, and other information that
will allow Administrative Agent and the Lenders to identify Borrower, and, if
Borrower is not an individual, Administrative Agent and the Lenders will ask for
Borrower’s name, tax identification number, business address, and other
information that will allow Administrative Agent and the Lenders to identify
Borrower. Administrative Agent and the Lenders may also ask, if Borrower is an
individual, to see Borrower’s driver’s license or other identifying documents,
and, if Borrower is not an individual, to see Borrower’s legal organizational
documents or other identifying documents.

ARTICLE XI

THE ADMINISTRATIVE AGENT AND AGREEMENTS AMONG LENDERS

11.1. Appointment; Nature of Relationship. JPMCB is hereby appointed by each of
the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article XI. Notwithstanding the
use of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the New York Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert with respect to the Loan Documents and
administration of the Loan, no claim against the Agent on any agency theory or
any other theory of liability for breach of fiduciary duty, all of which claims
each Lender hereby waives.

11.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

 

-76-



--------------------------------------------------------------------------------

11.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action lawfully taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct.

11.4. No Responsibility for Loans, Recitals, etc. Except where the failure to do
so constitutes gross negligence or willful misconduct, neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article V, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; or (v) the value, sufficiency, creation, perfection or priority of
any interest in any collateral security.

11.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders or, where consent of all Lenders is required, all Lenders,
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders and on all holders of Notes. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its reasonable satisfaction by the Lenders pro rata against any
and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

11.6. Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and so long as
it exercises reasonable care in the selection of such parties, the
Administrative Agent shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such parties. The Administrative Agent shall be entitled to
advice of counsel concerning all matters pertaining to the agency hereby created
and its duties hereunder and under any other Loan Document.

11.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Section 5.1, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date stating in reasonable detail its objection thereto.

 

-77-



--------------------------------------------------------------------------------

11.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (determined at the time such reimbursement or
indemnity is sought) for any reasonable amounts not reimbursed by the Borrower
or Guarantor for which the Administrative Agent (in its capacity as such) is
entitled to reimbursement or indemnification by the Borrower or Guarantor under
the Loan Documents including reasonable out-of-pocket expenses in connection
with the preparation, execution, delivery of the Loan Documents, (ii) for any
other reasonable out-of-pocket expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the administration and enforcement of
the Loan Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for (i) any of the foregoing to the extent they arise from the gross negligence
or willful misconduct of the Administrative Agent, or (ii) any costs or expenses
of the Administrative Agent’s in-house legal staff and personnel. The
obligations of the Lenders under this Section 11.8 shall survive payment of the
Obligations and termination of this Agreement, and shall not be reduced by the
designation of a Designated Lender to fund Competitive Bid Loans on behalf of a
Lender, provided that each Designated Lender shall be jointly and severally
liable with the Designating Lender for the Designating Lender’s Share (as
hereinafter determined) of the amounts due from such Designating Lender. The
Designated Lender’s Share of amounts due shall be equal to such amount due
multiplied by a fraction whose numerator is the amount funded by the Designated
Lender (but in no event more than the amount of Designating Lender’s Commitment)
and whose denominator is the amount of the Designating Lender’s Commitment.

11.9. Rights as a Lender. In the event the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers and the same duties
and obligations hereunder and under any other Loan Document as any Lender and
may exercise the same as though it were not the Administrative Agent, and the
term “Lender” or “Lenders” shall, at any time when the Administrative Agent is a
Lender, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent may accept deposits from,
lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Subsidiaries in which the
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person.

11.10. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such

 

-78-



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arrangers hereunder, neither the Administrative Agent
nor the Arrangers shall have any duty or responsibility (either initially or on
a continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arrangers (whether or not in
their respective capacity as Administrative Agent or Arrangers) or any of their
Affiliates.

11.11. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, and
the Administrative Agent shall be deemed to have automatically resigned if it is
no longer a Lender, such resignation in either case to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five (45) days after the retiring
Administrative Agent gives notice of its intention to resign or ceases to be a
Lender, as the case may be. The Administrative Agent may be removed at any time
with good cause by written notice received by the Administrative Agent from the
Required Lenders, such removal to be effective on the date specified by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders within thirty (30) days after a
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent. If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed within forty-five (45) days, the Lenders shall perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank (or a subsidiary thereof) having capital and retained
earnings of at least $500,000,000, except that if the successor Administrative
Agent is a subsidiary of a bank, such capital and retained earnings requirement
shall apply only to the parent bank. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent and the
successor Administrative Agent shall pro rate any agency fees, and the resigning
or removed Administrative Agent shall be discharged from its duties and
obligations thereafter arising hereunder and under the Loan Documents. After the
effectiveness of the resignation or removal of an Administrative Agent, the
provisions of this Article XI shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents.

 

-79-



--------------------------------------------------------------------------------

11.12. Notice of Defaults. If a Lender becomes aware of a Default or Unmatured
Default, such Lender shall notify the Administrative Agent of such fact provided
that the failure to give such notice shall not create liability on the part of a
Lender. Upon receipt of such notice that a Default or Unmatured Default has
occurred, the Administrative Agent shall promptly notify each of the Lenders of
such fact.

11.13. Copies of Documents. Within fifteen (15) Business Days after a request by
a Lender to the Administrative Agent for documents furnished to the
Administrative Agent by the Borrower, the Administrative Agent shall provide
copies of such documents to such Lender.

ARTICLE XII

SETOFF; RATABLE PAYMENTS

12.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default or Unmatured Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any of its Affiliates to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part hereof, shall then
be due.

12.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 4.1, 4.2 or 4.4) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1. The terms and provisions of the Loan Documents shall be binding upon and
inure to the benefit of the Borrower and the Lenders and their respective
successors and assigns permitted hereby, except that (i) the Borrower shall not
have the right to assign its rights or obligations under the Loan Documents
without the prior written consent of each Lender, (ii) any assignment by any
Lender must be made in compliance with Section 13.3, and (iii) any transfer by
Participation must be made in compliance with Section 13.2. Any attempted
assignment or transfer by any party not made in compliance with this
Section 13.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 13.3.2. The
parties to this Agreement acknowledge that clause (ii) of this Section 13.1
relates only to absolute assignments and this Section 13.1 does not prohibit
assignments creating

 

-80-



--------------------------------------------------------------------------------

security interests, including, without limitation, (x) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is a Fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 13.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 13.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

13.2. Participations.

13.2.1 Permitted Participants; Effect. Any Lender may at any time, sell
participating interests in any Outstanding Credit Exposure of such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents to any Person other than the General
Partner, the Borrower or any of their Affiliates. Any Person to whom such a
participating interest is sold is a “Participant”. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan or Commitment or postpones any
date fixed for any regularly-scheduled payment of principal of, or interest or
fees on, any such Loan or Commitment or releases any guarantor of any such Loan
or releases any substantial portion of collateral, if any, securing such Loan,
or changes the definition of Required Lenders.

 

-81-



--------------------------------------------------------------------------------

13.2.3 Benefit of Setoff. The General Partner and the Borrower each agrees that
each Participant shall be deemed to have the right of setoff provided in
Section 12.1 in respect of its participating interest in amounts owing under the
Loan Documents to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under the Loan Documents, provided that
each Lender shall retain the right of setoff provided in Section 12.1 with
respect to the amount of participating interests sold to each Participant. The
Lenders agree to share with each Participant, and each Participant, by
exercising the right of setoff provided in Section 13.1, agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 12.2 as if each
Participant were a Lender.

13.3. Assignments.

13.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (other than the General Partner, the Borrower or any of
their Affiliates) (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit H or in such other form as may be agreed to by the parties thereto. Each
such assignment with respect to a Purchaser which is not a Lender or an
Affiliate of a Lender or an Approved Fund shall either be in an amount equal to
the entire applicable Commitment and Loans of the assigning Lender or (unless
each of the Borrower and the Agent otherwise consents) be in an aggregate amount
not less than $5,000,000. The amount of the assignment shall be based on the
Commitment or outstanding Loans (if the Commitment has been terminated) subject
to the assignment, determined as of the date of such assignment or as of the
“Trade Date,” if the “Trade Date” is specified in the assignment.

13.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if a Default has occurred and is continuing. The consent of the
Agent shall be required prior to an assignment becoming effective. Any consent
required under this Section 13.3.2 shall not be unreasonably withheld or
delayed.

13.3.3 Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
a notice of assignment, substantially in the form attached as Exhibit I to
Exhibit H hereto (a “Notice of Assignment”), together with any consents required
by Section 13.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent
for processing such assignment (unless the assignment is to an affiliate of the
Lender in which case no fee shall be charged), such assignment shall become
effective on the effective date specified in such Notice of Assignment. The
Notice of Assignment shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement are “plan assets” as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party thereto, and the transferor

 

-82-



--------------------------------------------------------------------------------

Lender shall be released with respect to the Commitment and Outstanding Credit
Exposure assigned to such Purchaser without any further consent or action by the
Borrower, the other Lenders or the Administrative Agent. In the case of an
assignment covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.2. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 13.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment.

13.3.4 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.

13.4. Designation of Lender to Make Competitive Bid Loans. Any Lender (each a
“Designating Lender”) may at any time designate one or more Designated Lenders
to fund Competitive Bid Loans which the Designating Lender is required to fund
subject to the terms of this Section 13.4 and the provisions in Section 13.3
shall not apply to such designation. No Lender shall be entitled to make more
than two such designations. The parties to each such designation shall execute
and deliver to the Administrative Agent, for its acceptance, a Designation
Agreement in the form of Exhibit I. Upon its receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a Designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and give prompt notice thereof to the
Borrower, whereupon, from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Competitive Bid Loans on behalf of its
Designating Lender pursuant to Section 2.15 after the Borrower has accepted a
Competitive Bid (or a portion thereof) of the Designating Lender. Each
Designating Lender shall serve as the agent for the Designated Lender and shall
on behalf of the Designated Lender give and receive all communications and
notices and take all actions hereunder, including without limitation votes,
approvals, waivers, consents and amendments under or relating to this Agreement
or the other Loan Documents. Any such notice, communications, vote approval,
waiver, consent or amendment shall be signed

 

-83-



--------------------------------------------------------------------------------

by the Designating Lender as agent for the Designated Lender and shall not be
signed by the Designated Lender. The Borrower, the Administrative Agent and the
Lenders may rely thereon without any requirement that the Designated Lender sign
or acknowledge the same, and without any specific designation that the
Designating Lender is signing in an agency capacity. The parties hereto agree
not to institute or join any other person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and a day after the Termination Date. This Section 13.4 shall
survive the termination of this Agreement.

13.5. Dissemination of Information. The General Partner and the Borrower
authorize each Lender to disclose any and all information in such Lender’s
possession concerning the creditworthiness of the General Partner, the Borrower
and their Subsidiaries to any Participant or Purchaser or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee and any swap counterparty as
prospective swap counterparty with whom a Lender has entered or is considering
entering into a transaction to hedge such Lender’s credit risk in connection
with this Facility.

13.6. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, such Transferee shall, concurrently with the
effectiveness of such transfer, comply with the provisions of Section 2.22.

 

-84-



--------------------------------------------------------------------------------

ARTICLE XIV

NOTICES

14.1. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i) if to the Borrower, or any other party to a Loan Document at its address or
telecopier number set forth on the signature page hereof;

(ii) if to the Administrative Agent, at its address or telecopier number set
forth on the signature page hereof;

(iii) if to the Issuing Bank, at its address or telecopier number set forth on
the signature page hereof;

(iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient,

 

-85-



--------------------------------------------------------------------------------

such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

14.2. Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

ARTICLE XV

COUNTERPARTS

15.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article V, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and the initial disbursement hereunder has been made, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

15.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE XVI

TRANSITIONAL ARRANGEMENTS.

16.1. Existing Credit Agreement Superseded. This Agreement shall supersede the
Existing Credit Agreement in its entirety, except as provided in this Article
16. On the Closing Date, the rights and obligations of the parties under the
Existing Credit Agreement and the “Notes” defined therein shall be subsumed
within and be governed by this Agreement and the Notes; provided however, that
any of the “Loans” (as defined in the Existing Credit Agreement) outstanding
under the Existing Credit Agreement shall, for purposes of this Agreement, be
Loans hereunder. The Lenders’ interests in such Loans and participations in any
Letters of Credit shall be reallocated on the Closing Date in accordance with
each Lender’s applicable Commitment.

16.2. Interest and Fees Under Existing Credit Agreement. All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the Existing Credit Agreement shall be calculated as of the Closing
Date (prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the method specified in the Existing Credit
Agreement, as if the Existing Credit Agreement were still in effect.

 

-86-



--------------------------------------------------------------------------------

16.3. Existing Guaranties. The Administrative Agent and all Lenders hereby agree
that any and all “Subsidiary Guaranties” executed and delivered under the
Existing Credit Agreement (or any predecessor agreement) and in effect on the
Closing Date are hereby terminated and of no further force or effect as of the
Closing Date.

[INTENTIONAL END OF PAGE]

 

-87-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Guarantor, the Lenders and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

DUKE REALTY LIMITED PARTNERSHIP, an

Indiana limited partnership

By:

 

DUKE REALTY CORPORATION, an

Indiana corporation, its General Partner

 

By:

 

/s/ CHRISTIE B. KELLY

 

Print Name: Christie B. Kelly

 

Title:

 

EVP & CFO

 

c/o Duke Realty Corporation

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Attention: Christie B. Kelly

Telephone: (317) 808-6065

Facsimile:  (317) 808-6794

With a copy to:

Howard L. Feinsand

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Telephone: 770-717-3267

Facsimile:  770-717-3314

 

S-1



--------------------------------------------------------------------------------

DUKE REALTY CORPORATION, an Indiana

corporation

By:

 

/s/ CHRISTIE B. KELLY

Print Name: Christie B. Kelly

Title:

 

EVP & CFO

 

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Attention: Christie B. Kelly

Telephone: (317) 808-6065

Facsimile:  (317) 808-6794

With a copy to:

Howard L. Feinsand

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Telephone: 770-717-3267

Facsimile:  770-717-3314

 

S-2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., Individually and

as Administrative Agent, Swing Line Lender

and Issuing Bank

By:

 

/s/ BRENDAN M. POE

Name:

 

Brendan M. Poe

Title:

 

Vice President

 

383 Madison Avenue

24th Floor

New York, NY 10179

Attention: Brendan Poe

Telephone: 212-622-8173

Facsimile: 212-270-2157

 

S-3



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

/s/ WINITA LAU

Name:

 

Winita Lau

Title:

 

Vice President

 

S-4



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, NA

By:

 

/s/ MICHAEL KING

Name:

 

Michael King

Title:

 

Authorized Signatory

 

S-5



--------------------------------------------------------------------------------

REGIONS FINANCIAL CORPORATION

By:

 

/s/ PAUL E. BURGAN

Name:

 

Paul E. Burgan

Title:

 

Vice President

 

S-6



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By:

 

/s/ GEORGE M. SHERMAN

Name:

 

George M. Sherman

Title:

 

Director

 

S-7



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH

By:

 

/s/ IRJA R. OTSA

Name:

 

Irja R. Otsa

Title:

 

Associate Director

By:

 

/s/ Mary E. Evans

Name:

 

Mary E. Evans

Title:

 

Associate Director

 

S-8



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By:

 

/s/ DIANE ROLFE

Name:

 

Diane Rolfe

Title:

 

Director

 

S-9



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ SARAH E. BEESON

Name:

 

Sarah E. Beeson

Title:

 

Vice President

 

S-10



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By:

 

/s/ MEREDITH MAJESTY

Name:

 

Meredith Majesty

Title:

 

Authorized Signatory

 

S-11



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By:

 

/s/ MIKHAIL FAYBUSOVICH

Name:

 

Mikhail Faybusovich

Title:

 

Director

By:

 

/s/ VIPUL DHADDA

Name:

 

Vipul Dhadda

Title:

 

Associate

 

S-12



--------------------------------------------------------------------------------

SUNTRUST BANK

By:

 

/s/ JESSICA W. PHILLIPS

Name:

 

Jessica W. Phillips

Title:

 

Vice President

 

S-13



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ CURT STEINER

Name:

 

Curt Steiner

Title:

 

Senior Vice President

 

S-14



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

By:

 

/s/ BLAKE J. LUNT

Name:

 

Blake J. Lunt

Title:

 

Second Vice President

 

S-15



--------------------------------------------------------------------------------

EXHIBIT A

PRICING SCHEDULE

 

S&P Rating

   Moody’s Rating    LIBOR
Applicable
Margin     ABR
Applicable
Margin     Facility
Fee Rate  

Below BBB- or unrated

   Below Baa3 or unrated      1.85 %      0.85 %      0.45 % 

BBB-

   Baa3      1.50 %      0.50 %      0.35 % 

BBB

   Baa2      1.25 %      0.25 %      0.25 % 

BBB+

   Baa1      1.075 %      0.075 %      0.20 % 

A- or higher

   A3 or higher      1.00 %      0 %      0.175 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Borrower’s senior unsecured
long-term debt securities without third-party credit enhancement.

“S&P Rating” means, at any time, the rating issued by Standard and Poor’s, and
then in effect with respect to the Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement.

The Applicable Margin and Facility Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s rating as determined from its
then-current Moody’s Rating and S&P Rating.

In the event that the Moody’s Rating and the S&P Rating do not match, then the
higher of such two ratings shall determine pricing; provided, however, that
(i) if such two ratings are two gradations apart, then the rating that is
between the two differing ratings shall determine pricing and (ii) if the
Moody’s Rating and the S&P Rating are more than two gradations apart, then the
rating used to determine pricing shall be equal to one gradation below the
higher of the ratings.

The credit rating in effect on any date for the purposes of this Schedule is
that in effect at the close of business on such date. If at any time the
Borrower has no Moody’s Rating and no S&P Rating, then the Applicable Margin and
Facility Fee Rate will be based on an S&P Rating of below BBB- and a Moody’s
Rating of below Baa3.

 

Ex. A-1



--------------------------------------------------------------------------------

EXHIBIT B-1

NOTE

                 , 2011

Duke Realty Limited Partnership, an Indiana limited partnership (the “Borrower”)
promises to pay to the order of                      (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Seventh Amended and Restated Revolving
Credit Agreement hereinafter referred to, in immediately available funds at the
main office of JPMorgan Chase Bank, N.A. in New York, New York, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the remaining unpaid principal of and accrued and unpaid interest on
the Loans in full on the Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Seventh Amended and Restated Revolving Credit Agreement (as the
same may be amended or modified, the “Agreement”), dated as of November 18,
2011, among the Borrower, Duke Realty Corporation, as Guarantor and General
Partner, JPMorgan Chase Bank, N.A., individually and as the Administrative
Agent, and the other lenders named therein, to which Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

If there is an Unmatured Default or Default under the Agreement or any other
Loan Document and Administrative Agent exercises the remedies provided under the
Agreement and/or any of the Loan Documents for the Lenders, then in addition to
all amounts recoverable by the Administrative Agent and the Lenders under such
documents, the Administrative Agent and the Lenders shall be entitled to receive
reasonable attorneys fees and expenses incurred by Administrative Agent and the
Lenders in connection with the exercise of such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of New York.

 

Ex. B1-1



--------------------------------------------------------------------------------

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS PROMISSORY NOTE AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT
BEFORE A JURY.

 

DUKE REALTY LIMITED PARTNERSHIP

By:

 

DUKE REALTY CORPORATION, its

General Partner

 

By:

     

Print Name:

     

Title:

   

 

Ex. B1-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF DUKE REALTY LIMITED PARTNERSHIP

DATED             , 2011

 

Date

   Principal
Amount
of Loan    Maturity
of Interest
Period    Maturity
Principal
Amount Paid    Unpaid
Balance

 

Ex. B1-3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COMPETITIVE BID NOTE

                    , 2011

On or before the last day of each “Interest Period” applicable to a “Competitive
Bid Loan”, as defined in that certain Seventh Amended and Restated Revolving
Credit Agreement dated as of November 18, 2011 (as the same may be amended or
modified, the “Agreement”) between DUKE REALTY LIMITED PARTNERSHIP, an Indiana
limited partnership (“Borrower”), DUKE REALTY CORPORATION, an Indiana
corporation (“Guarantor”), JPMORGAN CHASE BANK, N.A., a national bank organized
under the laws of the United States of America, individually and as
Administrative Agent for the Lenders (as such terms are defined in the
Agreement), and the other lenders identified therein, Borrower promises to pay
to the order of                                               (the “Lender”), or
its successors and assigns, the unpaid principal amount of such Competitive Bid
Loan made by the Lender to the Borrower pursuant to Section 2.15 of the
Agreement, in immediately available funds at the office of the Administrative
Agent in New York, New York, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement. The
Borrower shall pay any remaining unpaid principal amount of such Competitive Bid
Loans under this Competitive Bid Note (“Note”) in full on or before the
Termination Date in accordance with the terms of the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
amount and due date of each Competitive Bid Loan and the date and amount of each
principal payment hereunder.

This Note is issued pursuant to, and is entitled to the security under and
benefits of, the Agreement and the other Loan Documents, to which Agreement and
Loan Documents, as they may be amended from time to time, reference is hereby
made for, inter alia, a statement of the terms and conditions under which this
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.

If there is an Unmatured Default or Default under the Agreement or any other
Loan Document and Administrative Agent exercises its remedies provided under the
Agreement and/or any of the Loan Documents for the Lenders, then in addition to
all amounts recoverable by the Lenders under such documents, Administrative
Agent and the Lenders shall be entitled to receive reasonable attorneys fees and
expenses incurred by Administrative Agent and the Lenders in connection with the
exercise of such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note (except as
otherwise expressly provided for in the Agreement), and any and all lack of
diligence or delays in collection or enforcement of this Note, and expressly
agree that this Note, or any payment hereunder, may be extended from time to
time, and expressly consent to the release of any party liable for the
obligation secured by this Note, the release of any of the security of this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

 

Ex. B2-1



--------------------------------------------------------------------------------

This Note shall be governed and construed under the internal laws of the State
of New York.

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

DUKE REALTY LIMITED PARTNERSHIP

By:

 

DUKE REALTY CORPORATION, its

General Partner

 

By:

     

Print Name:

     

Title:

   

 

Ex. B2-2



--------------------------------------------------------------------------------

PAYMENTS OF PRINCIPAL

 

Date

  

Unpaid

Principal
Balance

   Notation
Made by

 

Ex. B2-3



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPETITIVE BID QUOTE REQUEST

(Section 2.15(b))

 

To:

JPMorgan Chase Bank, N.A.,

    

as administrative agent (the “Agent”)

 

From:

Duke Realty Limited Partnership (“Borrower”)

 

Re:

Seventh Amended and Restated Credit Agreement dated as of November 18, 2011, as
amended among the Borrower, the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Agreement”)

1. Capitalized terms used herein have the meanings assigned to them in the
Agreement.

2. We hereby give notice pursuant to Section 2.15(b) of the Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Loan(s):

Borrowing Date:                     , 20    

Principal Amount1                                          
                           Interest Period2

3. Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin] [an
Absolute Rate].

4. Upon acceptance by the undersigned of any or all of the Competitive Bid Loans
offered by Lenders in response to this request, the undersigned shall be deemed
to affirm as of the Borrowing Date thereof the representations and warranties
made in Article VI of the Agreement.

 

DUKE REALTY LIMITED PARTNERSHIP

By:

 

DUKE REALTY CORPORATION, its

General Partner

 

By:

     

Print Name:

     

Title:

   

 

1 

Amount must be at least $10,000,000 and an integral multiple of $1,000,000.

2 

One, two, three or six months subject to the provisions of the definitions of
LIBOR Interest Period and Absolute Interest Period.

 

Ex. C1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

INVITATION FOR COMPETITIVE BID QUOTES

(Section 2.15(c))

 

To:

Each of the Lenders party to

the Agreement referred to below

 

Re:

Invitation for Competitive Bid Quotes to

Duke Realty Limited Partnership (the “Borrower”)

Pursuant to Section 2.15(c) of the Seventh Amended and Restated Credit Agreement
dated as of November 18, 2011 as amended from time to time, among the Borrower,
the lenders from time to time party thereto, and JPMorgan Chase Bank, N.A. as
Administrative Agent for the Lenders (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Agreement”), we are
pleased on behalf of the Borrower to invite you to submit Competitive Bid Quotes
to the Borrower for the following proposed Competitive Bid Loan(s):

Borrowing Date:                             , 20__

Principal Amount                                          
                           Interest Period

Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin] [an
Absolute Rate]. Your Competitive Bid Quote must comply with Section 2.15(c) of
the Agreement and the foregoing. Capitalized terms used herein have the meanings
assigned to them in the Agreement.

Please respond to this invitation by no later than [9:00 a.m.] (Chicago time) on
                            , 20__.

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:

   

Title:

   

 

Ex. C2-1



--------------------------------------------------------------------------------

EXHIBIT C-3

COMPETITIVE BID QUOTE

(Section 2.15(d))

                                 , 20__

 

To:

JPMorgan Chase Bank, N.A.,

as Administrative Agent

 

Re:

Competitive Bid Quote to Duke Realty Limited Partnership

(the “Borrower”)

In response to your invitation on behalf of the Borrower dated
                                , 20__, we hereby make the following Competitive
Bid Quote pursuant to Section 2.15(d) of the Agreement hereinafter referred to
and on the following terms:

1. Quoting Lender:
__________________________________________________________________________

2. Person to contact at Quoting Lender:

3. Borrowing Date:
_________________________________________________________________________________________________________________________________
1

4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal

Amount2

  Interest
Period3   [Competitive
LIBOR
Margin4]   [Absolute
Rate 5]   Minimum
Amount6

 

1 

As specified in the related Invitation For Competitive Bid Quotes.

2 

Principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $5,000,000 and integral
multiples of $1,000,000.

3 

One, two, three or six months, as specified in the related Invitation For
Competitive Bid Quotes.

4 

Competitive LIBOR Margin for the applicable LIBOR Interest Period. Specify
percentage (rounded to the nearest 1/100 of 1%) and specify whether “PLUS” or
“MINUS”.

5 

Specify rate of interest per annum (rounded to the nearest 1/100 of 1%).

6 

Specify minimum amount, if any, which the Borrower may accept (see
Section 2.15(d)(ii)(d)).

 

Ex. C3-1



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Seventh Amended and
Restated Credit Agreement dated as of November 18, 2011, among the Borrower, the
lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent for the lenders (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Agreement”),
irrevocably obligates us to make the Competitive Bid Loan(s) for which any
offer(s) are accepted, in whole or in part. Capitalized terms used herein and
not otherwise defined herein shall have their meanings as defined in the
Agreement.

 

Very truly yours,

 

[NAME OF LENDER]

By:

   

Title:

   

 

Ex. C3-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION

 

Ex. D-1



--------------------------------------------------------------------------------

ALSTON&BIRD LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, GA 30309-3424

404-881-7000

Fax: 404-253-8141

www.alston.com

November 18, 2011

To the Parties Listed on the

Attached Schedule A

 

Re:

Seventh Amended and Restated Revolving Credit Agreement, dated as of November
18, 2011, by and among Duke Realty Limited Partnership, as borrower (the
“Borrower”), Duke Realty Corporation, as general partner and guarantor (the
“General Partner”), certain of their respective subsidiaries, as guarantors
(collectively, as identified in the Agreement, the “Subsidiary Guarantors” and,
together with the Borrower and the General Partner, the “Duke Entities”),
JPMorgan Chase Bank, N.A., individually and as administrative agent (the
“Lender”), J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, as joint
lead arrangers and joint book runners (together, the “Arrangers”), and each of
the other lenders named therein (the “Agreement”)

Ladies and Gentlemen:

We are counsel for the Borrower, an Indiana limited partnership, and the General
Partner, an Indiana corporation, and have represented the Duke Entities in
connection with their execution and delivery of the Agreement, which provides,
among other things, for the Borrower to take Advances in an aggregate principal
amount of $850,000,000, with the ability to increase such amount to an amount
not exceeding $1,250,000,000 at any one time outstanding, and the other
documents listed on Schedule B attached hereto (such documents, together with
the Agreement, the “Loan Documents”). This opinion letter is being furnished to
you, at your request, pursuant to subparagraph (vii) of Section 5.1 of the
Agreement. Capitalized terms used in this opinion letter and not otherwise
defined herein shall have the meanings ascribed to such terms in the Agreement.

In the capacity described above, we have considered such matters of law and of
fact, including the examination of originals or copies, certified or otherwise
identified to our satisfaction, of such records and documents of the Duke
Entities, including without limitation, resolutions adopted by the boards of
directors or other governing bodies or controlling entities of the Duke Entities
and organizational documents of the Duke Entities, certificates of officers and
representatives of the Duke Entities (who, in our judgment, are likely to know
the facts upon which the opinion or confirmation will be based), certificates of
public officials and such other documents as we have deemed appropriate as a
basis for the opinions hereinafter set forth. Among other things, we have
examined originals or copies of the following executed documents, all dated or
dated as of November 18, 2011, unless otherwise indicated:

 

 

(i)

the Loan Documents;

 

Ex. D-2



--------------------------------------------------------------------------------

November 18, 2011

Page 3

 

 

(ii)

Certificates of officers of the Duke Entities (the “Officer’s Certificates”);

 

 

(iii)

Certificates evidencing, or attesting to, the corporate approvals of the Duke
Entities in respect of the Loan Documents; and

 

 

(iv)

The articles of incorporation, bylaws, certificates of limited partnership,
limited partnership agreements and partnership agreements dated as of their
respective dates of filing, adoption, approval, amendment or restatement for
each of the Duke Entities.

As to certain factual matters relevant to this opinion letter, we have relied,
conclusively, upon the representations and warranties made in the Loan Documents
by the parties thereto, certificates and statements of responsible officers of
the Duke Entities, and certificates of public officials. Except to the extent
expressly set forth herein, we have made no independent investigations with
regard thereto, and, accordingly, we do not express any opinion or belief as to
matters that might have been disclosed by independent verification. Statements
in this opinion letter regarding the valid existence and good standing of any of
the Duke Entities in their respective States of incorporation or organization,
as the case may be, are based solely upon the certificates provided by the
Secretary of State (or other comparable officer or official) of such States,
copies of which have been delivered, or made available, to you on the date
hereof in satisfaction of the conditions specified in Article 5 of the
Agreement, and are limited to the meaning ascribed to such certificates. For
purposes of such opinions, we also have assumed that those certificates have
remained correct and accurate since the dates thereof. We note that, with
respect to Duke Realty Ohio, an Indiana general partnership, no such certificate
is obtainable under Indiana law and our opinion is accordingly limited.

In rendering the opinions expressed below, we have assumed (i) the due
organization, valid existence and good standing of each of the parties to the
Loan Documents, other than the Duke Entities, (ii) the genuineness of all
signatures on all documents (other than the signature(s) of the Duke Entities),
(iii) the legal capacity and competence of all natural persons, (iv) the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as certified or photostatic
copies and the authenticity of the originals of such documents, (v) the
accuracy, completeness and authenticity of certificates of public officials,
(vi) the due authorization, execution and delivery of the Loan Documents by all
parties thereto, other than the Duke Entities, and that the Loan Documents are
the legal, valid and binding obligations of all parties thereto, other than the
Duke Entities, enforceable against such parties in accordance with their terms,
(vii) all parties to the Loan Documents, other than the Duke Entities, have the
full power, capacity, authority and legal right to enter into such agreements
and to perform their respective obligations thereunder, (viii) the execution,
delivery and performance by each party, other than the Duke Entities, of the
Loan Documents to which it is a party, does not and will not violate or
otherwise cause a default under the articles or certificate of incorporation,
bylaws or other governing documents of such party, or any law or regulation of
any Governmental Authority or determination of an arbitrator or a court or other
Governmental Authority or the contracts and other agreements to which any such
party is a

 

Ex. D-3



--------------------------------------------------------------------------------

November 18, 2011

Page 4

 

party, (ix) that all representations and warranties made by the parties in the
Loan Documents to which they are a party are true and correct, (x) that the Loan
Documents have not been executed after the commission by any of the Duke
Entities of an act of insolvency, or in contemplation thereof, or with the
intent to hinder, delay or defraud its creditors, (xi) that the Loan Documents
represent bona fide and arm’s-length transactions undertaken by the Duke
Entities in good faith for fair and adequate consideration, (xii) the absence of
duress, fraud, or mutual mistake of material facts on the part of the parties to
the Loan Documents, (xiii) all terms and conditions of, or relating to, the
transactions contemplated by the Loan Documents are correctly and completely
embodied in the Loan Documents, (xiv) the Lenders, including the Competitive Bid
Lenders and Swing Line Lender, have the power and authority to make the Advances
and provide the other financial accommodations specified in the Agreement, as
applicable, (xv) the Administrative Agent and the Lenders, including the
Competitive Bid Lenders and Swing Line Lender, will exercise their rights and
remedies under the Loan Documents in a commercially reasonable manner.

Except as set forth herein, our opinions set forth below are limited to the laws
of the State of New York and the applicable federal laws of the United States,
and we do not express any opinion herein concerning any other laws, except with
respect to the opinion paragraphs numbered (1), (2) (3), (4) and, with respect
to authorization and execution, (5) our opinions are limited to (i) the Indiana
Business Corporation Law, (ii) the Indiana Revised Uniform Limited Partnership
Act, (iii) the Indiana Limited Liability Company Act, and (iv) the Delaware
Limited Liability Company Act, in each case, as applicable, and, in each case,
without regard to the decisional law of such jurisdiction (based, in each case,
solely upon a review of the codification of such statutes appearing in Westlaw
2011).

Whenever any opinion or confirmation set forth in this opinion letter with
respect to the existence or absence of facts or other matters is qualified by
the words “to our knowledge,” “known to us,” “to our attention” or other words
of similar meaning, the quoted words mean the current and actual awareness by
lawyers in the “primary lawyer group” of factual matters that such lawyers
recognize as being relevant to the opinion or confirmation so qualified.
“Primary lawyer group” means Mark Kanaly and Scott Brown, the lawyers in our
firm primarily responsible for representing the Duke Entities with respect to
the transactions contemplated by the Loan Documents.

Based upon the foregoing, and subject, in all respects, to the assumptions,
qualifications and limitations set forth in this opinion letter, it is our
opinion that:

 

 

(1)

The General Partner is a corporation validly existing and in good standing under
the laws of the State of Indiana.

 

 

(2)

The Borrower is a limited partnership validly existing and in good standing
under the laws of the State of Indiana.

 

 

(3)

Each of the Subsidiary Guarantors, other than Duke Realty Ohio, with respect to
which we express no opinion, is validly existing and in good standing under the
laws of its respective state of incorporation or organization, as the case may
be.

 

Ex. D-4



--------------------------------------------------------------------------------

November 18, 2011

Page 5

 

 

(4)

The execution and delivery of the Loan Documents by the Duke Entities do not,
and if the Duke Entities were now to perform their respective obligations under
the Loan Documents would not, such performance would not:

 

 

(a)

require any consent of the shareholders or limited partners, as appropriate, of
the Duke Entities, except for those consents previously obtained by the Duke
Entities;

 

 

(b)

result in any violation of a existing federal or state constitution, statute,
regulation, rule, order, law, judgment or writ which, to our Knowledge, the Duke
Entities are subject (except for State or foreign securities laws, as to which
we express no opinion);

 

 

(c)

result in a violation of the articles of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, or limited
liability company agreement, as appropriate, of the Duke Entities;

 

 

(d)

result in a breach or default under any material written agreements filed as
exhibits pursuant to Item 10 of Rule 601 of the Securities and Exchange
Commission’s Regulation S-K to the Borrower’s and the General Partner’s Annual
Reports on Form 10-K for the year ended December 31, 2008 or to any of the
Borrower’s and the General Partner’s Quarterly Reports on Form 10-Q or Current
Reports on Form 8-K filed since the date of such Annual Report, to which the
Duke Entities are a party or by which the Duke Entities or their respective
assets are bound and which our law firm has been advised are the only material
agreements to which the Duke Entities are parties; or

 

 

(e)

result in the creation or imposition of any Lien pursuant to the provisions of
any of the material agreements specified in clause (d) above;

except, in the case of subparagraphs (a), (b), (d) and (e) above, such consents,
violations, breaches, defaults and Liens as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

 

(5)

The execution, delivery and performance by each of the Duke Entities of each of
the Loan Documents to which it is a party are within such Duke Entity’s
corporate, partnership or limited liability company powers and have been duly
authorized by all requisite corporate, partnership or limited liability company
action, as applicable, on the part of such Duke Entity. Each of the Loan
Documents was duly executed and delivered by the Duke Entities and constitutes
valid and binding obligations of the Duke Entities enforceable in accordance
with its terms.

 

 

(6)

To our Knowledge, there are no legal or governmental proceedings pending or
threatened against the Duke Entities, which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

 

 

(7)

To our Knowledge, no consent, approval, authorization, adjudication or order of
any governmental authority in respect of the Duke Entities is required in
connection with the execution and delivery of the Loan Documents, or, if
required, such consent, approval, authorization, adjudication or order has
either been obtained or the failure to obtain it will not have a Material
Adverse Effect.

 

Ex. D-5



--------------------------------------------------------------------------------

November 18, 2011

Page 6

 

 

(8)

Based upon a certificate of an officer of the General Partner, neither the
Borrower nor the General Partner is required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940.

 

 

(9)

Based upon a certificate of an officer of the General Partner, neither the
Borrower nor the General Partner is engaged principally in the business of
extending credit for the purpose of purchasing or carrying any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System. The foregoing opinions are subject to and limited by (i) the
effects of general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity), the
application of which may, among other things, deny parties thereto certain
rights and remedies granted to them under the Loan Documents, including, without
limitation, rights to specific performance, injunctive relief and the
appointment of a receiver; (ii) the effect of bankruptcy, insolvency, fraudulent
transfer, liquidation, reorganization, moratorium, conservatorship, receivership
or other similar laws of general applicability affecting the rights and remedies
of creditors generally; and (iii) certain other limitations that exist relating
to the rights of set-off, reimbursement (including, without limitation for
attorney’s fees and other expenses), indemnification, exculpation or
contribution by virtue of public policy. In addition, no opinion is expressed
with respect to the validity, binding effect, or enforceability of any provision
of the Loan Documents:

 

 

(a)

providing for choice of governing law;

 

 

(b)

requiring indemnification for, or providing exculpation, release, or exemption
from liability for, action or inaction, to the extent such action or inaction
involves negligence or willful misconduct on the part of the indemnified party,
or to the extent otherwise contrary to public policy;

 

 

(c)

that has the effect of waiving the right to jury trial, statutes of limitation,
marshaling of assets or similar requirements, or consenting or waiving
objections to the jurisdiction of certain courts, or the venue or forum for
judicial actions;

 

 

(d)

providing that waivers or consents by a party may not be given effect unless in
writing or in compliance with particular requirements, or that a party’s course
of dealing, course of performance, or the like or failure or delay in taking
action may not constitute a waiver of related rights or provisions, or that one
or more waivers may not under certain circumstances constitute a waiver of other
matters of the same kind;

 

 

(e)

providing that a party has the right to pursue multiple remedies without regard
to other remedies elected or that all remedies are cumulative;

 

 

(f)

providing that modifications to such documents may only be made in writing or
that the provisions of such documents are severable;

 

Ex. D-6



--------------------------------------------------------------------------------

November 18, 2011

Page 7

 

 

(g)

purporting to permit the exercise, under certain circumstances, of rights or
remedies without notice or without providing opportunity to cure failures to
perform;

 

 

(h)

purporting to require a waiver of defenses, setoffs, or counterclaims;

 

 

(i)

providing that determinations by a party or a party’s designee are conclusive or
deemed conclusive;

 

 

(j)

purporting to authorize a party to act in its sole discretion;

 

 

(k)

purporting to effect waivers of constitutional, statutory or equitable rights or
the effect of applicable laws;

 

 

(l)

purporting to excuse a party for liability for its own acts;

 

 

(m)

purporting to waive certain rights of guarantors;

 

 

(n)

purporting to apply course of dealing, course of performance, or the like, to
modify the terms of an agreement or the respective rights or obligations of the
parties under an agreement;

 

 

(o)

purporting to require the mitigation of damages; or

 

 

(p)

purporting to establish rights of set off.

In addition to the other qualifications and exceptions stated elsewhere in this
opinion letter, certain remedies provided under the terms of the Loan Documents
may be further limited or rendered unenforceable by applicable law, but such law
does not, in our opinion, make the remedies afforded by the Loan Documents
inadequate for the practical realization of the benefits purported to be
provided thereby. We express no opinion as to the effectiveness of any waiver by
any of the parties to the Loan Documents of its rights under state law.

The Loan Documents contain provisions to the effect that the acceptance by the
Lenders of a past-due installment or the waiver by the Lenders of other
performance by any of the Duke Entities shall not be deemed a waiver of the
Lenders’ right thereafter to cause the Agreement to be in default and to
accelerate the Loans and other obligations of the Borrowers owing in connection
therewith. We are unable to opine that the above-described provisions would be
enforceable under all circumstances unless the Lenders shall: (i) first provide
written notice to the Borrowers that subsequent defaults will not be accepted
but will result in the Borrowers being declared in default under the Loan
Documents; and (ii) thereafter timely and diligently pursue their default
remedies under the Loan Documents.

We express no opinion on the enforceability of any provisions contained in the
Loan Documents that impose liquidated damages, penalties or forfeiture. We also
express no opinion on the enforceability of any provisions of the Loan Documents
providing for late charges or for interest at a “default rate,” which may be
limited or preempted by state law.

 

Ex. D-7



--------------------------------------------------------------------------------

November 18, 2011

Page 8

 

This opinion letter is provided to you for your use solely in connection with
the transactions contemplated by the Loan Documents and may not be used,
circulated, quoted or otherwise referred to or relied upon by any other person
or for any other purpose without our express written consent or used in any
other transaction or context, except that this opinion letter may be furnished
to actual and potential assignees and participants of the Lenders. The only
opinions rendered by us in this opinion letter consist of those matters set
forth in numbered paragraphs (1) – (9) hereof, and no opinion may be implied or
inferred beyond those opinions expressly stated herein. This opinion letter is
rendered as of the date hereof and we make no undertaking, and expressly
disclaim any duty, to supplement or update this opinion letter, if, after the
date hereof, facts or circumstances come to our attention or changes in the law
occur which could affect such opinion.

 

Ex. D-8



--------------------------------------------------------------------------------

SCHEDULE A

 

JPMorgan Chase Bank, N.A.

Wells Fargo Bank, National Association

Morgan Stanley Bank, NA

Regions Bank

The Bank of Nova Scotia

UBS AG, Stamford Branch

Barclays Bank PLC

PNC Bank, National Association

Royal Bank of Canada

Credit Suisse AG, Cayman Islands Branch

SunTrust Bank

U.S. Bank National Association

The Northern Trust Company

 

Ex. D-9



--------------------------------------------------------------------------------

SCHEDULE B

 

1.

The Agreement

 

2.

Promissory note payable to JPMorgan Chase Bank, N.A. in the amount of
$100,000,000.00.

 

3.

Promissory note payable to Wells Fargo Bank, National Association in the amount
of $100,000,000.00.

 

4.

Promissory note payable to Morgan Stanley Bank, NA in the amount of
$72,250,000.00.

 

5.

Promissory note payable to Regions Bank in the amount of $72,250,000.00.

 

6.

Promissory note payable to The Bank of Nova Scotia in the amount of
$72,250,000.00.

 

7.

Promissory note payable to UBS AG, Stamford Branch in the amount of
$72,250,000.00.

 

8.

Promissory note payable to Barclays Bank PLC in the amount of $62,000,000.00.

 

9.

Promissory note payable to PNC Bank, National Association in the amount of
$62,000,000.00.

 

10.

Promissory note payable to Royal Bank of Canada in the amount of $62,000,000.00.

 

11.

Promissory note payable to Credit Suisse AG, Cayman Islands Branch in the amount
of $50,000,000.00.

 

12.

Promissory note payable to SunTrust Bank in the amount of $50,000,000.00.

 

13.

Promissory note payable to U.S. Bank National Association in the amount of
$50,000,000.00.

 

14.

Promissory note payable to The Northern Trust Company $25,000,000.00.

 

15.

Subsidiary Guaranty by Duke Realty Ohio.

 

16.

Subsidiary Guaranty by Duke Construction Limited Partnership.

 

17.

Subsidiary Guaranty by Dugan Realty, LLC.

 

18.

Subsidiary Guaranty by Dugan Financing, LLC.

 

19.

Subsidiary Guaranty by DRCS 936, LLC.

 

Ex. D-10



--------------------------------------------------------------------------------

EXHIBIT E

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To:

JPMorgan Chase Bank, N.A.,

 

as Administrative Agent (the “Agent”) under the Agreement

 

Described Below

 

Re:

Seventh Amended and Restated Credit Agreement, dated as of November 18, 2011 (as
amended, modified, renewed or extended from time to time, the “Agreement”),
among Duke Realty Limited Partnership, an Indiana limited partnership (the
“Borrower”), Duke Realty Corporation, an Indiana corporation, JPMorgan Chase
Bank, N.A., individually, and as Administrative Agent, and the Lenders named
therein. Terms used herein and not otherwise defined shall have the meanings
assigned thereto in the Agreement.

The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 14.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.18 of the
Agreement.

Facility Identification Number(s)                                       
                                         
                                         
                                       

Customer/Account Name                                        
                                         
                                         
                                                   

Transfer Funds To                                        
                                         
                                         
                                                               

 

       

For Account No.                                        
                                         
                                         
                                                                   

Reference/Attention To                                        
                                         
                                         
                                                       

 

Authorized Officer (Customer Representative)

   

Date

         

(Please Print)

    Signature

 

Bank Officer Name

   

Date

         

(Please Print)

    Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

Ex. E-1



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

 

To:

The Administrative Agent and the Lenders

 

who are parties to the Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Seventh
Amended and Restated Credit Agreement, dated as of November 18, 2011 (as
amended, modified, renewed or extended from time to time, the “Agreement”) among
Duke Realty Limited Partnership, an Indiana limited partnership (the
“Borrower”), Duke Realty Corporation, an Indiana corporation (“General
Partner”), JPMorgan Chase Bank, N.A., individually, and as Administrative Agent,
and the Lenders named therein. Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the General Partner of the
Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

               

 

Ex. F-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of                 ,
20        .

 

DUKE REALTY LIMITED PARTNERSHIP

By:

 

DUKE REALTY CORPORATION, its

General Partner

By:

   

Print

 

Name:

   

Title:

   



--------------------------------------------------------------------------------

[SAMPLE]

SCHEDULE I TO COMPLIANCE CERTIFICATE

Schedule of Compliance as of              with

Provisions     ,     ,      and      of the Agreement



--------------------------------------------------------------------------------

EXHIBIT H

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

1. Assignor:                                                      

2. Assignee:                                                       [and is an
Affiliate/Approved Fund of [identify Lender]11

3. Borrower(s): Duke Realty Limited Partnership

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement.

5. Credit Agreement: The Seventh Amended and Restated Credit Agreement dated as
of November 18, 2011 among Duke Realty Limited Partnership, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto.

6. Assigned Interest:

 

1 

Select as applicable.

 

Ex. H-1



--------------------------------------------------------------------------------

Facility Assigned

   Aggregate Amount of
Commitment/Loans for all
Lenders*      Amount of
Commitment/Loans
Assigned*      Percentage Assigned of
Commitment/Loans2  

____________3

   $         $           _______ % 

____________

   $         $           _______ % 

____________

   $         $           _______ % 

7. Trade Date:                                          
                                            4

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

     

Title:

   

ASSIGNEE

[NAME OF ASSIGNEE]

By:

     

Title:

   

 

Ex. H-2



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

[NAME OF ADMINISTRATIVE AGENT],

as Administrative Agent

By:

   

Title:

   

 

[Consented to:]6

[NAME OF RELEVANT PARTY]

By:

   

Title:

   

 

*

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment,” “Term Loan Commitment,”, etc.)

4 

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

5 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, Issuing Bank) is required by the terms of the Credit Agreement.

 

Ex. H-3



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document, (v) inspecting any of
the property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Ex. H-4



--------------------------------------------------------------------------------

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Ex. H-5



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

(For Forms for Primary Syndication call Peterine Svoboda at 312-732-8844)

(For Forms after Primary Syndication call Jim Bartz at 312-732-1242)

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

(For Forms for Primary Syndication call Peterine Svoboda at 312-732-8844)

(For Forms after Primary Syndication call Jim Bartz at 312-732-1242)

 

Ex. H-6



--------------------------------------------------------------------------------

EXHIBIT I

DESIGNATION AGREEMENT

Dated                     , 20    

Reference is made to the Seventh Amended and Restated Credit Agreement dated as
of November 18, 2011 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Duke Realty Limited Partnership, an
Indiana limited partnership (the “Borrower”), Duke Realty Corporation, an
Indiana corporation, the Banks parties thereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”) for the Lenders. Terms
defined in the Credit Agreement are used herein with the same meaning.

                                                             
                                 (the “Designor”),
                                              (the “Designee”), the
Administrative Agent and the Borrower agree as follows:

1. The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Competitive Bid Loans pursuant to
Section 2.15 of the Credit Agreement. Any assignment by Designor to Designee of
its rights to make a Competitive Bid Loan pursuant to such Section 2.15 shall be
effective at the time of the funding for such Competitive Bid Loan and not
before such time.

2. The Designor makes no representation or warranty and assumes no
responsibility pursuant to this Designation Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower or
any Loan Party of the performance or observance by the Borrower or any Loan
Party or any of their respective obligations under any Loan Document or any
other instrument or document furnished pursuant thereto. (It is acknowledged
that the Designor may make representations and warranties of the type described
above in other agreements to which the Designor is a party.)

3. The Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of the financial statements referred to in Section 7.1 of
the Credit Agreement and such other documents and information as it has deemed
appropriate to make its own independent credit analysis and decision to enter
into this Designation Agreement; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Designor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under Loan Document; (c) confirms that it is a Designated Lender; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under any Loan Document as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (e) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of any Loan Document are required to be performed by it as a Lender.

 

Ex. I-1



--------------------------------------------------------------------------------

4. The Designee hereby appoints Designor as Designee’s agent and attorney in
fact, and grants to Designor an irrevocable power of attorney, to deliver and
receive all communications and notices under the Credit Agreement and other Loan
Documents and to exercise on Designee’s behalf all rights to vote and to grant
and made approvals, waivers, consents or amendment to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designor on the
Designee’s behalf in connection with the Credit Agreement or other Loan
Documents shall be binding on the Designee. The Borrower, the Administrative
Agent and each of the Banks may rely on and are beneficiaries of the preceding
provisions.

5. Following the execution of this Designation Agreement by the Designor and its
Designee, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent. The effective date for this Designation
Agreement (the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, unless otherwise specified on the signature page thereto.

6. Neither the Administrative Agent nor the Borrower shall institute, or join
any other person in instituting, against the Designee any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law at any time that
the Designee has any outstanding debt or other securities which are rated by
Fitch, Moody’s or any other rating agency or at any time within one year and one
day after the date such debt or other securities have been repaid in full.

7. The Designor unconditionally agrees to pay or reimburse the Designee and save
the Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against the Designee, in its capacity as such, in any way
relating to or arising out of this Designation Agreement or any other Loan
Documents or any action taken or omitted by the Designee hereunder or
thereunder, provided that the Designor shall not be liable for any portion of
such liabilities, obligations, losses, damage, penalties, actions, judgments,
suits, costs, expenses or disbursements if the same results from the Designee’s
gross negligence or willful misconduct.

8. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, the Designee shall be a party to the Credit Agreement with a
right to make Competitive Bid Loans as pursuant to Section 2.15 of the Credit
Agreement and the rights and obligations of a Lender related thereto.

9. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without reference to the provisions
thereof regarding conflicts of law.

10. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as of delivery of a manually executed counterpart of this Designation
Agreement.

 

Ex. I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

Effective Date1                         , 20    

 

    

as

Designee

 

By:

   

Title:

   

    

as

Designee

 

By:

   

Title:

   

Applicable Lending Office (and address for notices):

Attention:

   

Re:  Account No.

   

Accepted this              day of                     , 20    

 

JPMORGAN CHASE BANK, N.A.,

   

DUKE REALTY LIMITED PARTNERSHIP

as Administrative Agent

         

By:

 

DUKE REALTY CORPORATION, its

General Partner

By:

         

By:

   

Title:

         

Title:

   

 

 

1 

This date should be no earlier than five Business Days after the delivery of
this Designation Agreement to the Administrative Agent.

 

Ex. I-3



--------------------------------------------------------------------------------

EXHIBIT J

AMENDMENT TO SEVENTH AMENDED AND RESTATED REVOLVING CREDIT

AGREEMENT

This Amendment to the Seventh Amended and Restated Revolving Credit Agreement
(the “Amendment”) is made as of                     ,             , by and among
Duke Realty Limited Partnership (“Borrower”), Duke Realty Corporation
(“Guarantor”), JPMorgan Chase Bank, N.A., individually and as “Administrative
Agent”, and one or more new or existing “Lenders” shown on the signature pages
hereof.

R E C I T A L S

A. Borrower, Guarantor, Administrative Agent and certain other Lenders have
entered into an Seventh Amended and Restated Credit Agreement dated as of
November 18, 2011 (as amended, the “Credit Agreement”). All capitalized terms
used herein and not otherwise defined shall have the meanings given to them in
the Credit Agreement.

B. Pursuant to the terms of the Credit Agreement, the Lenders initially agreed
to provide Borrower with a revolving credit facility in an aggregate principal
amount of up to $850,000,000. The Borrower, Guarantor, the Administrative Agent
and the Lenders now desire to amend the Credit Agreement in order to, among
other things (i) increase the Aggregate Commitment to $            ,000,000; and
(ii) admit [name of new banks] as “Lenders” under the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

1. The foregoing Recitals to this Amendment hereby are incorporated into and
made part of this Amendment.

2. From and after                     ,              (the “Effective Date”)
(i) [name of new banks] shall be considered as “Lenders” under the Credit
Agreement and the Loan Documents, and (ii) [name of existing lenders] shall each
be deemed to have increased its Commitment to the amount shown next to their
respective signatures on the signature pages of this Amendment, each having a
Commitment in the amount shown next to their respective signatures on the
signature pages of this Amendment. The Borrower shall, on or before the
Effective Date, execute and deliver to each of such new or existing Lenders a
new or amended and restated Note in the amount of such Commitment (and in the
case of a new Lender, a Competitive Bid Note as well).

3. From and after the Effective Date, the Aggregate Commitment shall equal
Million Dollars ($            ,000,000).

4. For purposes of Section 13.1 of the Credit Agreement (Giving Notice), the
address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.

 

Ex. J-1



--------------------------------------------------------------------------------

5. The Borrower and Guarantor hereby represent and warrant that, as of the
Effective Date, there is no Default or Unmatured Default, the representations
and warranties contained in Article VI of the Agreement are true and correct as
of such date and the Borrower and Guarantor have no offsets or claims against
any of the Lenders.

6. As expressly modified as provided herein, the Credit Agreement shall continue
in full force and effect, and Guarantor reaffirms all of its obligations under
the Guaranty.

7. This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.

 

Ex. J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

DUKE REALTY LIMITED PARTNERSHIP

   

JPMORGAN CHASE BANK, N.A.,

   

Individually and as Administrative Agent

By:

 

DUKE REALTY CORPORATION, its General Partner

     

By:

       

By:

   

Print Name:

       

Print Name:

   

Title:

       

Title:

   

c/o Duke Realty Corporation

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

   

Attention:    Christie B. Kelly

Telephone:  (317) 808-6065

Facsimile:    (317) 808-6794

   

383 Madison Avenue

24th Floor

New York, NY 10179

Attention: Brendan Poe

Telephone: 212-622-8173

Facsimile: 212-270-2157

DUKE REALTY CORPORATION

   

By:

         

Print Name:

         

Title:

         

c/o Duke Realty Corporation

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

 

Attention:    Christie B. Kelly

Telephone:  (317) 808-6065

Facsimile:    (317) 808-6794

   

 

Ex. J-3



--------------------------------------------------------------------------------

Amount of Commitment: $                     

   

[NAME OF NEW LENDER]

     

By:

         

Print Name:___________________________________________

     

Title:________________________________________________

   

[Address of New Lender]

     

Attention:

         

Telephone:

         

Facsimile:

   

 

Ex. J-4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SUBSIDIARY GUARANTY

This Guaranty is made as of                         ,              by
                    , a                      (“Guarantor”), to and for the
benefit of JPMorgan Chase Bank, N.A., individually (“JPMCB”) and as
administrative agent (“Administrative Agent”) for itself and the lenders under
the Credit Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).

RECITALS

A. Duke Realty Limited Partnership, an Indiana limited partnership (“Borrower”),
Duke Realty Corporation, an Indiana corporation (the “General Partner”),
JPMorgan Chase Bank, N.A., individually, and as Administrative Agent, and the
Lenders have entered into a Seventh Amended and Restated Revolving Credit
Agreement dated as of November 18, 2011 (as amended, modified or restated from
time to time, the “Credit Agreement”) pursuant to which the Lenders have agreed
to provide Borrower with a revolving credit facility with an initial Aggregate
Commitment of $850,000,000, which can be increased to an amount of up to
$1,250,000,000 (the “Facility”). All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement.

B. Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender’s Commitment as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).

C. Guarantor is a Subsidiary of [Borrower] [General Partner]. Guarantor
acknowledges that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Guarantor by
making funds available to Guarantor through Borrower and by enhancing the
financial strength of the consolidated group of which Guarantor and Borrower are
members.

 

Ex. K



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:

1. Guarantor absolutely, unconditionally, and irrevocably guarantees to each of
the Lenders:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by Guarantor, the Administrative Agent or any Lender,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the Guarantor’s “Maximum Liability”). This provision
with respect to the Maximum Liability of the Guarantor is intended solely to
preserve the rights of the Administrative Agent on behalf of each Lender
hereunder to the maximum extent not subject to avoidance under applicable law,
and neither the Guarantor nor any other person or entity shall have any right or
claim under this provision with respect to the Maximum Liability, except to the
extent necessary so that the obligations of Guarantor hereunder shall not be
rendered voidable under applicable law. In the event Guarantor shall make any
payment or payments under this Guaranty each other guarantor of the Facility
Indebtedness shall contribute to Guarantor an amount equal to such non-paying
guarantor’s pro rata share (based on their respective maximum liabilities
hereunder and under such other guaranty) of such payment or payments made by
Guarantor, provided that such contribution right shall be subordinate and junior
in right of payment in full of all the Facility Indebtedness to Lenders. The
obligations of the Guarantor hereunder shall be those of a primary obligor and
not merely as surety, provided that the foregoing shall not cause the Guarantor
to be deemed a co-maker under the Notes.

 

Ex. K-2



--------------------------------------------------------------------------------

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Credit Agreement, and the
other Loan Documents.

3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of setoff or other claim which Guarantor may have
against Borrower or which Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantor of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Guarantor is fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, and (v) any and
all right to cause a marshalling of assets of Borrower or any other action by
any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations.
Credit may be granted or continued from time to time by the Lenders to Borrower
without notice to or authorization from Guarantor, regardless of the financial
or other condition of Borrower at the time of any such grant or continuation.
The Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Guarantor their assessment of the financial condition of Borrower.
Guarantor acknowledges that no representations of any kind whatsoever have been
made by the Administrative Agent and the Lenders to Guarantor. No modification
or waiver of any of the provisions of this Guaranty shall be binding upon the
Administrative Agent and the Lenders except as expressly set forth in a writing
duly signed and delivered on behalf of the Administrative Agent and the Lenders.
Guarantor further agrees that any exculpatory language contained in the Credit
Agreement, the Notes, and the other Loan Documents shall in no event apply to
this Guaranty, and will not prevent the Administrative Agent and the Lenders
from proceeding against Guarantor to enforce this Guaranty.

4. Guarantor further agrees that Guarantor’s liability as guarantor shall in no
way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change

 

Ex. K-3



--------------------------------------------------------------------------------

therein, or by the release by the Administrative Agent and the Lenders of any
security or any withdrawal thereof or decrease therein, or by the application of
payments received from any source to the payment of any obligation other than
the Facility Indebtedness, even though a Lender might lawfully have elected to
apply such payments to any part or all of the Facility Indebtedness, it being
the intent hereof that Guarantor shall remain liable as principal for payment of
the Facility Indebtedness and performance of the Obligations until all
indebtedness has been paid in full and the other terms, covenants and conditions
of the Credit Agreement, and other Loan Documents and this Guaranty have been
performed, notwithstanding any act or thing which might otherwise operate as a
legal or equitable discharge of a surety. Guarantor further understands and
agrees that the Administrative Agent and the Lenders may at any time enter into
agreements with Borrower to amend and modify a Note, the Credit Agreement or any
of the other Loan Documents, or any thereof, and may waive or release any
provision or provisions of a Note, the Credit Agreement, or any other Loan
Document and, with reference to such instruments, may make and enter into any
such agreement or agreements as the Administrative Agent, the Lenders and
Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Guarantor’s obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that its
obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time. Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Credit Agreement or any other Loan Documents, and the exercise of any
of their rights or the completion of any of their remedies shall not constitute
a discharge of any of Guarantor’s obligations hereunder, it being the purpose
and intent of Guarantor that the obligations of such Guarantor hereunder shall
be primary, absolute, independent and unconditional under any and all
circumstances whatsoever. Neither Guarantor’s obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
The obligations of Guarantor pursuant to the preceding sentence shall survive
any termination, cancellation, or release of this Guaranty.

 

Ex. K-4



--------------------------------------------------------------------------------

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

7. If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Guarantor shall pay to the Administrative Agent
or such Lender upon demand all reasonable attorney’s fees, costs and expenses,
including, without limitation, court costs, filing fees and all other costs and
expenses incurred in connection therewith (all of which are referred to herein
as “Enforcement Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9. Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantor will not seek, accept, or
retain for Guarantor’s own account, any payment from Borrower on account of such
subordinated debt at any time when a Default or Unmatured Default exists under
the Credit Agreement or the Loan Documents, and any such payments to Guarantor
made while any Default or Unmatured Default then exists under the Credit
Agreement or the Loan Documents on account of such subordinated debt shall be
collected and received by Guarantor in trust for the Lenders and shall be paid
over to the Administrative Agent on behalf of the Lenders on account of the
Facility Indebtedness without impairing or releasing the obligations of
Guarantor hereunder.

10. Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and setoff rights, which Guarantor may
have against Borrower arising from a payment made by Guarantor under this
Guaranty and agrees that, until the entire Facility Indebtedness is paid in

 

Ex. K-5



--------------------------------------------------------------------------------

full, not to assert or take advantage of any subrogation rights of Guarantor or
the Lenders or any right of Guarantor or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. The Guarantor further agrees that all payments to be made hereunder shall be
made without setoff or counterclaim and free and clear of, and without deduction
for, any taxes, levies, imposts, duties, charges, fees, deductions, withholdings
or restrictions or conditions of any nature whatsoever now or hereafter imposed,
levied, collected, withheld or assessed by any country or by any political
subdivision or taxing authority thereof or therein (“Taxes”). If any Taxes are
required to be withheld from any amounts payable to the Administrative Agent
hereunder, the amounts so payable to the Administrative Agent shall be increased
to the extent necessary to yield to the Administrative Agent (after payment of
all Taxes) the amounts payable hereunder in the full amounts so to be paid.
Whenever any Tax is paid by Guarantor, as promptly as possible thereafter,
Guarantor shall send the Administrative Agent an official receipt showing
payment thereof, together with such additional documentary evidence as may be
required from time to time by the Administrative Agent.

13. Guarantor represents and warrants that: (a) this Guaranty: (i) has been
authorized by all necessary action; (ii) does not conflict with or violate any
agreement, constitutive document, instrument, law, regulation or order
applicable to Guarantor; and (iii) does not require the consent or approval of
any person or entity, including but not limited to any governmental authority,
or any filing or registration of any kind; and (iv) is the legal, valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditor’s rights
generally.

14. Guarantor hereby submits to personal jurisdiction in the State of New York
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York and any appellate court from
any thereof, in any action, suit, or proceeding which the Administrative Agent
or a Lender may at any time wish to file in connection with this Guaranty or any
related matter. Guarantor hereby agrees that an action, suit, or proceeding to
enforce this Guaranty may be brought in any such courts and hereby waives any
objection which Guarantor may have to the laying of the venue of any such
action, suit, or proceeding in any such court; provided, however, that the
provisions of this Paragraph shall not be deemed to preclude the Administrative
Agent or a Lender from filing any such action, suit, or proceeding in any other
appropriate forum.

 

Ex. K-6



--------------------------------------------------------------------------------

15. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted. Notice may be given as
follows:

To Guarantor:

 

c/o Duke Realty Corporation

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Attention:

  

Christie B. Kelly

Telephone:

  

(317) 808-6065

Facsimile:

  

(317) 808-6794

With a copy to:

 

Howard L. Feinsand

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Telephone:

  

(770) 717-3267

Facsimile:

  

(770) 717-3314

To JPMorgan Chase Bank, N.A. as Administrative Agent and as a Lender:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue

24th Floor

New York, NY 10179

Attention:

  

Brendan Poe

Telephone:

  

(212) 622-8173

Facsimile:

  

(212) 270-2157

With a copy to:

 

Bingham McCutchen LLP

One Federal Street

Boston, MA 02110

Attention:

  

Stephen M. Miklus, Esq.

Telephone:

  

(617) 951-8364

Facsimile:

  

(617) 951-8736

If to any other Lender, to its address set forth in the Credit Agreement.

16. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders’ successors and assigns.

 

Ex. K-7



--------------------------------------------------------------------------------

17. This Guaranty shall be construed and enforced under the internal laws of the
State of New York.

18. GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of New
York as of the date first written above.

 

                                                         , a
                    

By:

   

Its:

   

 

Ex. K-8



--------------------------------------------------------------------------------

SCHEDULE SG

SUBSIDIARY GUARANTORS

Duke Realty Corporation Subsidiary Guarantors

September 30, 2011

September 30, 2011

Subsidiary Guarantors, as Defined

 

 

1

Duke Realty Ohio

 

 

2

Duke Construction Limited Partnership

 

 

3

Dugan Realty, LLC

 

 

4

Dugan Financing, LLC

 

 

5

DRCS 936, LLC

 

Schedule SG



--------------------------------------------------------------------------------

SCHEDULE EG

ELIGIBLE GROUND LEASES

Duke Realty Corporation

Line of Credit Covenants

Eligible Ground Leases

9/30/2011

 

Name

  

City

  

State

  

Ground Lessee

Adena Health System

  

Chillicothe

   OH   

BD Adena Development, LLC

Baylor Administration Building

  

Dallas

   TX   

DRLP

Edward Plainfield MOB I

  

Plainfield

   IL   

BD Plainfield Development, LLC

Franklin Township POB

  

Indianapolis

   IN   

DCLP

Mercy Hospital Clermont MOB

  

Batavia

   OH   

BD Clermont Development, LLC

Parkview Ambulatory

  

Ft. Wayne

   IN   

Physicians Office Building of Ft. Wayne, LLC

St. Francis US31 & Southport Rd

  

Indianapolis

   IN   

DCLP

St. Mary’s Heart Institute

  

Evansville

   IN   

BD SMMC Development, LLC

St. Vincent Northeast

  

Fishers

   IN   

BD Northeast Medical Center Development, LLC

Baylor Plano MOB

  

Plano

   TX   

DRLP

SJRMC Edison Lakes MOB

  

Mishawaka

   IN   

BD SJRMC Edison Lakes, LLC

Middle Tenn Med Ctr

  

Murfreesboro

   TN   

BD MTMC Murfreesboro Development, LLC

New Hampton Place

  

Snellville

   GA   

BremnerDuke Eastside Development, LLC

Seton Hays MOB

  

Kyle

   TX   

BremnerDuke-Kyle Development I, LLC

Baylor McKinney

  

McKinney

   TX   

BremnerDuke McKinney Development I, LLC

Marquette Gen Health Sys MOB

  

Escanaba

   MI   

Duke Realty Escanaba Development, LLC

WakeMed Raleigh Medical Park

  

Raleigh

   NC   

BremnerDuke WakeMed Development, LLC

WakeMed Brier Creek Healthplex

  

Raleigh

   NC   

Duke Realty Brier Creek Development, LLC

REX Holly Springs MOB

  

Holly Springs

   NC   

BremnerDuke Holly Springs Development, LLC

Tenet N Fulton MOB @ Roswell

  

Roswell

   GA   

Duke Realty North Fulton Development, LLC

Riverport Tower

  

Maryland Heights

   MO   

DRLP

Braselton II

  

Braselton

   GA   

DRLP

311 Elm

  

Cincinnati

   OH   

DRLP

Radiant II

  

Alpharetta

   GA   

DRLP

 

Schedule EG



--------------------------------------------------------------------------------

Schedule L

Loan Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 100,000,000.00   

Wells Fargo Bank, National Association

   $ 100,000,000.00   

Morgan Stanley Bank, NA

   $ 72,250,000.00   

Regions Bank

   $ 72,250,000.00   

The Bank of Nova Scotia

   $ 72,250,000.00   

UBS AG, Stamford Branch

   $ 72,250,000.00   

Barclays Bank PLC

   $ 62,000,000.00   

PNC Bank, National Association

   $ 62,000,000.00   

Royal Bank of Canada

   $ 62,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 50,000,000.00   

SunTrust Bank

   $ 50,000,000.00   

U.S. Bank National Association

   $ 50,000,000.00   

The Northern Trust Company

   $ 25,000,000.00      

 

 

 

Total:

   $ 850,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1

SUBSIDIARIES AND OTHER INVESTMENTS

(See Section 6.7)

Duke Realty Corporation and Subsidiaries

Listing of Subsidiaries and Investment Affiliates

September 30, 2011

 

Entity

  

State of Incorporation

or Organization

  

Name under which

Subsidiary Conducts

Business

Subsidiaries

     

Duke Acquisition, Inc.

   Georgia   

Duke Acquisition, Inc.

Duke Realty Ohio

   Indiana   

Duke Realty Ohio

Duke Construction Limited Partnership

   Indiana   

Duke Construction Limited Partnership

Duke Realty Construction, Inc.

   Indiana   

Duke Realty Construction, Inc.

Duke Realty Services, LLC

   Indiana   

Duke Realty Services, LLC

Duke Realty Services Limited Partnership

   Indiana   

Duke Realty Services Limited Partnership

Duke Realty Limited Partnership

   Indiana   

Duke Realty Limited Partnership

Duke Business Centers Corporation

   Indiana   

Duke Business Centers Corporation

Kenwood Office Associates

   Ohio   

Kenwood Office Developers Limited Partnership

Mark Center TMP, LLC

   Delaware   

Mark Center TMP, LLC

BD Adena Development, LLC

   Indiana   

BD Adena Development, LLC

BD Adena Financing, LLC

   Indiana   

BD Adena Financing, LLC

Physicians Office Building of Fort Wayne, LLC

   Indiana   

Physician Office Building of Fort Wayne, LLC

BD Fort Wayne Financing, LLC

   Indiana   

BD Fort Wayne Financing, LLC

BD Center Pointe, LLC

   Georgia   

BD Center Pointe, LLC

Dugan Realty, LLC

   Indiana   

Dugan Realty, L.L.C.

BremnerDuke - AOA Arlington Development, L.P.

   Indiana   

Bremner/Duke - AOA Arlington Development, L.P.

Duke/Hawk, L.L.C.

   Indiana   

Duke/Hawk, L.L.C.

Investment Affiliates

     

B/D Limited Partnership

   Indiana   

B/D Limited Partnership

Cincinnati Development Group Limited Liability
Company

   Ohio   

Cincinnati Development Group Limited Liability
Company

Dugan Texas, LLC

   Delaware   

Dugan Texas, LLC

Hillside Partnership One LP

   Georgia   

Hillside Partnership One

Horizon Park Developers, Inc.

   Georgia   

Horizon Park Developers, Inc.

Lamida Group, L.L.C.

   Indiana   

Lamida Group, L.L.C.

Northwinds Land, L.P.

   Georgia   

Northwinds Land, L.P.

Cincinnati Development Group/Other Ventures LLC

   Ohio   

Cincinnati Development Group/Other Ventures LLC

Dugan Millenia LLC

   Delaware   

Dugan Millenia LLC

Park Creek Venture

   Indiana   

Park Creek Venture

BCC Cancer Center Venture, L.P.

   Delaware   

BCC Cancer Center Venture, LP

BremnerDuke Mary Shiels Development, L.P.

   Indiana   

BremnerDuke Mary Shiels Development, L.P.

AD West End, LLC

   Indiana   

AD West End, LLC

Browning/Duke, LLC

   Delaware   

Browning/Duke, LLC

DRCS, LLC

   Delaware   

DRCS, LLC

P&L Duke 3630 Peachtree, L.P.

   Georgia   

P&L Duke 3630 Peachtree, L.P.

Quantico Real Estate, LLC

   Delaware   

Quantico Real Estate, LLC

Lafayette Real Estate, LLC

   Delaware   

Lafayette Real Estate, LLC

Duke/Kane, LLC

   Delaware   

Duke/Kane, LLC

200 GR, LLC

   Ohio   

200 GR, LLC

Linden Development, LLC

   New Jersey   

Linden Development, LLC

Duke/Hulfish, LLC

   Delaware   

Duke/Hulfish, LLC

HHC-Duke Realty Development, LLC

   Indiana   

HHC-Duke Realty Development, LLC

HHC-Duke Realty FOB, LLC

   Indiana   

HHC-Duke Realty FOB, LLC

Pinnacle Media, LLC

   Indiana   

Pinnacle Media, LLC

Note:

     

Single member LLCs were excluded from the above.

     

 

Schedule 1 - 1



--------------------------------------------------------------------------------

SCHEDULE 2

INDEBTEDNESS AND LIENS

(See Section 7.15)

Duke Realty Corporation

Encumbered In Service Property Listing

For the Period Ending 9/30/11

 

Project Name

   City    State  

Wholly Owned

     

In-Service

     

Aegon (11/1/2014)

     

Northwinds III

  

Alpharetta

     GA      

 

  

 

 

 

Total Wholly Owned Aegon

  

# of Projects -

     1      

 

  

 

 

 

Aegon (11/1/2014)

     

Northwinds IV

  

Alpharetta

     GA      

 

  

 

 

 

Total Wholly Owned Aegon

  

# of Projects -

     1      

 

  

 

 

 

TIAA (10/01/2013)

     

Airport Center 1

  

West Palm Beach

     FL   

Airport Center 3

  

West Palm Beach

     FL      

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

     2      

 

  

 

 

 

TIAA (10/01/2013)

     

Airport Center 2

  

West Palm Beach

     FL      

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

     1      

 

  

 

 

 

Allianz (03/10/2019)

     

Preston Ridge IV

  

Alpharetta

     GA   

Brookside II

  

Alpharetta

     GA   

Brookside I

  

Alpharetta

     GA   

Northlake III-Grnd Whse

  

Northlake

     IL   

Park 55 Bldg. 1

  

Romeoville

     IL   

Genera Corporation

  

Aurora

     IL   

Carol Stream IV

  

Carol Stream

     IL   

Northlake I

  

Northlake

     IL   

555 Joliet Road

  

Bolingbrook

     IL   

Chapco Carton Company

  

Bolingbrook

     IL   

880 North Enterprise Street

  

Aurora

     IL   

Freeport X

  

Coppell

     TX   

Apollo Industrial Ctr III

  

Eagan

     MN   

Apollo Industrial Ctr II

  

Eagan

     MN   

Apollo Industrial Ctr I

  

Eagan

     MN      

 

  

 

 

 

Total Allianz

  

# of Projects -

     15      

 

  

 

 

 

Allianz (03/10/2019)

     

625 Braselton Pkwy

  

Braselton

     GA   

Riverway Central

  

Rosemont

     IL   

Riverway East

  

Rosemont

     IL   

Riverway West

  

Rosemont

     IL   

Groveport Commerce Center #437

  

Groveport

     OH   

Groveport Commerce Center #168

  

Groveport

     OH   

Groveport Commerce Center #345

  

Groveport

     OH   

Groveport Commerce Center #667

  

Groveport

     OH   

Point West VII

  

Coppell

     TX   

Point West VI

  

Coppell

     TX      

 

  

 

 

 

Total Allianz

  

# of Projects -

     10      

 

  

 

 

 

Allianz (06/15/2013)

     

Estrella Buckeye

  

Phoenix

     AZ      

 

  

 

 

 

Total Wholly Owned Allianz

  

# of Projects -

     1      

 

  

 

 

 

 

Schedule 2 - 1



--------------------------------------------------------------------------------

Duke Realty Corporation

Encumbered In Service Property Listing

For the Period Ending 9/30/11

 

Project Name

  

City

   State  

Allstate (10/01/2016)

     

Four-Forty Business Center II

  

Nashville

    

TN    

     

 

  

 

 

 

Total Wholly Owned Allstate

  

# of Projects -

     1      

 

  

 

 

 

CBRE (01/01/2013)

     

Atlantic Business Center 1

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned CBRE

  

# of Projects -

     1      

 

  

 

 

 

TIAA (10/01/2013)

     

Atlantic Business Center 3

  

Pompano Beach

    

FL

  

Atlantic Business Center 7A

  

Pompano Beach

    

FL

  

Atlantic Business Center 7B

  

Pompano Beach

    

FL

  

Atlantic Business Center 2

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

     4      

 

  

 

 

 

TIAA (10/01/2013)

     

Atlantic Business Center 4A

  

Pompano Beach

    

FL

  

Atlantic Business Center 5A

  

Pompano Beach

    

FL

  

Atlantic Business Center 5B

  

Pompano Beach

    

FL

  

Atlantic Business Center 6A

  

Pompano Beach

    

FL

  

Atlantic Business Center 6B

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

     5      

 

  

 

 

 

TIAA (5/1/2015)

     

Atlantic Business Center 4B

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

     1      

 

  

 

 

 

TIAA (7/1/2015)

     

Atlantic Business Center 9

  

Pompano Beach

    

FL

  

Atlantic Business Center 8

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

     2      

 

  

 

 

 

CMBS-6650 Sugarloaf (5/11/15)

     

6650 Sugarloaf Parkway

  

Duluth

    

GA

     

 

  

 

 

 

Total Wholly Owned CMBS-6650 Sugarloaf

  

# of Projects -

     1      

 

  

 

 

 

Berkadia Commercial Mortgage (6/10/12)

     

Copans Business Park 1

  

Pompano Beach

    

FL

  

Copans Business Park 2

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned Berkadia Commercial Mortgage

  

# of Projects -

     2      

 

  

 

 

 

AXA Equitable (11/10/15)

     

Crossroads Business Park 1

  

Plantation

    

FL

     

 

  

 

 

 

Total Wholly Owned AXA Equitable

  

# of Projects -

     1      

 

  

 

 

 

Bank of America (8/1/17)

     

Crossroads Business Park 2

  

Plantation

    

FL

  

Crossroads Business Park 3

  

Plantation

    

FL

     

 

  

 

 

 

Total Wholly Owned Bank of America

  

# of Projects -

     2      

 

  

 

 

 

Bank of America (4/1/13)

     

Crossroads Business Park 4

  

Plantation

    

FL

     

 

  

 

 

 

Total Wholly Owned Bank of America

  

# of Projects -

     1      

 

  

 

 

 

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Encumbered In Service Property Listing

For the Period Ending 9/30/11

 

Project Name

  

City

   State  

TIAA (10/01/2013)

     

Gateway Center 7

  

Boynton Beach

    

FL    

  

Gateway Center 6

  

Boynton Beach

    

FL

  

Gateway Center 5

  

Boynton Beach

    

FL

  

Gateway Center 1

  

Boynton Beach

    

FL

  

Gateway Center 4

  

Boynton Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

     5      

 

  

 

 

 

TIAA (10/01/2013)

     

Gateway Center 2

  

Boynton Beach

    

FL

  

Gateway Center 3

  

Boynton Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

     2      

 

  

 

 

 

TIAA (5/1/2015)

     

Gateway Center 8

  

Boynton Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

     1      

 

  

 

 

 

Frost Bank (04/20/2012)

     

Baylor Ortho Hosp-Arlington

  

Arlington

    

TX

     

 

  

 

 

 

Total Wholly Owned Frost Bank

  

# of Projects -

     1      

 

  

 

 

 

Northwestern Mutual (10/1/12)

     

World Park Bldg 30

  

Cincinnati

    

OH

  

World Park Building 29

  

Cincinnati

    

OH

  

World Park Bldg 17

  

Cincinnati

    

OH

  

Hillsdale Technecenter 1

  

Indianapolis

    

IN

  

Hillsdale Technecenter 2

  

Indianapolis

    

IN

  

Hillsdale Technecenter 3

  

Indianapolis

    

IN

  

Lebanon Building 2

  

Lebanon

    

IN

  

Lebanon Building 1(Amer Air)

  

Lebanon

    

IN

  

Park 100 Building 48

  

Indianapolis

    

IN

  

Park 100 Building 49

  

Indianapolis

    

IN

  

Park 100 Building 50

  

Indianapolis

    

IN

  

Park 100 Building 52

  

Indianapolis

    

IN

  

Park 100 Building 53

  

Indianapolis

    

IN

  

Park 100 Building 54

  

Indianapolis

    

IN

  

Park 100 Building 56

  

Indianapolis

    

IN

  

Park 100 Building 57

  

Indianapolis

    

IN

  

Park 100 Building 58

  

Indianapolis

    

IN

  

Park 100 Building 59

  

Indianapolis

    

IN

  

Park 100 Building 60

  

Indianapolis

    

IN

  

Park 100 Building 62

  

Indianapolis

    

IN

  

Park 100 Building 67

  

Indianapolis

    

IN

  

Park 100 Building 68

  

Indianapolis

    

IN

     

 

  

 

 

 

Total Wholly Owned Northwestern Mutual

  

# of Projects -

     22      

 

  

 

 

 

CMBS-Wells Fargo (11/11/2016)

     

2775 Premiere Parkway

  

Duluth

    

GA

  

3079 Premiere Parkway

  

Duluth

    

GA

  

2855 Premiere Parkway

  

Duluth

    

GA

  

Camp Creek Bldg 1400

  

Atlanta

    

GA

  

Camp Creek Bldg 1800

  

East Point

    

GA

  

Camp Creek Bldg 2000

  

East Point

    

GA

  

Camp Creek Bldg 2400

  

East Point

    

GA

  

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Encumbered In Service Property Listing

For the Period Ending 9/30/11

 

Project Name

  

City

   State  

Camp Creek Bldg 2600

  

East Point

    

GA    

  

250 Declaration Drive

  

McDonough

    

GA

  

6655 Sugarloaf

  

Duluth

    

GA

  

2850 Premiere Parkway

  

Duluth

    

GA

  

3201 Centre Parkway

  

East Point

    

GA

  

Weyerhaeuser BTS

  

Lawrenceville

    

GA

  

3900 North Commerce

  

East Point

    

GA

  

4200 N. Commerce-Hartsfield WH

  

East Point

    

GA

  

Lebanon Building 4

  

Lebanon

    

IN

  

Lebanon Building 9

  

Lebanon

    

IN

  

Plainfield Building 1

  

Plainfield

    

IN

  

Plainfield Building 2

  

Plainfield

    

IN

  

Plainfield Building 3

  

Plainfield

    

IN

  

Lebanon Building 13

  

Lebanon

    

IN

  

Lebanon Building 12

  

Lebanon

    

IN

  

Plainfield Building 5

  

Plainfield

    

IN

  

Lebanon Building 14

  

Lebanon

    

IN

  

Plainfield Building 8

  

Plainfield

    

IN

  

198 Gulfstream

  

Savannah

    

GA

  

163 Portside Court

  

Savannah

    

GA

     

 

  

 

 

 

Total CMBS-Wells Fargo

  

# of Projects -

     27      

 

  

 

 

 

Genworth Financial (12/31/2017)

     

250 Grange Road

  

Savannah

    

GA

  

248 Grange Road

  

Savannah

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     2      

 

  

 

 

 

Genworth Financial (07/31/2012)

     

80 Coleman Blvd.

  

Savannah

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

Genworth Financial(01/31/2017)

     

318 Grange Road

  

Port Wentworth

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

Genworth Financial(05/31/2018)

     

151 Portside Court

  

Savannah

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

Genworth Financial (07/31/2025)

     

175 Portside Court

  

Savannah

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

Genworth Financial (03/31/2026)

     

246 Jimmy Deloach Parkway

  

Savannah

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

Genworth Financial (03/31/2026)

     

246 Grange Road

  

Port Wentworth

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

Genworth Financial (08/31/2026)

     

100 Ocean Link Way-Godley Rd

  

Port Wentworth

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Encumbered In Service Property Listing

For the Period Ending 9/30/11

 

Project Name

  

City

   State  

Genworth Financial (4/30/17)

     

1086 Orafold Pkwy

  

Ellabell

    

GA    

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

Genworth Financial (3/31/27)

     

200 Ocean Link Way

  

Savannah

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

Genworth Financial (3/31/27)

     

500 Expansion Blvd

  

Port Wentworth

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

Genworth Financial (8/31/17)

     

400 Expansion Blvd

  

Port Wentworth

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

Genworth Financial (8/31/17)

     

605 Expansion Blvd

  

Port Wentworth

    

GA

     

 

  

 

 

 

Total Wholly Owned Genworth Financial

  

# of Projects -

     1      

 

  

 

 

 

Great West (6/01/19)

     

405 Expansion Blvd

  

Port Wentworth

    

GA

     

 

  

 

 

 

Total Wholly Owned Great West

  

# of Projects -

     1      

 

  

 

 

 

Great West (6/01/19)

     

600 Expansion Blvd

  

Port Wentworth

    

GA

     

 

  

 

 

 

Total Wholly Owned Great West

  

# of Projects -

     1      

 

  

 

 

 

Jackson National (1/1/2012)

     

Enterprise Industrial Center

  

Mendota Heights

    

MN

     

 

  

 

 

 

Total Wholly Owned Jackson National

  

# of Projects -

     1      

 

  

 

 

 

Jackson National (1/1/2012)

     

Hampshire Dist Center North

  

Bloomington

    

MN

  

Hampshire Dist Center South

  

Bloomington

    

MN

     

 

  

 

 

 

Total Wholly Owned Jackson National

  

# of Projects -

     2      

 

  

 

 

 

Jackson National (2/1/2012)

     

Medicine Lake Indus. Center

  

Plymouth

    

MN

     

 

  

 

 

 

Total Wholly Owned Jackson National

  

# of Projects -

     1      

 

  

 

 

 

Kenwood Office Assoc Bonds (9/1/2025)

     

8230 Kenwood Commons

  

Cincinnati

    

OH

  

8280 Kenwood Commons

  

Cincinnati

    

OH

     

 

  

 

 

 

Total Wholly Owned Kenwood Office Assoc Bonds

  

# of Projects -

     2      

 

  

 

 

 

Legacy (5/1/2018)

     

1400 Sewells Point Road

  

Norfolk

    

VA

     

 

  

 

 

 

Total Wholly Owned Legacy

  

# of Projects -

     1      

 

  

 

 

 

Metlife (11/01/2013)

     

194 Gulfstream

  

Savannah

    

GA

     

 

  

 

 

 

Total Wholly Owned Metlife

  

# of Projects -

     1      

 

  

 

 

 

Metlife (01/01/2015)

     

190 Gulfstream

  

Savannah

    

GA

     

 

  

 

 

 

Total Wholly Owned Metlife

  

# of Projects -

     1      

 

  

 

 

 

 

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Encumbered In Service Property Listing

For the Period Ending 9/30/11

 

Project Name

  

City

   State  

Metlife (1/1/2017)

     

Cornerstone Business Center

  

Hopkins

    

MN    

     

 

  

 

 

 

Total Wholly Owned Metlife

  

# of Projects -

         1      

 

  

 

 

 

CMBS-Morehead (5/8/2014)

     

Morehead Medical Plaza I

  

Charlotte

    

NC

     

 

  

 

 

 

Total Wholly Owned CMBS-Morehead

  

# of Projects -

         1      

 

  

 

 

 

CMBS-Sumner Baytown (3/1/2016)

     

Cedar Crossing

  

Baytown

    

TX

  

Sumner Transit

  

Sumner

    

WA

     

 

  

 

 

 

Total Wholly Owned CMBS-Sumner Baytown

  

# of Projects -

         2      

 

  

 

 

 

Nationwide Life Insurance (8/20/2012)

     

3000 Perimeter Park Dr (Met 1)

  

Morrisville

    

NC

  

2900 Perimeter Park Dr (Met 2)

  

Morrisville

    

NC

  

2800 Perimeter Park Dr (Met 3)

  

Morrisville

    

NC

     

 

  

 

 

 

Total Wholly Owned Nationwide Life Insurance

  

# of Projects -

         3      

 

  

 

 

 

TIAA (7/1/2015)

     

Copans Business Park 3

  

Pompano Beach

    

FL

  

Copans Business Park 4

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

         2      

 

  

 

 

 

TIAA (5/1/2015)

     

Park Central Business Park 7

  

Pompano Beach

    

FL

  

Park Central Business Park 2

  

Pompano Beach

    

FL

  

Park Central Business Park 3

  

Pompano Beach

    

FL

  

Park Central Business Park 4

  

Pompano Beach

    

FL

  

Park Central Business Park 5

  

Pompano Beach

    

FL

  

Park Central Business Park 6

  

Pompano Beach

    

FL

  

Park Central Business Park 1

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned TIA

  

# of Projects -

         7      

 

  

 

 

 

AXA Equitable (11/10/15)

     

Park Central Business Park 14

  

Pompano Beach

    

FL

  

Park Central Business Park 15

  

Pompano Beach

    

FL

  

Park Central Business Park 33

  

Pompano Beach

    

FL

  

Park Central Business Park 8-9

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned AXA Equitable

  

# of Projects -

         4      

 

  

 

 

 

TIAA (5/1/2015)

     

Park Central Business Park 10

  

Pompano Beach

    

FL

  

Park Central Business Park 11

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

         2      

 

  

 

 

 

Prudential (1/15/2021)

     

1717 Busse Road, Elk Grove IL

  

Elk Grove Village

    

IL

     

 

  

 

 

 

Total Wholly Owned Prudential

  

# of Projects -

         1      

 

  

 

 

 

TIAA (5/1/2015)

     

Sample 95 Business Park 1

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned TIAA

  

# of Projects -

         1      

 

  

 

 

 

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Encumbered In Service Property Listing

For the Period Ending 9/30/11

 

Project Name

  

City

   State  

Prudential (7/5/2017)

     

Sample 95 Business Park 2

  

Pompano Beach

    

FL    

  

Park Central Business Park 12

  

Pompano Beach

    

FL

  

Sample 95 Business Park 3

  

Pompano Beach

    

FL

     

 

  

 

 

 

Total Wholly Owned Prudential

  

# of Projects -

         3      

 

  

 

 

 

Triangle Bonds (9/1/2014)

     

Triangle Office Park

  

Cincinnati

    

OH

     

 

  

 

 

 

Total Wholly Owned Triangle Bonds

  

# of Projects -

         1      

 

  

 

 

 

Unum (04/01/2019)

     

Howard 220

  

Niles

    

IL

  

2275 Cabot Drive

  

Lisle

    

IL

  

One West

  

Indianapolis

    

IN

  

Trapp Road Commerce Center I

  

Eagan

    

MN

  

Trapp Road Commerce Center II

  

Eagan

    

MN

  

Airpark East-800 Commerce Dr.

  

Nashville

    

TN

  

Brentwood South Bus Ctr VI

  

Franklin

    

TN

     

 

  

 

 

 

Total Unum

  

# of Projects -

         7      

 

  

 

 

 

AXA Equitable (11/10/15)

     

Westport Business Park 1

  

Davie

    

FL

  

Westport Business Park 2

  

Davie

    

FL

  

Westport Business Park 3

  

Davie

    

FL

     

 

  

 

 

 

Total AXA Equitable

  

# of Projects -

         3      

 

  

 

 

 

Total Wholly Owned Encumbered

  

# of Projects -

         173      

 

  

 

 

 

 



--------------------------------------------------------------------------------

DUKE REALTY

DEBT SUMMARY

September 30, 2011

 

LENDER

   MATURITY
DATE      PRINCIPAL
BALANCE
9/30/2011  

SECURED DEBT

     

Jackson National Life Insurance III

     1/1/12         106,700   

Jackson National Life Insurance IV

     1/1/12         245,409   

Jackson National Life Insurance V

     2/1/12         226,022   

Frost Bank

     4/20/12         16,076,253   

Berkadia Commercial Mortgage

     6/10/12         6,972,702   

Genworth Financial

     7/31/12         1,358,086   

Nationwide Life Insurance

     8/20/12         384,988   

Northwestern Mutual

     10/1/12         87,561,827   

CBRE

     1/1/13         6,441,451   

Bank of America

     4/1/13         10,087,740   

Allianz

     6/15/13         4,173,545   

TIAA

     10/1/13         19,152,846   

TIAA

     10/1/13         22,468,293   

TIAA

     10/1/13         18,257,209   

TIAA

     10/1/13         8,458,242   

TIAA

     10/1/13         9,098,948   

TIAA

     10/1/13         3,881,045   

Metlife

     11/1/13         384,593   

CMBS - Morehead

     5/8/14         32,900,000   

Triangle Bonds

     9/1/14         1,745,000   

Aegon

     11/1/14         12,877,394   

Aegon

     11/1/14         12,255,726   

Metlife

     1/1/15         1,087,333   

TIAA

     5/1/15         17,175,101   

TIAA

     5/1/15         9,795,175   

TIAA

     5/1/15         7,245,746   

TIAA

     5/1/15         4,562,136.05   

TIAA

     5/1/15         10,063,535   

CMBS - 6650 Sugarloaf

     5/11/15         5,434,648   

TIAA

     7/1/15         7,779,535   

TIAA

     7/1/15         8,598,433   

AXA Equitable

     11/10/15         16,630,599   

AXA Equitable

     11/10/15         11,177,596   

AXA Equitable

     11/10/15         9,454,207   

CMBS - Sumner Baytown

     3/1/16         27,885,984   

Allstate

     10/1/16         2,787,448   

CMBS - Wells Fargo

     11/11/16         318,976,000   

Metlife

     1/1/17         3,078,270   

Genworth Financial

     1/31/17         1,802,275   

Genworth Financial

     4/30/17         10,420,101   

Prudential

     7/5/17         27,000,000   

Bank of America

     8/1/17         30,800,000   

Genworth Financial

     8/31/17         5,828,557   

Genworth Financial

     8/31/17         9,896,231   

Wells Fargo

     11/11/17         5,700,000   

Wells Fargo

     11/11/17         6,000,000   

Genworth Financial

     12/31/17         4,623,107   

Legacy

     5/1/18         2,173,253   

Genworth Financial

     5/31/18         2,694,525   



--------------------------------------------------------------------------------

DUKE REALTY

DEBT SUMMARY

September 30, 2011

 

LENDER

   MATURITY
DATE      PRINCIPAL
BALANCE
9/30/2011  

Allianz

     3/10/19         113,000,000   

Allianz

     3/10/19         114,000,000   

Unum

     4/1/19         41,558,733   

Great West

     6/1/19         2,114,831   

Great West

     6/1/19         6,056,106   

Prudential

     1/5/21         13,867,913   

Genworth Financial

     7/31/25         11,917,671   

Kenwood Office Associates

     9/1/25         4,300,000   

Genworth Financial

     3/31/26         3,280,322   

Genworth Financial

     3/31/26         5,398,043   

Genworth Financial

     8/31/26         9,722,832   

Genworth Financial

     3/31/27         6,556,750   

Genworth Financial

     3/31/27         4,152,608         

 

 

 

Total Secured Debt

        1,179,709,620         

 

 

 

UNSECURED DEBT

     

Senior Exchangeable Unsecured Notes

     12/1/11         167,643,000   

Wells Fargo - BD Center Pointe

     7/27/12         21,000,000   

Senior Unsecured Notes

     8/15/12         150,000,000   

Medium Term Notes

     10/1/12         50,000,000   

Senior Unsecured Notes

     5/15/13         150,000,000   

Senior Unsecured Notes

     5/15/13         275,000,000   

Senior Unsecured Notes

     8/15/14         250,000,000   

Senior Unsecured Notes

     2/15/15         250,000,000   

Senior Unsecured Notes

     3/1/16         150,000,000   

Senior Unsecured Notes

     2/15/17         450,000,000   

Senior Unsecured Notes

     1/15/18         300,000,000   

Senior Unsecured Notes

     8/15/19         250,000,000   

Senior Unsecured Notes

     3/15/20         250,000,000   

Allegiance

     6/5/20         20,506,846   

Medium Term Notes

     6/15/28         50,000,000         

 

 

 

Total Unsecured Debt

        2,784,149,846         

 

 

 

UNSECURED LINE OF CREDIT

     

Unsecured LOC ($850m)

     2/28/13         284,000,000   

Wells Fargo - BD Center Pointe

     7/27/12         20,293,369         

 

 

 

Total Unsecured LOC

        304,293,369         

 

 

 

Total Duke Realty Corporation

        4,268,152,835         

 

 

 

 



--------------------------------------------------------------------------------

DUKE REALTY

Joint Venture Debt Summary

September 30, 2011

 

JOINT VENTURE

   MATURITY
DATE      JV
BALANCE
9/30/11  

Browning/Duke Construction - B of A

     11/11         11,242,789   

Browning/Duke Land - B of A

     11/11         26,786,336   

Linden - HSBC

     3/12         50,906,250   

Park Creek - SWIB

     5/12         23,700,000   

Duke/Kane LLC - SunTrust

     3/13         49,744,488   

Cincinnati Dev Group - Star Bank

     6/13         538,536   

AD West End LLC Land - Regions

     9/13         14,400,000   

AD West End LLC Construction - Regions

     9/13         85,000,000   

BD Mary Shiels - BBVA Compass

     11/14         14,638,956   

3630 Peachtree (ST Office) - B of A

     7/15         85,303,375         

 

 

 

Total

      $ 362,260,730         

 

 

 

Duke/Hulfish J.V.

     

Duke/Hulfish - 40/86

     10/13         99,200,000   

Duke/Hulfish - 40/86

     1/14         50,800,000   

Duke/Hulfish - MetLife

     12/15         90,842,943   

Duke/Princeton Point West - Wells Fargo

     12/16         11,772,900   

Duke/Princeton Parkcenter - Wells Fargo

     6/18         24,622,000   

Duke/Princeton McAuley - Principal

     9/18         14,000,000   

Duke/Princeton Easton III - Wells Fargo

     2/19         6,884,500   

Duke/Princeton - Woodmen

     9/21         14,425,000   

Duke/Princeton Sam Houston - Principal

     9/21         11,000,000   

Duke/Princeton - John Hancock

     10/21         156,250,000         

 

 

 

Total Duke/Hulfish

      $ 479,797,343         

 

 

 

Eaton Vance Fund

     

Liberty II - Prudential

     8/14       $ 23,724,731   

4805 Stonecroft - State Farm

     12/15         7,115,467   

4803 Stonecroft - Mony Life

     3/16         12,797,565   

Liberty III - Mony Life

     6/16         29,111,398   

Quantico Buildings LLC - Capmark

     3/17         131,250,000   

Lafayette Buildings LLC - Midland

     3/17         203,250,000   

Mark Center 1801/1901 - NWML

     12/19         15,967,025   

Mark Center 2001 - Guardian Life

     1/20         35,517,021   

Liberty I - Capmark

     11/23         7,815,571         

 

 

 

Total Eaton Vance Fund

      $ 466,548,779         

 

 

 

Dugan Texas

     

Dugan Texas - ING

     1/14       $ 17,439,421         

 

 

 

TOTAL JOINT VENTURE DEBT

      $ 1,326,046,272         

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3

UNENCUMBERED ASSETS

(See Section 6.20)

Duke Realty Corporation

Unencumbered In Service Property Listing

September 30, 2011

 

Name

  

City

  

State

  

Legal Ownership

Goodyear One

  

Goodyear

  

AZ

  

DRLP

Riverside Business Center

  

Phoenix

  

AZ

  

DRLP

Century Distribution Center

  

Lynwood

  

CA

  

DRLP

Celebration Business Center II

  

Celebration

  

FL

  

DRLP

Celebration Business Center I

  

Celebration

  

FL

  

DRLP

Celebration Office Center I

  

Celebration

  

FL

  

DRLP

Celebration Office Center II

  

Celebration

  

FL

  

DRLP

Park 27 Distribution Center I

  

Davenport

  

FL

  

DRLP

Park 27 Distribution Center II

  

Davenport

  

FL

  

DRLP

Northpoint IV

  

Lake Mary

  

FL

  

DRLP

Northpoint II

  

Lake Mary

  

FL

  

DRLP

Northpoint I

  

Lake Mary

  

FL

  

DRLP

Parksouth Distribution Ctr. B

  

Orlando

  

FL

  

DRLP

Parksouth Distribution Ctr. F

  

Orlando

  

FL

  

Duke Secured Financing 2009 -1Pac, LLC

Parksouth Distribution Ctr. D

  

Orlando

  

FL

  

DRLP

Parksouth Distribution Ctr. A

  

Orlando

  

FL

  

DRLP

Parksouth Distribution Ctr. E

  

Orlando

  

FL

  

Duke Secured Financing 2009 -1Pac, LLC

Parksouth Distribution Ctr. H

  

Orlando

  

FL

  

Duke Secured Financing 2009 -1Pac, LLC

Parksouth Distribution Ctr. C

  

Orlando

  

FL

  

DRLP

Southcenter I-Brede/Allied BTS

  

Orlando

  

FL

  

DRLP

Parksouth-Benjamin Moore BTS

  

Orlando

  

FL

  

DRLP

Crossroads VII

  

Orlando

  

FL

  

DRLP

Crossroads VIII

  

Orlando

  

FL

  

DRLP

Pembroke Gardens

  

Pembroke Pines

  

FL

  

AD Pembroke Gardens LLC

Royal Palm I

  

Plantation

  

FL

  

DRLP

Royal Palm II

  

Plantation

  

FL

  

DRLP

Pompano Commerce Ctr I

  

Pompano Beach

  

FL

  

Duke-27 Avenue, LLC

Pompano Commerce Ctr III

  

Pompano Beach

  

FL

  

Duke-27 Avenue, LLC

Sample 95 Business Park 4

  

Pompano Beach

  

FL

  

DUKE SAMPLE 4, LLC

Sawgrass - Building B

  

Sunrise

  

FL

  

DRLP

Sawgrass - Building A

  

Sunrise

  

FL

  

DRLP

Sawgrass Pointe I

  

Sunrise

  

FL

  

DRLP

Sawgrass Pointe II

  

Sunrise

  

FL

  

DRLP

Fairfield Distribution Ctr I

  

Tampa

  

FL

  

DRLP

Fairfield Distribution Ctr II

  

Tampa

  

FL

  

DRLP

Fairfield Distribution Ctr III

  

Tampa

  

FL

  

DRLP

Fairfield Distribution Ctr IV

  

Tampa

  

FL

  

DRLP

Fairfield Distribution Ctr V

  

Tampa

  

FL

  

DRLP

Fairfield Distribution Ctr VI

  

Tampa

  

FL

  

DRLP

Fairfield Distribution Ctr VII

  

Tampa

  

FL

  

DRLP

Fairfield Distrib. Ctr. VIII

  

Tampa

  

FL

  

DRLP

Eagle Creek Business Ctr. II

  

Tampa

  

FL

  

DRLP

Eagle Creek Business Ctr. III

  

Tampa

  

FL

  

DRLP

Eagle Creek Business Ctr. I

  

Tampa

  

FL

  

DRLP

Highland Oaks I

  

Tampa

  

FL

  

Duke Secured Financing 2009 -1Pac, LLC

Highland Oaks II

  

Tampa

  

FL

  

Duke Secured Financing 2009 -1Pac, LLC

Highland Oaks V

  

Tampa

  

FL

  

Duke Secured Financing 2009 -1Pac, LLC

Highland Oaks III

  

Tampa

  

FL

  

Duke Secured Financing 2009 -1Pac, LLC

Highland Oaks IV

  

Tampa

  

FL

  

DRLP

Crossroads Marketplace

  

Titusville

  

FL

  

DRLP

Park of Commerce 1

  

West Palm Beach

  

FL

  

DUKE PPC 1,2,3, LLC

Park of Commerce 3

  

West Palm Beach

  

FL

  

DUKE PPC 1,2,3, LLC

1320 Ridgeland Parkway

  

Alpharetta

  

GA

  

DRLP

1345 Ridgeland Parkway

  

Alpharetta

  

GA

  

DRLP

1335 Ridgeland Parkway

  

Alpharetta

  

GA

  

DRLP

Radiant I

  

Alpharetta

  

GA

  

DRLP

Northwinds VII

  

Alpharetta

  

GA

  

DRLP

Radiant II

  

Alpharetta

  

GA

  

DRLP

800 North Point Parkway

  

Alpharetta

  

GA

  

DRLP

900 North Point Parkway

  

Alpharetta

  

GA

  

DRLP

Northwinds I

  

Alpharetta

  

GA

  

DRLP

Northwinds II

  

Alpharetta

  

GA

  

DRLP

Northwinds Restaurant

  

Alpharetta

  

GA

  

DRLP

Northwinds V

  

Alpharetta

  

GA

  

DRLP

Northwinds VI

  

Alpharetta

  

GA

  

DRLP

Northwinds Village

  

Alpharetta

  

GA

  

DRLP

1190 West Druid Hills Drive

  

Atlanta

  

GA

  

DRLP

Braselton II

  

Braselton

  

GA

  

DRLP

1350 Braselton Parkway

  

Braselton

  

GA

  

DRLP

2450 Meadowbrook Parkway

  

Duluth

  

GA

  

Dugan Financing, LLC

2500 Meadowbrook Parkway

  

Duluth

  

GA

  

Dugan Financing, LLC

2625 Pinemeadow Court

  

Duluth

  

GA

  

Dugan Financing, LLC

 

Schedule 3



--------------------------------------------------------------------------------

Duke Realty Corporation

Unencumbered In Service Property Listing

September 30, 2011

 

Name

  

City

  

State

  

Legal Ownership

2660 Pinemeadow Court

  

Duluth

  

GA

  

Dugan Financing, LLC

2450 Satellite Boulevard

  

Duluth

  

GA

  

Dugan Financing, LLC

Sugarloaf Office I

  

Duluth

  

GA

  

DRLP

3885 Crestwood Parkway

  

Duluth

  

GA

  

DRLP

3805 Crestwood Parkway

  

Duluth

  

GA

  

DRLP

Sugarloaf Office IV

  

Duluth

  

GA

  

DRLP

Hampton Green Office I

  

Duluth

  

GA

  

DRLP

Sugarloaf Office V

  

Duluth

  

GA

  

DRLP

Sugarloaf Office II (3039)

  

Duluth

  

GA

  

DRLP

Sugarloaf Office III (2810)

  

Duluth

  

GA

  

DRLP

Sugarloaf VI

  

Duluth

  

GA

  

DRLP

Sugarloaf VII

  

Duluth

  

GA

  

DRLP

Camp Creek Building 1200

  

East Point

  

GA

  

DRLP

3909 North Commerce

  

East Point

  

GA

  

DRLP

Camp Creek Building 1000

  

East Point

  

GA

  

DRLP

3000 Centre Parkway

  

East Point

  

GA

  

DRLP

1500 Centre Parkway

  

East Point

  

GA

  

DRLP

1100 Centre Parkway

  

East Point

  

GA

  

DRLP

4800 N. Commerce Dr. (Site Q)

  

East Point

  

GA

  

DRLP

Huntcrest I

  

Lawrenceville

  

GA

  

DRLP

Huntcrest II

  

Lawrenceville

  

GA

  

DRLP

Huntcrest III

  

Lawrenceville

  

GA

  

DRLP

Huntcrest IV

  

Lawrenceville

  

GA

  

DRLP

120 Declaration Drive

  

McDonough

  

GA

  

DRLP

602 Expansion Blvd

  

Port Wentworth

  

GA

  

DRLP

Center Pointe I and II

  

Sandy Springs

  

GA

  

BD Center Pointe, LLC

2509 Dean Forest Rd - Westport

  

Savannah

  

GA

  

DRLP

150 Portside Court

  

Savannah

  

GA

  

Duke Savannah, LLC

235 Jimmy Deloach Parkway

  

Savannah

  

GA

  

Duke Savannah, LLC

239 Jimmy Deloach Parkway

  

Savannah

  

GA

  

Duke Savannah, LLC

New Hampton Place

  

Snellville

  

GA

  

Bremner Duke Eastside Development, LLC

90 Horizon Drive

  

Suwanee

  

GA

  

Dugan Financing, LLC

225 Horizon Drive

  

Suwanee

  

GA

  

Dugan Financing, LLC

250 Horizon Drive

  

Suwanee

  

GA

  

Dugan Financing, LLC

70 Crestridge Drive

  

Suwanee

  

GA

  

Dugan Financing, LLC

2780 Horizon Ridge

  

Suwanee

  

GA

  

Dugan Financing, LLC

2800 Vista Ridge Drive

  

Suwanee

  

GA

  

Dugan Financing, LLC

25 Crestridge Drive

  

Suwanee

  

GA

  

Dugan Financing, LLC

1000 Northbrook Parkway

  

Suwanee

  

GA

  

Dugan Financing, LLC

Genera Corp. BTS

  

Suwanee

  

GA

  

Dugan Realty, LLC

Atrium II

  

Arlington Heights

  

IL

  

DRLP

Butterfield 550

  

Aurora

  

IL

  

DRLP

525 North Enterprise Street

  

Aurora

  

IL

  

DRLP

615 North Enterprise Street

  

Aurora

  

IL

  

DRLP

3737 East Exchange

  

Aurora

  

IL

  

DRLP

444 North Commerce Street

  

Aurora

  

IL

  

DRLP

535 Exchange

  

Aurora

  

IL

  

DRLP

Meridian Office Service Center

  

Aurora

  

IL

  

DRLP

Dawes Transportation

  

Bolingbrook

  

IL

  

DRLP

Crossroads 1

  

Bolingbrook

  

IL

  

Dugan Realty, LLC

Crossroads 3

  

Bolingbrook

  

IL

  

Dugan Realty, LLC

Carol Stream III

  

Carol Stream

  

IL

  

Dugan Realty, LLC

Carol Stream I

  

Carol Stream

  

IL

  

Dugan Realty, LLC

250 Kehoe Blvd, Carol Stream

  

Carol Stream

  

IL

  

DRLP

2180 South Wolf Road

  

Des Plaines

  

IL

  

DRLP

Executive Towers I

  

Downers Grove

  

IL

  

DRLP

Executive Towers II

  

Downers Grove

  

IL

  

DRLP

Executive Towers III

  

Downers Grove

  

IL

  

DRLP

O’Hare Distribution Ctr

  

Franklin Park

  

IL

  

DRLP

Melrose Business Center

  

Melrose Park

  

IL

  

Dugan Realty, LLC

1835 Jefferson

  

Naperville

  

IL

  

DRLP

175 Ambassador Drive

  

Naperville

  

IL

  

Dugan Realty, LLC

2000 York Road

  

Oak Brook

  

IL

  

Duke York Road, LLC

Edward Plainfield MOB I

  

Plainfield

  

IL

  

DRLP

Crossroads 2

  

Romeoville

  

IL

  

Dugan Realty, LLC

Crossroads 5

  

Romeoville

  

IL

  

Dugan Realty, LLC

O’Hare International Ctr I

  

Rosemont

  

IL

  

OIC Midwest, LLC

O’Hare International Ctr II

  

Rosemont

  

IL

  

OIC Midwest, LLC

Oakmont Tech Center

  

Westmont

  

IL

  

DRLP

Ortho Indy West-MOB

  

Brownsburg

  

IN

  

DRLP

Ortho Indy West-Surgery Center

  

Brownsburg

  

IN

  

DRLP

Hamilton Crossing I

  

Carmel

  

IN

  

DRLP

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Unencumbered In Service Property Listing

September 30, 2011

 

Name

  

City

  

State

  

Legal Ownership

Hamilton Crossing II

  

Carmel

  

IN

  

DRLP

Hamilton Crossing IV

  

Carmel

  

IN

  

DRLP

Hamilton Crossing III

  

Carmel

  

IN

  

DRLP

Hamilton Crossing VI

  

Carmel

  

IN

  

DRLP

St. Mary’s Heart Institute

  

Evansville

  

IN

  

DRLP

St. Vincent Northeast ED

  

Fishers

  

IN

  

DRLP

St. Vincent Northeast MOB

  

Fishers

  

IN

  

DRLP

St. Vincent Northeast OPC

  

Fishers

  

IN

  

DRLP

Exit 5 Building 1

  

Fishers

  

IN

  

DRLP

Exit 5 Building 2

  

Fishers

  

IN

  

DRLP

Parkview Ambulatory - Imaging

  

Ft. Wayne

  

IN

  

POB of Ft. Wayne, LLC

Parkview Ambulatory Svcs - MOB

  

Ft. Wayne

  

IN

  

POB of Ft. Wayne, LLC

Parkview Ambulatory - Oncology

  

Ft. Wayne

  

IN

  

POB of Ft. Wayne, LLC

Parkview Ambulatory-Outpatient

  

Ft. Wayne

  

IN

  

POB of Ft. Wayne, LLC

8071 Township Line Road

  

Indianapolis

  

IN

  

DRLP

St. Francis US31 &Southport Rd

  

Indianapolis

  

IN

  

DCLP

Franklin Township POB

  

Indianapolis

  

IN

  

DCLP

Park 100 Building 109

  

Indianapolis

  

IN

  

DRLP

Park 100 Building 122

  

Indianapolis

  

IN

  

DRLP

Hillsdale Technecenter 6

  

Indianapolis

  

IN

  

DRLP

Hillsdale Technecenter 5

  

Indianapolis

  

IN

  

DRLP

Hillsdale Technecenter 4

  

Indianapolis

  

IN

  

DRLP

Park 100 Building 98

  

Indianapolis

  

IN

  

DRLP

Park 100 Building 96

  

Indianapolis

  

IN

  

DRLP

Franklin Road Business Center

  

Indianapolis

  

IN

  

DRLP

6061 Guion Rd

  

Indianapolis

  

IN

  

DRLP

Park 100 Building 100

  

Indianapolis

  

IN

  

DRLP

Park 100 Building 127

  

Indianapolis

  

IN

  

DRLP

Park Fletcher Building 33

  

Indianapolis

  

IN

  

Dugan-SSP Realty, L.L.C.

Park Fletcher Building 34

  

Indianapolis

  

IN

  

Dugan-SSP Realty, L.L.C.

Park Fletcher Building 36

  

Indianapolis

  

IN

  

Dugan-SSP Realty, L.L.C.

Park Fletcher Building 35

  

Indianapolis

  

IN

  

Dugan-SSP Realty, L.L.C.

Park Fletcher Building 37

  

Indianapolis

  

IN

  

Dugan-SSP Realty, L.L.C.

Park Fletcher Building 39

  

Indianapolis

  

IN

  

Dugan-SSP Realty, L.L.C.

Park Fletcher Building 38

  

Indianapolis

  

IN

  

Dugan-SSP Realty, L.L.C.

Park Fletcher Building 40

  

Indianapolis

  

IN

  

Dugan-SSP Realty, L.L.C.

Park Fletcher Building 42

  

Indianapolis

  

IN

  

Dugan-SSP Realty, L.L.C.

Park Fletcher Building 41

  

Indianapolis

  

IN

  

Dugan-SSP Realty, L.L.C.

Park 100 Bldg 31

  

Indianapolis

  

IN

  

DRLP

Park 465

  

Indianapolis

  

IN

  

DRLP

Park 100 Building 141

  

Indianapolis

  

IN

  

DRLP

Georgetown Rd. Bldg 1

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Georgetown Rd. Bldg 2

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Georgetown Rd. Bldg 3

  

Indianapolis

  

IN

  

Dugan Financing, LLC

North Airport Park Bldg 2

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 112

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 128

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 129

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 131

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 133

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 39

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 63

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 64

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 66

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 79

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 80

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 83

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 84

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 87

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 97

  

Indianapolis

  

IN

  

Dugan Financing, LLC

3200 North Elizabeth

  

Indianapolis

  

IN

  

Dugan Realty, LLC

Park 100 Building 116

  

Indianapolis

  

IN

  

DRLP

Park 100 Building 118

  

Indianapolis

  

IN

  

DRLP

River Road Building II

  

Indianapolis

  

IN

  

DRLP

One Parkwood Crossing

  

Indianapolis

  

IN

  

DRLP

Three Parkwood Crossing

  

Indianapolis

  

IN

  

DRLP

River Road Building I

  

Indianapolis

  

IN

  

DRLP

Woodland Corporate Park I

  

Indianapolis

  

IN

  

DRLP

Four Parkwood Crossing

  

Indianapolis

  

IN

  

DRLP

Woodland Corporate Park II

  

Indianapolis

  

IN

  

DRLP

Five Parkwood Crossing

  

Indianapolis

  

IN

  

DRLP

Woodland Corporate Park III

  

Indianapolis

  

IN

  

DRLP

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Unencumbered In Service Property Listing

September 30, 2011

 

Name

  

City

  

State

  

Legal Ownership

Six Parkwood Crossing

  

Indianapolis

  

IN

  

DRLP

Park 100 Building 124

  

Indianapolis

  

IN

  

DRLP

Woodland Corporate Park V

  

Indianapolis

  

IN

  

DRLP

Eight Parkwood Crossing

  

Indianapolis

  

IN

  

DRLP

Park 100 Building 102

  

Indianapolis

  

IN

  

DRLP

Nine Parkwood Crossing

  

Indianapolis

  

IN

  

DRLP

Park 100 Building 110

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Park 100 Building 111

  

Indianapolis

  

IN

  

Dugan Financing, LLC

Woodland Corporate Park VI

  

Indianapolis

  

IN

  

DRLP

Seven Parkwood Crossing-W/O

  

Indianapolis

  

IN

  

Duke/Hawk, LLC

St. Elizabeth 3920 Building A

  

Lafayette

  

IN

  

DCLP

St. Elizabeth 3900 Building B

  

Lafayette

  

IN

  

DCLP

Lebanon Building 6

  

Lebanon

  

IN

  

Dugan Financing, LLC

SJRMC Edison Lakes MOB

  

Mishawaka

  

IN

  

DRLP

Marketplace at Anson

  

Zionsville

  

IN

  

DCLP

Empire Commerce Center

  

Florence

  

KY

  

Dugan Realty, LLC

7910 Kentucky Drive

  

Florence

  

KY

  

Dugan Realty, LLC

7920 Kentucky Drive

  

Florence

  

KY

  

Dugan Realty, LLC

Southpark Building 4

  

Hebron

  

KY

  

DRLP

CR Services

  

Hebron

  

KY

  

DRLP

Hebron Building 1

  

Hebron

  

KY

  

DRLP

Hebron Building 2

  

Hebron

  

KY

  

DRLP

Skyport Building 1

  

Hebron

  

KY

  

Dugan Financing, LLC

Skyport Building 2

  

Hebron

  

KY

  

Dugan Financing, LLC

Skyport Building 3

  

Hebron

  

KY

  

Dugan Financing, LLC

Skyport Building 4

  

Hebron

  

KY

  

Dugan Financing, LLC

Southpark Building 1

  

Hebron

  

KY

  

Dugan Financing, LLC

Southpark Building 3

  

Hebron

  

KY

  

Dugan Financing, LLC

Skyport Building 5

  

Hebron

  

KY

  

Dugan Realty, LLC

5901 Holabird Ave

  

Baltimore

  

MD

  

DRLP

5003 Holabird Ave

  

Baltimore

  

MD

  

DRLP

7300 Northland Drive

  

Brooklyn Park

  

MN

  

DRLP

Crosstown North Bus. Ctr. 2

  

Brooklyn Park

  

MN

  

DRLP

Crosstown North Bus. Ctr. 1

  

Brooklyn Park

  

MN

  

DRLP

Crosstown North Bus. Ctr. 4

  

Brooklyn Park

  

MN

  

DRLP

Crosstown North Bus. Ctr. 5

  

Brooklyn Park

  

MN

  

DRLP

Crosstown North Bus. Ctr. 6

  

Brooklyn Park

  

MN

  

DRLP

Crosstown North Bus. Ctr. 10

  

Brooklyn Park

  

MN

  

DRLP

Crosstown North Bus. Ctr. 12

  

Brooklyn Park

  

MN

  

DRLP

Silver Bell Commons

  

Eagan

  

MN

  

DRLP

Gateway North 1

  

Otsego

  

MN

  

DRLP

MoneyGram Tower

  

St. Louis Park

  

MN

  

DRLP

1600 Tower

  

St. Louis Park

  

MN

  

DRLP

DukePort V

  

Bridgeton

  

MO

  

Dugan Financing, LLC

DukePort VI

  

Bridgeton

  

MO

  

Dugan Financing, LLC

DukePort VII

  

Bridgeton

  

MO

  

Dugan Financing, LLC

DukePort IX

  

Bridgeton

  

MO

  

Dugan Realty, LLC

DukePort I

  

Bridgeton

  

MO

  

Dugan Realty, LLC

DukePort II

  

Bridgeton

  

MO

  

Dugan Realty, LLC

101 South Hanley

  

Clayton

  

MO

  

DRLP

Corporate Center, Earth City

  

Earth City

  

MO

  

DRLP

Corporate Trail Distribution

  

Earth City

  

MO

  

DRLP

Rider Trail

  

Earth City

  

MO

  

DRLP

3300 Pointe 70

  

Earth City

  

MO

  

DRLP

Lindbergh Distribution Center

  

Hazelwood

  

MO

  

DRLP

14000 Riverport Drive

  

Maryland Heights

  

MO

  

DRLP

Riverport Distribution

  

Maryland Heights

  

MO

  

DRLP

Riverport 1

  

Maryland Heights

  

MO

  

DRLP

Riverport 2

  

Maryland Heights

  

MO

  

DRLP

Riverport III

  

Maryland Heights

  

MO

  

DRLP

Riverport IV

  

Maryland Heights

  

MO

  

DRLP

Riverport Tower

  

Maryland Heights

  

MO

  

DRLP

13900 Riverport Drive

  

Maryland Heights

  

MO

  

DRLP

Westport Center I

  

St. Louis

  

MO

  

DRLP

Westport Center II

  

St. Louis

  

MO

  

DRLP

Westport Center III

  

St. Louis

  

MO

  

DRLP

Westport Center V

  

St. Louis

  

MO

  

DRLP

Lakeside Crossing Building III

  

St. Louis

  

MO

  

DRLP

Lakeside Crossing Building One

  

St. Louis

  

MO

  

DRLP

Lakeside Crossing Building II

  

St. Louis

  

MO

  

DRLP

Westview Place

  

St. Louis

  

MO

  

DRLP

Laumeier I

  

St. Louis

  

MO

  

DRLP

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Unencumbered In Service Property Listing

September 30, 2011

 

Name

  

City

  

State

  

Legal Ownership

Laumeier II

  

St. Louis

  

MO

  

DRLP

Westmark

  

St. Louis

  

MO

  

DRLP

540 Maryville Centre

  

St. Louis

  

MO

  

DRLP

550 Maryville Centre

  

St. Louis

  

MO

  

DRLP

635-645 Maryville Centre

  

St. Louis

  

MO

  

DRLP

655 Maryville Centre

  

St. Louis

  

MO

  

DRLP

Laumeier IV

  

St. Louis

  

MO

  

DRLP

520 Maryville Centre

  

St. Louis

  

MO

  

DRLP

Westport Place

  

St. Louis

  

MO

  

DRLP

Woodsmill Commons II (400)

  

St. Louis

  

MO

  

DRLP

Woodsmill Commons I (424)

  

St. Louis

  

MO

  

DRLP

Lakeside Crossing V

  

St. Louis

  

MO

  

DRLP

530 Maryville Centre

  

St. Louis

  

MO

  

DRLP

625 Maryville Centre

  

St. Louis

  

MO

  

DRLP

100 Regency Forest Drive

  

Cary

  

NC

  

DRLP

6501 Weston Parkway

  

Cary

  

NC

  

DRLP

200 Regency Forest Drive

  

Cary

  

NC

  

DRLP

1805 T.W. Alexander Drive

  

Durham

  

NC

  

DRLP

600 Greenfield North

  

Garner

  

NC

  

DRLP

700 Greenfield North

  

Garner

  

NC

  

DRLP

800 Greenfield North

  

Garner

  

NC

  

DRLP

900 Greenfield North

  

Garner

  

NC

  

DRLP

1 Butterball Lane

  

Garner

  

NC

  

DCLP

200 Innovation Drive

  

Morrisville

  

NC

  

DRLP

2600 Perimeter Park Dr

  

Morrisville

  

NC

  

DRLP

101 Innovation Ave(Woodlk III)

  

Morrisville

  

NC

  

DRLP

100 Innovation Avenue (Woodlk)

  

Morrisville

  

NC

  

DRLP

507 Airport Blvd

  

Morrisville

  

NC

  

DRLP

501 Innovation Ave.

  

Morrisville

  

NC

  

DRLP

2700 Perimeter Park

  

Morrisville

  

NC

  

DRLP

1000 Innovation (Woodlk 6)

  

Morrisville

  

NC

  

DRLP

1200 Innovation (Woodlk 7)

  

Morrisville

  

NC

  

DRLP

Woodlake VIII

  

Morrisville

  

NC

  

DRLP

2250 Perimeter Park

  

Morrisville

  

NC

  

DRLP

2000 Perimeter Park Drive

  

Morrisville

  

NC

  

DRLP

1800 Perimeter Park Drive

  

Morrisville

  

NC

  

DRLP

1700 Perimeter Park Drive

  

Morrisville

  

NC

  

DRLP

1600 Perimeter Park Drive

  

Morrisville

  

NC

  

DRLP

1500 Perimeter Park Drive

  

Morrisville

  

NC

  

DRLP

2400 Perimeter Park Drive

  

Morrisville

  

NC

  

DRLP

1100 Perimeter Park Drive

  

Morrisville

  

NC

  

DRLP

5150 McCrimmon Pkwy

  

Morrisville

  

NC

  

DRLP

5151 McCrimmon Pkwy

  

Morrisville

  

NC

  

DRLP

5200 East Paramount

  

Morrisville

  

NC

  

DRLP

5200 West Paramount

  

Morrisville

  

NC

  

DCLP

2450 Perimeter Park Drive

  

Morrisville

  

NC

  

DRLP

Lenovo BTS II

  

Morrisville

  

NC

  

DRLP

Perimeter One

  

Morrisville

  

NC

  

DRLP

5221 Paramount Parkway

  

Morrisville

  

NC

  

DRLP

3800 Paramount Parkway

  

Morrisville

  

NC

  

DRLP

Market at Perimeter Park-Bld A

  

Morrisville

  

NC

  

DRLP

Lenovo BTS I

  

Morrisville

  

NC

  

DRLP

Walnut Creek Business Park #1

  

Raleigh

  

NC

  

DRLP

Walnut Creek Business Park #2

  

Raleigh

  

NC

  

DRLP

Walnut Creek Business Park #3

  

Raleigh

  

NC

  

DRLP

Walnut Creek IV

  

Raleigh

  

NC

  

DRLP

Walnut Creek V

  

Raleigh

  

NC

  

DRLP

801 Jones Franklin Road

  

Raleigh

  

NC

  

DRLP

5520 Capital Center Drive

  

Raleigh

  

NC

  

DRLP

Brook Forest I

  

Raleigh

  

NC

  

DRLP

Crabtree Overlook

  

Raleigh

  

NC

  

DRLP

5540 Centerview Drive

  

Raleigh

  

NC

  

DRLP

5565 Centerview Drive

  

Raleigh

  

NC

  

DRLP

Mercy Hospital Clermont MOB

  

Batavia

  

OH

  

DCLP

Huntington Bank Building

  

Blue Ash

  

OH

  

DRLP

Lake Forest Place

  

Blue Ash

  

OH

  

DRLP

Westlake Center

  

Blue Ash

  

OH

  

DRLP

Northmark Building 1

  

Blue Ash

  

OH

  

DRLP

Adena Health Pavilion

  

Chillicothe

  

OH

  

BD Adena Development, LLC

Adena Health System OPC

  

Chillicothe

  

OH

  

BD Adena Development, LLC

World Park Bldg 8

  

Cincinnati

  

OH

  

Dugan Financing, LLC

World Park Bldg 9

  

Cincinnati

  

OH

  

Dugan Financing, LLC

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Unencumbered In Service Property Listing

September 30, 2011

 

Name

  

City

  

State

  

Legal Ownership

World Park Building 11

  

Cincinnati

  

OH

  

Dugan Financing, LLC

World Park Building 14

  

Cincinnati

  

OH

  

Dugan Financing, LLC

World Park Building 15

  

Cincinnati

  

OH

  

Dugan Financing, LLC

World Park Building 16

  

Cincinnati

  

OH

  

Dugan Financing, LLC

World Park Building 18

  

Cincinnati

  

OH

  

Dugan Financing, LLC

World Park Building 28

  

Cincinnati

  

OH

  

Dugan Financing, LLC

World Park Building 31

  

Cincinnati

  

OH

  

Dugan Financing, LLC

8790 Governors Hill

  

Cincinnati

  

OH

  

DRLP

8600/8650 Governors Hill Dr.

  

Cincinnati

  

OH

  

DRLP

311 Elm

  

Cincinnati

  

OH

  

DRLP

Remington Park Building B

  

Cincinnati

  

OH

  

DRLP

Remington Park Building A

  

Cincinnati

  

OH

  

DRLP

Blue Ash Office Center VI

  

Cincinnati

  

OH

  

DRLP

Kenwood Executive Center

  

Cincinnati

  

OH

  

DRLP

Pfeiffer Woods

  

Cincinnati

  

OH

  

DRLP

Kenwood Medical Office Bldg.

  

Cincinnati

  

OH

  

DRLP

Pfeiffer Place

  

Cincinnati

  

OH

  

DRLP

Towers of Kenwood

  

Cincinnati

  

OH

  

DRLP

Western Ridge

  

Cincinnati

  

OH

  

BD Western Ridge, LLC

Western Ridge MOB II

  

Cincinnati

  

OH

  

Duke Realty Western Ridge, LLC

Easton Way One

  

Columbus

  

OH

  

DRLP

Easton Way Two

  

Columbus

  

OH

  

DRLP

Easton Way Three

  

Columbus

  

OH

  

DRLP

4400 Easton Commons

  

Columbus

  

OH

  

DRLP

Governors Pointe 4770

  

Deerfield Township

  

OH

  

DRLP

Governors Pointe 4705

  

Deerfield Township

  

OH

  

DRLP

Governors Pointe 4605

  

Deerfield Township

  

OH

  

DRLP

Governors Pointe 4660

  

Deerfield Township

  

OH

  

DRLP

Governors Pointe 4680

  

Deerfield Township

  

OH

  

DRLP

Deerfield Crossing A

  

Deerfield Township

  

OH

  

DRLP

Deerfield Crossing B

  

Deerfield Township

  

OH

  

DRLP

Qwest

  

Dublin

  

OH

  

DRLP

5555 Parkcenter Circle

  

Dublin

  

OH

  

DRLP

4700 Lakehurst Court

  

Dublin

  

OH

  

DRLP

5500 Glendon Court

  

Dublin

  

OH

  

DRLP

5555 Glendon Court

  

Dublin

  

OH

  

DRLP

Scioto Corporate Center

  

Dublin

  

OH

  

DRLP

Parkwood Place

  

Dublin

  

OH

  

DRLP

Compmanagement

  

Dublin

  

OH

  

DRLP

Atrium II, South Tower

  

Dublin

  

OH

  

DRLP

Atrium II, North Tower

  

Dublin

  

OH

  

DRLP

Blazer I

  

Dublin

  

OH

  

DRLP

Blazer II

  

Dublin

  

OH

  

DRLP

Parkwood II

  

Dublin

  

OH

  

DRLP

Emerald III

  

Dublin

  

OH

  

DRLP

Union Centre Industrial Park 2

  

Fairfield

  

OH

  

DRLP

Thunderbird Building 1

  

Fairfield

  

OH

  

DRLP

SouthPointe Building A

  

Grove City

  

OH

  

Dugan Realty, LLC

SouthPointe Building B

  

Grove City

  

OH

  

Dugan Realty, LLC

SouthPointe Building C

  

Grove City

  

OH

  

Dugan Realty, LLC

6600 Port Road

  

Groveport

  

OH

  

DRLP

Rickenbacker 936

  

Groveport

  

OH

  

DRCS 936, LLC

Freedom Square I

  

Independence

  

OH

  

DRLP

Corporate Plaza II

  

Independence

  

OH

  

DRLP

Corporate Plaza I

  

Independence

  

OH

  

DRLP

Freedom Square II

  

Independence

  

OH

  

DRLP

Freedom Square III

  

Independence

  

OH

  

DRLP

Oak Tree Place

  

Independence

  

OH

  

DRLP

Park Center Plaza I

  

Independence

  

OH

  

DRLP

Park Center Plaza II

  

Independence

  

OH

  

DRLP

Park Center Plaza III

  

Independence

  

OH

  

DRLP

6525 West Campus Oval

  

New Albany

  

OH

  

DRLP

Great Northern Corp Center I

  

North Olmsted

  

OH

  

DRLP

Great Northern Corp Center II

  

North Olmsted

  

OH

  

DRLP

Great Northern Corp Center III

  

North Olmsted

  

OH

  

DRLP

Rock Run Center

  

Seven Hills

  

OH

  

DRLP

Rock Run North

  

Seven Hills

  

OH

  

DRLP

Mosteller Distribution Ctr. I

  

Sharonville

  

OH

  

DRLP

Mosteller Distribution Ctr. II

  

Sharonville

  

OH

  

DRLP

World Park at Union Centre 11

  

West Chester

  

OH

  

DRLP

World Park at Union Centre 10

  

West Chester

  

OH

  

DRLP

World Park at Union Centre 1

  

West Chester

  

OH

  

Dugan Financing, LLC

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Unencumbered In Service Property Listing

September 30, 2011

 

Name

  

City

  

State

  

Legal Ownership

World Park at Union Centre 2

  

West Chester

  

OH

  

Dugan Financing, LLC

World Park at Union Centre 3

  

West Chester

  

OH

  

Dugan Financing, LLC

World Park at Union Centre 4

  

West Chester

  

OH

  

Dugan Financing, LLC

World Park at Union Centre 5

  

West Chester

  

OH

  

Dugan Financing, LLC

World Park at Union Centre 6

  

West Chester

  

OH

  

Dugan Financing, LLC

World Park at Union Centre 8

  

West Chester

  

OH

  

Dugan Financing, LLC

World Park at Union Centre 9

  

West Chester

  

OH

  

Dugan Realty, LLC

World Park at Union Centre 7

  

West Chester

  

OH

  

Dugan Realty, LLC

Centre Pointe III

  

West Chester

  

OH

  

DRLP

Centre Pointe I

  

West Chester

  

OH

  

DRLP

Centre Pointe II

  

West Chester

  

OH

  

DRLP

Centre Pointe IV

  

West Chester

  

OH

  

DRLP

Centre Pointe VI

  

West Chester

  

OH

  

DRLP

Restoration Hardware BTS

  

West Jefferson

  

OH

  

DRLP

15 Commerce Parkway

  

West Jefferson

  

OH

  

DRLP

Shoppes at Montage

  

Moosic

  

PA

  

Shoppes at Montage, LLC

Brentwood South Bus Ctr III

  

Brentwood

  

TN

  

DRLP

Brentwood South Bus Ctr I

  

Brentwood

  

TN

  

DRLP

Brentwood South Bus Ctr II

  

Brentwood

  

TN

  

DRLP

Creekside Crossing I

  

Brentwood

  

TN

  

DRLP

Creekside Crossing II

  

Brentwood

  

TN

  

DRLP

Creekside Crossing III

  

Brentwood

  

TN

  

DRLP

Creekside Crossing IV

  

Brentwood

  

TN

  

DRLP

Brentwood South Bus Ctr V

  

Franklin

  

TN

  

DRLP

Brentwood South Bus Ctr IV

  

Franklin

  

TN

  

DRLP

Aspen Grove Flex Center II

  

Franklin

  

TN

  

DRLP

Aspen Grove Flex Center I

  

Franklin

  

TN

  

DRLP

Aspen Grove Business Ctr V

  

Franklin

  

TN

  

DRLP

Aspen Grove Business Ctr III

  

Franklin

  

TN

  

DRLP

Aspen Grove Business Ctr II

  

Franklin

  

TN

  

DRLP

Aspen Grove Business Ctr I

  

Franklin

  

TN

  

DRLP

Aspen Grove Flex Center III

  

Franklin

  

TN

  

DRLP

Aspen Grove Flex Center IV

  

Franklin

  

TN

  

DRLP

Aspen Grove Business Center IV

  

Franklin

  

TN

  

DRLP

Aspen Corporate Center 300

  

Franklin

  

TN

  

DRLP

Aspen Grove Office Center I

  

Franklin

  

TN

  

DRLP

Aspen Corporate Center 100

  

Franklin

  

TN

  

DRLP

Aspen Corporate Center 200

  

Franklin

  

TN

  

DRLP

Aspen Grove Office Center II

  

Franklin

  

TN

  

DRLP

Aspen Corporate Center 400

  

Franklin

  

TN

  

DRLP

Pk 840 Logistics Cnt. Bldg 653

  

Lebanon

  

TN

  

DRLP

Middle Tenn Med Ctr - MOB

  

Murfreesboro

  

TN

  

BD MTMC Murfreesboro Development, LLC

Middle Tenn Med Ctr - OPC

  

Murfreesboro

  

TN

  

BD MTMC Murfreesboro Development, LLC

Four-Forty Business Center IV

  

Nashville

  

TN

  

DRLP

Nashville Business Center I

  

Nashville

  

TN

  

DRLP

Four-Forty Business Center V

  

Nashville

  

TN

  

DRLP

Four-Forty Business Center III

  

Nashville

  

TN

  

DRLP

Four-Forty Business Center I

  

Nashville

  

TN

  

DRLP

Nashville Business Center II

  

Nashville

  

TN

  

DRLP

Riverview Office Building

  

Nashville

  

TN

  

DRLP

One Allen Center

  

Allen

  

TX

  

DCLP

Baylor Administration Building

  

Dallas

  

TX

  

DRLP

Riverpark Bldg 700

  

Fort Worth

  

TX

  

DRLP

Duke Bridges III

  

Frisco

  

TX

  

DCLP

Grand Lakes II

  

Grand Prairie

  

TX

  

DRLP

Grand Lakes I

  

Grand Prairie

  

TX

  

DRLP

Point North One

  

Houston

  

TX

  

DRLP

Westland I

  

Houston

  

TX

  

DRLP

Westland II

  

Houston

  

TX

  

DRLP

Duke Intermodal I

  

Hutchins

  

TX

  

DRLP

Seton Hays MOB I

  

Kyle

  

TX

  

Bremner Duke Seton-Kyle Development I, LLC

Barbours Cut I

  

Morgans Point

  

TX

  

DRLP

Barbours Cut II

  

Morgans Point

  

TX

  

DRLP

5560 Tennyson Parkway

  

Plano

  

TX

  

DRLP

5556 Tennyson Parkway

  

Plano

  

TX

  

DRLP

Baylor Plano MOB

  

Plano

  

TX

  

DRLP

Bayport Logistics Center

  

Sea Brook

  

TX

  

DRLP

Stafford Distribution Center

  

Stafford

  

TX

  

DRLP

15002 Northridge Dr.

  

Chantilly

  

VA

  

Westfields Northridge 29G, LLC

15004 Northridge Dr.

  

Chantilly

  

VA

  

Westfields Northridge 29G, LLC

15006 Northridge Dr.

  

Chantilly

  

VA

  

Westfields Northridge 29G, LLC

22714 Glenn Drive

  

Sterling

  

VA

  

TransDulles 22714 Glenn, LLC

22800 Davis Drive

  

Sterling

  

VA

  

TransDulles 22800, LLC

103 Industrial Drive

  

Suffolk

  

VA

  

DRLP

101 Industrial Drive, Bldg. A

  

Suffolk

  

VA

  

DRLP

  

 

  

 

  

Total Wholly Owned Unencumbered

  

# of Projects -

   499      

 

  

 

  

 



--------------------------------------------------------------------------------

SCHEDULE 6.19

ENVIRONMENTAL MATTERS

Duke Realty Corporation

Schedule 6.19

Environmental Matters

September 30, 2011

The following properties are being remediated pursuant to a state or federal
approved clean-up, remediation or similar plan.

Wholly Owned Properties

 

Chesapeake Commerce Center

        

5003 Holabird Ave

  

Industrial Building

  

Baltimore, MD

  

Unencumbered

5901 Holabird Ave

  

Industrial Building

  

Baltimore, MD

  

Unencumbered

  

Land

  

Baltimore, MD

  

Unencumbered

Chino

  

Land

  

Chino, CA

  

Unencumbered

Norman Point IV

  

Land

  

Bloomington, MN

  

Unencumbered

2000 York Road

  

Industrial Building

  

Oak Brook, IL

  

Unencumbered

Joint Venture Properties

        

Linden

  

Land

  

Linden, NJ

  

Encumbered

Rickenbacker

  

Land

  

Columbus, OH

  

Unencumbered

 

Schedule 6.19